Exhibit 10.7

 

Execution Version

 



 

 





NOTE PURCHASE AGREEMENT

 

by and among

 

GPAQ ACQUISITION HOLDINGS, INC.

 

and

 

the Purchasers named herein

 

8.00% Convertible Notes due 2025

  



 



 

Dated as of July 1, 2020

 



 

 

 

TABLE OF CONTENTS

 

    Page       SECTION 1. PURCHASE AND SALE OF NOTES. 2 1.1 Issue of Notes. 2
1.2 Purchase and Sale of Notes. 3 1.3 Registration of Notes. 4 1.4 Delivery
Expenses. 5 1.5 Issue Taxes. 5 1.6 Direct Payment. 5 1.7 Lost, Etc. Note. 5 1.8
Indemnification. 6 1.9 Further Actions. 8 1.10 Other Covenants. 8       SECTION
2. CLOSING CONDITIONS. 8 2.1 Delivery of Documents. 8 2.2 Consummation of the
HOFV Acquisition. 10 2.3 Representations and Warranties. 10 2.4 Additional
Equity Capital. 10 2.5 No Material Adverse Effect. 10       SECTION 3.
REPRESENTATIONS AND WARRANTIES OF THE COMPANY. 10 3.1 Authorization;
Capitalization. 11 3.2 No Violation or Conflict; No Default. 11 3.3 Use of
Proceeds. 12 3.4 No Material Adverse Change:  Financial Statements. 12 3.5 Full
Disclosure. 13 3.6 Third Party Consents. 13 3.7 No Violation of Regulations of
Board of Governors of Federal Reserve System. 13 3.8 Private Offering. 13 3.9
Governmental Regulations. 14 3.10 Brokers. 14 3.11 Solvency. 14 3.12 Litigation.
14 3.13 Labor Relations. 15 3.14 Taxes. 15 3.15 ERISA. 16 3.16 Intellectual
Property. 16 3.17 Compliance with Laws. 16 3.18 Consummation of the HOFV
Acquisition. 17 3.19 HOFV Acquisition Agreement Representations. 17

 



 i 

 

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER. 17 4.1 Purchase for
Own Account. 17 4.2 Accredited Investor. 17 4.3 Authorization. 18 4.4 Notes
Restricted. 18 4.5 ERISA. 18       SECTION 5. COVENANTS. 19 5.1 Payment of
Notes. 19 5.2 Stay, Extension and Usury Laws. 19 5.3 Reports. 20 5.4 Compliance
Certificate. 21 5.5 Restricted Payments. 22 5.6 Dividend and other Payment
Restrictions Affecting Subsidiaries. 25 5.7 Incurrence of Indebtedness and
Issuance of Preferred Stock. 27 5.8 Asset Sales. 30 5.9 Transactions with
Affiliates. 34 5.10 Liens. 36 5.11 Merger; Successor Corporation. 37 5.12
Subsidiary Guarantees. 37 5.13 Designation of Restricted and Unrestricted
Subsidiaries. 37 5.14 Minimum Cash Equivalents. 38 5.15 Taxes. 38 5.16 Corporate
Existence. 38 5.17 Limitation on Business. 39 5.18 Maintenance of Properties. 39
5.19 Maintenance of Insurance. 39       SECTION 6. REDEMPTION. 39 6.1 Optional
Redemption. 39 6.2 Selection of Notes to Be Redeemed. 40 6.3 Notice of
Redemption. 40 6.4 Effect of Notice of Redemption. 41 6.5 Payment of Redemption
Price. 41 6.6 Purchase at the Option of Holders Upon a Fundamental Change 41 6.7
Effect of Fundamental Change Purchase Notice 43 6.8 Withdrawal of Fundamental
Change Purchase Notice 43 6.9 Notes Purchased in Whole or in Part 44 6.10
Covenant to Comply With Applicable Laws Upon Purchase of Notes 44       SECTION
7. DEFAULTS AND REMEDIES. 44 7.1 Events of Default. 44 7.2 Acceleration of
Notes; Remedies. 46 7.3 Other Remedies. 47 7.4 Waiver of Past Defaults. 47 7.5
Rights of Holders to Receive Payment. 47 7.6 Undertaking for Costs. 47

 

 ii 

 



 

SECTION 8. CONVERSION 47 8.1 Right to Convert. 47 8.2 Conversion Procedures;
Settlement Upon Procedure. 47 8.3 Adjustment of Conversion Rate. 50 8.4 Certain
Other Adjustments. 59 8.5 Effect of Recapitalization, Reclassification,
Consolidation, Merger or Sale. 59 8.6 Shares to Be Fully Paid. 61 8.7 Taxes on
Shares Issued. 61 8.8 Reservation of Shares; Shares to be Fully Paid; Compliance
With Governmental Requirements; Listing of Common Stock. 61 8.9 Notice to
Holders Prior to Certain Actions. 62       SECTION 9. AMENDMENTS AND WAIVERS. 62
9.1 With Consent of Holders. 62 9.2 Revocation and Effect of Consents. 64 9.3
Notation on or Exchange of Notes. 64 9.4 Payment of Expenses. 64       SECTION
10. DEFINITIONS. 64 10.1 Definitions. 64 10.2 Rules of Construction. 90      
SECTION 11. MISCELLANEOUS. 90 11.1 Notices. 90 11.2 Successors and Assigns. 90
11.3 Counterparts. 91 11.4 Headings. 91 11.5 Governing Law;  Submission to
Jurisdiction. 91 11.6 Entire Agreement. 92 11.7 Severability. 92 11.8 Further
Assurances. 94 11.9 Disclosure of Financial Information 91 11.10 Survival 92

 



Annexes:         Annex A Form of Note Annex B Wire Instructions Annex C Form of
Opinion of Counsel to the Company Annex D Form of Guarantee Annex E Form of
Warrant Agreement Annex F Form of Officers’ Certificate Annex G Form of
Registration Rights Agreement

 



 iii 

 



  

 

NOTE PURCHASE AGREEMENT

 

This Note Purchase Agreement dated as of July 1, 2020 (this “Agreement”) is
entered into by and among GPAQ Acquisition Holdings, Inc., a Delaware
corporation (the “Company”), and the purchasers listed on the signature pages
hereto (each a “Purchaser” and collectively, the “Purchasers” and, together with
the Company, the “Parties”). Capitalized terms not otherwise defined herein
shall have the meanings ascribed to such terms in Section 10.1.

 

In consideration of the premises, mutual covenants and agreements hereinafter
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company agrees, and each of
the Purchasers agrees, severally but not jointly, as follows:

 

SECTION 1. PURCHASE AND SALE OF NOTES.

 

1.1 Issue of Notes.

 

On or before the Closing, the Company will have authorized (a) the original
issue and sale to the Purchasers (other than the Converting Founders), in the
respective amounts set forth on the signature pages hereof, of $16,500,000
aggregate principal amount of its 8.00% Convertible Notes due 2025 (the
“Notes”), to be issued substantially in the form attached hereto as Annex A and
(b) the original issue to the Converting Founders, in the respective amounts set
forth on the signature pages hereof, of $4,221,293 aggregate principal amount of
the Notes, which shall be issued to the Converting Founders pursuant to the
conversion of their Founders Notes described on the signature pages hereof. The
aggregate principal amount of the Notes outstanding at any time may not exceed
$20,721,293 plus the aggregate principal amount of PIK Interest issued pursuant
to Section 1 of the Notes.

 



 2 

 



 

1.2 Purchase and Sale of Notes.

 

(a) Purchase and Sale. The Company agrees to sell and, subject to the terms and
conditions set forth herein and in reliance on the representations and
warranties of the Parties contained or incorporated herein, each of the
Purchasers (other than the Converting Founders) agrees, severally but not
jointly, to purchase the Notes set forth below such Purchaser’s name on the
signature pages hereto at the purchase price indicated therein. As indicated on
each such Purchaser’s signature page, such purchase price will be paid either in
the form of cash or an exchange of or reduction or cancellation of indebtedness
owed to such Purchaser by HOF Village. In addition, the Company shall issue to
the Converting Founders, in the respective principal amounts set forth on their
respective signature pages hereof, Notes into which like principal amounts of
Founder Notes are being converted pursuant to the terms thereof.

 

(b) Closing. The purchase, sale and issuance of the Notes shall take place at a
closing (the “Closing”) at the offices of Hunton Andrews Kurth LLP, 200 Park
Avenue, New York, NY 10166, at 10:00 a.m. Eastern Time on July 1, 2020, or such
other Business Day as may be agreed upon by the Purchasers and the Company (the
“Closing Date”). At the Closing, the Company will deliver to each of the
Purchasers the Notes to be purchased by (or issued upon conversion of Founder
Notes to) such Purchaser (in such denomination or denominations and registered
in such Purchaser’s name or the name of such nominee or nominees as such
Purchaser may request), dated the Closing Date. In the case of Notes being
issued and sold to Purchasers (other than Converting Founders) such delivery of
Notes by the Company shall be made against payment of the purchase price
therefor by either (i) in the case of a cash payment, intra-bank or Federal
funds bank wire transfer of same day funds to such bank account which is
identified on Annex B hereto or such other account as the Company shall
designate at least two Business Days prior to the Closing or (ii) in the case of
payment in the form of an exchange of or reduction or cancellation of
indebtedness owed to such Purchaser by HOF Village, the delivery by such
Purchaser of documentation, in a form and substance reasonably satisfactory to
the Company, evidencing such exchange or reduction or cancellation of such
indebtedness, as applicable. In the case of Notes being issued to each of the
Converting Founders, such delivery of Notes by the Company to such Converting
Founder shall be made upon (i) conversion of the Founder Notes held by such
Converting Founder, as indicated on its signature page hereof and (ii) delivery
to the Company by such Converting Founder of documentation, in a form and
substance reasonably satisfactory to the Company, evidencing such conversion
(including without limitation, the conversion election notice required pursuant
to the terms of such Founder Notes).

 

(c) Fees and Expenses. Regardless of whether the Notes are sold, the Company
agrees to pay or reimburse all reasonable and documented expenses relating to
this Agreement in an amount not to exceed $500,000, including but not limited
to:

 

(i) each Purchaser’s reasonable expenses incurred in connection with the
transactions contemplated by this Agreement including, without limitation,
travel and lodging expenses and all costs incurred in connection with such
Purchaser’s review of the Company’s business and operations;

 



 3 

 



 

(ii) the reasonable fees and expenses of the Purchasers’ counsel, K&L Gates LLP,
in connection herewith;

 

(iii) the reasonable fees and expenses (including the reasonable fees and
expenses of counsel) in connection with any registration or qualification of the
Notes required in connection with the offer and sale of the Notes pursuant to
this Agreement under the securities or “blue sky” laws of any jurisdiction
requiring such registration or qualification or in connection with obtaining any
exemptions from such requirements;

 

(iv) each Purchaser’s reasonable expenses (including the reasonable fees and
expenses of counsel) relating to any amendment to, or modification of, or any
waiver or consent or preservation of rights under, this Agreement; and

 

(v) all other expenses, including without limitation reasonable counsel’s fees,
accountants’ fees and any rating agency fees incurred by the Company in
connection with the transactions contemplated by this Agreement.

 

The Company shall deliver to each of the Purchasers or to such other persons as
such Purchaser shall direct, concurrently with the Closing, by intra-bank or
Federal funds bank wire transfer of same day funds in the amounts and pursuant
to the wire instructions set forth on Annex B hereto, payment for any documented
out-of-pocket expenses for which such Purchaser is entitled to reimbursement
pursuant to this Section 1.2(c), including, without limitation, the documented
fees and expenses of such Purchaser’s counsel.

 

(d) Other Purchasers. Each Purchaser’s obligations hereunder are subject to the
execution and delivery of this Agreement by the other Purchasers listed on the
signature pages hereof. The obligations of each Purchaser shall be several and
not joint, and no Purchaser shall be liable or responsible for the acts of any
other Purchaser under this Agreement.

 

1.3 Registration of Notes.

 

The Company shall cause to be kept at its principal office a register for the
registration and transfer of the Notes (the “Notes Register”). The names and
addresses of the Holders of Notes, the payment of PIK Interest, the transfer of
Notes and the names and addresses of the transferees of the Notes shall be
registered in the Notes Register.

 

The Person in whose name any Note shall be registered shall be deemed and
treated as the owner and holder thereof for all purposes of this Agreement, and
the Company shall not be affected by any notice to the contrary, until due
presentment of such Note for registration of transfer as provided in this
Section 1.3. Payment of or on account of the principal, premium, if any, and
interest on any registered Note shall be made to or upon the written order of
such registered holder.

 



 4 

 



 

When Notes are presented to the Company with a request to register the transfer
of such Notes or to exchange such Notes for an equal principal amount of Notes
of other authorized denominations, the Company shall register the transfer or
make the exchange as requested if its reasonable requirements for such
transaction are met.

 

1.4 Delivery Expenses.

 

If a Holder surrenders any Note to the Company for any reason, the Company shall
pay the cost of delivering to such Holder’s home office or to the office of such
Holder’s designee from the Company, insured to such Holder’s satisfaction, the
surrendered Note and each Note issued in substitution, replacement or exchange
for the surrendered Note.

 

1.5 Issue Taxes.

 

The Company agrees to pay all documentary stamp taxes and other governmental
charges (other than taxes in the nature of income, franchise, property, estate,
inheritance, gift or similar taxes) and governmental fees in connection with the
issuance or delivery by the Company to each Holder of the Notes, and any
modification of any of such Notes and will save such Holder harmless without
limitation as to time against any and all liabilities with respect to all such
taxes and fees. The obligations of the Company under this Section 1.5 are in
addition to any other obligations of the Company contained elsewhere in this
Agreement and shall survive the payment or prepayment of the Notes, at maturity,
upon redemption or otherwise and the termination of this Agreement.

 

1.6 Direct Payment.

 

The Company will pay or cause to be paid all amounts payable with respect to any
Note (without any presentment of such Note and without any notation of such
payment being made thereon) by crediting (before 12:00 Noon, Eastern Time), by
Federal funds bank wire transfer in same day funds to each Holder’s account in
any bank in the United States of America as may be designated and specified in
writing by such Holder at least two Business Days prior thereto. Each
Purchaser’s initial bank account for this purpose is on Annex B hereto. In the
event that the Company elects to make a PIK Interest Payment, then, in addition
to making the wire transfer of the cash portion of the PIK Interest Payment, the
Company shall make a record in the Note Register of the corresponding increase
in the principal amount of the applicable Notes.

 

1.7 Lost, Etc. Note.

 

If a mutilated Note is surrendered to the Company or if the Holder of a Note
claims and submits an affidavit or other evidence, reasonably satisfactory to
the Company, to the effect that the Note has been lost, destroyed or wrongfully
taken, the Company shall issue a replacement Note if the customary requirements
relating to replacement securities are reasonably satisfied. If required by the
Company, such Holder must provide an indemnity bond, or other form of indemnity,
sufficient in the reasonable judgment of the Company to protect the Company from
any loss which it may suffer if a Note is replaced. If any Purchaser or any
other institutional Holder (or nominee thereof) is the owner of any such lost,
stolen or destroyed Note, then the affidavit of an authorized officer of such
owner, setting forth the fact of loss, theft or destruction and of its ownership
of the Note at the time of such loss, theft or destruction shall be accepted as
satisfactory evidence thereof, and no further indemnity shall be required as a
condition to the execution and delivery of a new Note other than the unsecured
written agreement of such owner reasonably satisfactory to the Company, to
indemnify the Company or at the option of the Purchaser, an indemnity bond in
the amount of the Note remaining outstanding.

 



 5 

 



 

Every replacement Note is an obligation of the Company.

 

1.8 Indemnification.

 

(a) Indemnification by the Company. The Company agrees to indemnify each of the
Purchasers (i) from all costs, losses, liabilities, damages, or expenses, and
(ii) hold each of them harmless against, any and all actions, suits, proceedings
(including any investigations, litigation or inquiries), demands, and causes of
action as a result of, arising out of, or in any way related to the breach of
any of the representations or warranties of the Company contained herein or in
any certificate or instrument delivered by or on behalf of the Company
hereunder, and in connection therewith, and promptly upon demand, pay or
reimburse each of them for all costs, losses, liabilities, damages, or expenses
of any kind or nature whatsoever, including, without limitation, the reasonable
fees and disbursements of counsel and all other reasonable expenses incurred in
connection with investigating, defending or preparing to defend any such matter
that may be incurred by them or asserted against or involve any of them
(regardless of whether a party thereto), provided that such claim for
indemnification relating to a breach of the representations or warranties is
made prior to the expiration of such representations or warranties to the extent
applicable; and provided further, that no Purchaser shall be entitled to recover
special, consequential (including lost profits) or punitive damages under this
Section 1.8(a) (other than any such damages to the extent that such damages
arise from Third Party Claims).

 

(b) Indemnification by each Purchaser. Each Purchaser agrees, severally and not
jointly, to indemnify the Company from, and hold each of them harmless against,
any and all actions, suits, proceedings (including any investigations,
litigation, or inquiries), demands and causes of action and, in connection
therewith, and promptly upon demand, pay or reimburse each of them for all
costs, losses, liabilities, damages, or expenses of any kind or nature
whatsoever, including, without limitation, the reasonable fees and disbursements
of counsel and all other reasonable expenses incurred in connection with
investigating, defending or preparing to defend any such matter that may be
incurred by them or asserted against or involve any of them as a result of,
arising out of, or in any way related to the breach of any of the
representations, warranties or covenants of such Purchaser contained herein or
in any certificate or instrument delivered by such Purchaser hereunder; provided
that such claim for indemnification relating to a breach of a representation or
warranty is made prior to the expiration of such representation or warranty; and
provided further, that the Company shall not be entitled to recover special,
consequential (including lost profits) or punitive damages under this Section
1.8(b) (other than any such damages to the extent that such damages arise from
Third Party Claims); provided further, that in no event will such Purchaser be
liable under this Section 1.8(b) for any amount in excess of the sum total of
the purchase price set forth on such Purchaser’s signature page to this
Agreement.

 



 6 

 



 

(c) No Indemnification for Covenant Breach. Notwithstanding any other provision
in this Agreement, no indemnification shall be available for any costs, losses,
liabilities, damages, or expenses as a result of, arising out of, or in any way
related to the breach by the Company of any of the covenants set forth in this
Agreement.

 

(d) Indemnification Procedures. Promptly after any Company or Purchaser
(hereinafter, the “Indemnified Party”) has received notice of any indemnifiable
claim hereunder, or the commencement of any action, suit or proceeding by a
third party, which the Indemnified Party believes in good faith is an
indemnifiable claim under this Agreement (each a “Third Party Claim”), the
Indemnified Party shall give the indemnitor hereunder (the “Indemnifying Party”)
written notice of such claim or the commencement of such action, suit or
proceeding, but failure to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability it may have to such Indemnified Party
hereunder, except to the extent that the Indemnifying Party is materially
prejudiced by such failure. Such notice shall state the nature and the basis of
such claim to the extent then known. The Indemnifying Party shall have the right
to defend and settle, at its own expense and by its own counsel who shall be
reasonably acceptable to the Indemnified Party, any such matter as long as the
Indemnifying Party pursues the same diligently and in good faith. If the
Indemnifying Party undertakes to defend or settle, it shall promptly notify the
Indemnified Party of its intention to do so, and the Indemnified Party shall
cooperate with the Indemnifying Party and its counsel in all commercially
reasonable respects in the defense thereof and the settlement thereof. Such
cooperation shall include furnishing the Indemnifying Party with any books,
records and other information reasonably requested by the Indemnifying Party and
in the Indemnified Party’s possession or control. Such cooperation of the
Indemnified Party shall be at the cost of the Indemnifying Party. After the
Indemnifying Party has notified the Indemnified Party of its intention to
undertake to defend or settle any such asserted liability, and for so long as
the Indemnifying Party diligently pursues such defense, the Indemnifying Party
shall not be liable for any additional legal expenses incurred by the
Indemnified Party in connection with any defense or settlement of such asserted
liability; provided, however, that the Indemnified Party shall be entitled (i)
at its expense, to participate in the defense of such asserted liability and the
negotiations of the settlement thereof and (ii) if (A) the Indemnifying Party
has failed to assume the defense or employ counsel reasonably acceptable to the
Indemnified Party or (B) if the defendants in any such action include both the
Indemnified Party and the Indemnifying Party and counsel to the Indemnified
Party shall have concluded that there may be reasonable defenses available to
the Indemnified Party that are different from those available to the
Indemnifying Party, then the Indemnified Party shall have the right to select a
separate counsel and to assume such legal defense and otherwise to participate
in the defense of such action, with the expenses and fees of such separate
counsel and other expenses related to such participation to be reimbursed by the
Indemnifying Party as incurred. Notwithstanding any other provision of this
Agreement, the Indemnifying Party shall not settle any indemnified claim without
the consent of the Indemnified Party, unless the settlement thereof imposes no
liability or obligation on, involves no admission of wrongdoing or malfeasance
by, and includes a complete release from liability of, the Indemnified Party.

 



 7 

 



 

(e) Tax Treatment. All indemnification payments under this Section 1.8 shall be
adjustments to the purchase price set forth on such applicable Purchaser’s
signature page to this Agreement except as otherwise required by applicable Law.

 

1.9 Further Actions.

 

During the period from the date hereof to the Closing Date, the Company shall
(i) take all actions necessary or appropriate to cause its representations and
warranties contained in Section 3 hereof to be true and correct as of the
Closing Date (unless stated to refer to another date), both before and after
giving effect to the transactions contemplated by this Agreement, as if made on
and as of such date, and (ii) take, or cause to be taken, all action, and do, or
cause to be done, all things necessary, proper or advisable under applicable law
and regulations to consummate and make effective the transactions contemplated
by this Agreement, including, without limitation, obtaining all consents and
approvals of all Persons and removing all injunctive or other impediments or
delays, legal or otherwise, which are necessary to the consummation of the
transactions contemplated by this Agreement.

 

1.10 Other Covenants.

 

The Company covenants and agrees to not, and will ensure that no affiliate (as
defined in Rule 501(b) of the Securities Act) of the Company will, sell, offer
for sale or solicit offers to buy or otherwise negotiate in respect of any
security (as defined in the Securities Act) that would be integrated with the
sale of the Notes in a manner that would require the registration under the
Securities Act of the sale to the Purchasers of the Notes.

 

SECTION 2. CLOSING CONDITIONS.

 

The obligations of each Purchaser to purchase and pay for the Notes to be
delivered to such Purchaser at the Closing shall be subject to the satisfaction
of each of the following conditions on or before the Closing Date:

 

2.1 Delivery of Documents.

 

The Company shall have delivered to each Purchaser, in form and substance
satisfactory to such Purchaser, the following:

 

(a) The Notes being purchased by such Purchaser, duly executed by an officer of
the Company, in the aggregate principal amount set forth below such Purchaser’s
name on the signature pages hereto.

 

(b) A legal opinion, dated the Closing Date and addressed to the Purchasers,
from Hunton Andrews Kurth LLP, counsel for the Company, substantially in the
form attached hereto as Annex C.

 



 8 

 



 

In rendering such opinions described in this Subsection (b), counsel may rely as
to factual matters upon certificates or other documents furnished by officers
and directors of the Company (copies of which shall be delivered to such
Purchaser) and by government officials, and upon such other documents as such
counsel deem appropriate as a basis for their opinion.

 

(c) The Registration Rights Agreement, duly executed by an officer of the
Company.

 

(d) The Warrant Agreement, duly executed by an officer of the Company.

 

(e) Resolutions of the Board of Directors of the Company, certified by the
Secretary or Assistant Secretary of the Company, to be duly adopted and in full
force and effect on such date, authorizing (i) the execution, delivery and
performance of this Agreement, the Registration Rights Agreement and the
consummation of the transactions contemplated hereby, (ii) the issuance of the
Notes and shares of Common Stock issuable upon conversion of the Notes, (iii)
the issuance of any warrants pursuant to the terms hereof upon redemption of any
Notes and the issuance of shares of Common Stock issuable upon exercise of such
warrants and (iv) specific officers of the Company to execute and deliver this
Agreement, the Registration Rights Agreement and the Notes.

 

(f) Certificates of the Chief Executive Officer or Chief Financial Officer of
the Company, dated the Closing Date, certifying that (i) all of the conditions
set forth in Sections 2.2, 2.3, 2.4 and 2.5 are satisfied on and as of such date
and specifying as to each such condition the satisfaction thereof, (ii) all of
the representations and warranties of the Company, as the case may be, contained
or incorporated by reference herein are true and correct on and as of such date
as though made on and as of such date (unless stated to relate to another date),
and (iii) as to such other matters as any Purchaser may reasonably request.

 

(g) The Purchasers shall have received on and as of the Closing Date
satisfactory evidence of the good standing of the Company in its jurisdiction of
organization and its good standing in such other jurisdictions as the Purchasers
may reasonably request, in each case in writing or any standard form of
telecommunication, from the appropriate governmental authorities of such
jurisdictions.

 

(h) Copies of the Charter Documents of the Company, certified as of a recent
date by the Secretary of State of the relevant state of incorporation and
certified by the Secretary or Assistant Secretary of the Company, as true and
correct as of the Closing Date.

 

(i) Certificates of the Secretary or an Assistant Secretary of the Company as to
the incumbency and signatures of the officers or representatives of such Company
executing this Agreement, the Registration Rights Agreement, the Notes and any
other certificate or other document to be delivered pursuant hereto or thereto,
together with evidence of the incumbency of such Secretary or Assistant
Secretary.

 

(j) Such additional information and materials as any Purchaser may reasonably
request, including, without limitation, copies of any debt agreements, security
agreements and other contracts to which the Company is a party.

 



 9 

 



 

2.2 Consummation of the HOFV Acquisition.

 

All conditions to the closing of the HOFV Acquisition pursuant to the terms of
the HOFV Acquisition Agreement shall be reasonably satisfied such that the
Closing shall occur immediately prior to the closing of the HOFV Acquisition.

 

2.3 Representations and Warranties.

 

Unless stated to relate to another date, all of the representations and
warranties of the Company contained or incorporated by reference herein shall be
true and correct in all material respects (except that such phrase “in all
material respects” shall be disregarded to the extent that any such
representation and warranty is qualified by “material,” “Material Adverse
Effect” or any similar terms or by any phrase using any of such terms) on and as
of the Closing Date.

 

2.4 Additional Equity Capital.

 

The Company shall have sold newly issued Common Stock for gross proceeds of at
least $20,000,000.

 

2.5 No Material Adverse Effect.

 

Subsequent to September 30, 2019: (a) the Company shall not have suffered any
adverse change in its properties, business, operations, assets, condition
(financial or otherwise) or prospects which could reasonably be expected to
result in a Material Adverse Effect; and (b) (i) except as described the
Company’s Registration Statement on Form S-4 filed on November 12, 2019 (as
amended to date) there shall not have been any material change in the capital
stock or long-term debt, or material increase in short-term debt, of any of the
Company and (ii) the Company shall not have incurred any liability or
obligation, direct or contingent, that is material to the Company or, is
required to be disclosed on a balance sheet in accordance with GAAP and is not
disclosed on the latest balance sheet previously provided to the Purchasers.

 

SECTION 3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY.

 

The Company represents and warrants, on the date hereof and as of the Closing,
as follows:

 

3.1 Authorization; Capitalization.

 

The Company has taken all actions necessary to authorize it (i) to execute,
deliver and perform all of its obligations under the Agreement, and (ii) to
consummate the transactions contemplated thereby. Without limiting the
generality of the preceding sentence, the Company has taken all actions
necessary to authorize it to issue and perform all of its obligations under the
Notes. The Agreement is a legally valid and binding obligation of the Company,
enforceable against it in accordance with its respective terms, except for
(a) the effect thereon of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting the rights of creditors generally
and (b) limitations imposed by equitable principles upon the specific
enforceability of any of the remedies, covenants or other provisions thereof and
upon the availability of injunctive relief or other equitable remedies.

 



 10 

 



 

Except as disclosed in the SEC Filings, on the Closing Date, there are no
outstanding (i) securities convertible into or exchangeable for any Equity
Interests of the Company, (ii) options, warrants or other rights to purchase or
subscribe to Equity Interests of the Company or securities convertible into or
exchangeable for Equity Interests of the Company, (iii) contracts, commitments,
agreements, understandings, arrangements, calls or claims of any kind relating
to the issuance of any Equity Interests of the Company, any such convertible or
exchangeable securities or any such options, warrants or rights or (iv) voting
trusts, agreements, contracts, commitments, understandings or arrangements with
respect to the voting of any of the Equity Interests of the Company.

 

Other than the Registration Rights Agreement, the Company has not entered into
an agreement to register its securities under the Securities Act. Other than
this Agreement or as disclosed in the SEC Filings, the Company has not entered
into any agreement to issue, purchase or sell any of its securities.

 

3.2 No Violation or Conflict; No Default.

 

(a) Neither the execution, delivery or performance of this Agreement, the
Registration Rights Agreement or the Notes by the Company, nor the compliance
with its respective obligations hereunder or thereunder, nor the consummation of
the transactions contemplated hereby and thereby, nor the issuance, sale or
delivery of the Notes will:

 

(i) violate any provision of the Charter Documents of the Company;

 

(ii) violate any statute, law, rule or regulation or any judgment, decree,
order, regulation or rule of any court or governmental authority or body to
which the Company or any of its respective properties may be subject;

 

(iii) permit or cause the acceleration of the maturity of any debt or obligation
of the Company; or

 

(iv) violate, or be in conflict with, or constitute a default under, or permit
the termination of, or require the consent of any Person under, or result in the
creation or imposition of any Lien (other than Permitted Liens) upon any
property of the Company under, any mortgage, indenture, loan agreement, note,
debenture, agreement for borrowed money or any other agreement to which the
Company is a party or by which the Company (or its properties) may be bound,
other than such violations, conflicts, defaults, terminations and Liens, or such
failures to obtain consents, which could not reasonably be expected to result in
a Material Adverse Effect.

 

(b) The Company is not in default (without giving effect to any grace or cure
period or notice requirement) under any agreement for borrowed money or under
any agreement pursuant to which any of its securities were sold.

 



 11 

 



 

3.3 Use of Proceeds.

 

The proceeds from the sale of the Notes pursuant to this Agreement will be to
(i) fund the Company’s obligations pursuant to the HOFV Acquisition Agreement,
(ii) to satisfy working capital obligations and (iii) to pay transaction fees
and expenses.

 

3.4 No Material Adverse Change: Financial Statements.

 

(a) No Material Adverse Change. Since September 30, 2019 the Company has not
suffered any material adverse change in its properties, business, operations,
assets, condition (financial or otherwise) or prospects which could reasonably
be expected to result in a Material Adverse Effect.

 

(b) Financial Statements. The Company previously provided to you (i) the audited
consolidated balance sheet of the Company as of December 31, 2018 and 2017,
(ii) related audited consolidated statements of income, changes in shareholders’
equity and cash flows for the fiscal years ended December 31, 2018 and 2017 and
(iii) a consolidated unaudited balance sheet for the Company as of September 30,
2019 and 2018 and related statements of income, changes in shareholders’ equity
and cash flows for the three-month periods ended September 30, 2019 and 2018.
Such financial statements present fairly the consolidated financial position,
results of operations, shareholders’ equity and cash flows of the Company at the
respective dates or for the respective periods to which they apply. Except as
disclosed therein, such statements and related notes have been prepared in
accordance with GAAP consistently applied throughout the periods involved. All
financial statements concerning the Company and its Subsidiaries that will
hereafter be furnished by the Company to the Purchasers or any Holder pursuant
to this Agreement will be prepared in accordance with GAAP (except as disclosed
therein) and will present fairly in all material respects the financial
condition of the corporations covered thereby as at the dates thereof and the
results of their operations for the periods then ended.

 

(c) Projections. True and complete copies of (i) projections of the consolidated
revenues, earnings before depreciation, interest and taxes, net income and
capital expenditures of the Company and its Subsidiaries for each of the fiscal
years ending December 31, 2020, 2021, 2022, 2023, 2024 and 2025 as furnished on
the Company’s Current Report on Form 8-K filed on January 8, 2020, prepared by
senior management of the Company (the “Projections”) and (ii) the assumptions
and supplemental data used in preparing the Projections (collectively, the
“Supplemental Data”) have been delivered by the Company to the Purchasers. The
Projections were prepared on the basis of the Supplemental Data which represent
a reasonable basis for such preparation. The Projections and the Supplemental
Data reflect the best currently available estimates and judgment of the
Company’s senior management as to the expected future financial performance of
the Company and its Subsidiaries; provided that it is understood that there can
be no assurances that suitable acquisition candidates can be found as shown in
the acquisition model of the Projections.

 



 12 

 



 

3.5 Full Disclosure.

 

Neither this Agreement (including without limitation the representations and
warranties incorporated herein by reference), the financial statements referred
to in Section 3.4, nor any other document, certificate or written statement
furnished by or on behalf of the Company to any Purchaser in connection with the
negotiation and sale of the Notes, when taken as a whole, contains any untrue
statement of a material fact or omits or will omit to state a material fact
necessary to make the statements contained herein or therein not misleading in
light of the circumstances under which they were made. There is no material fact
known to the Company that has had or could reasonably be expected to have a
Material Adverse Effect and that has not been disclosed herein or in such other
documents, certificates and written statements furnished to the Purchasers for
use in connection with the transactions contemplated hereby.

 

3.6 Third Party Consents.

 

Neither the nature of the Company nor of any of its businesses or properties,
nor any relationship between the Company and any other Person, nor any
circumstance in connection with the offer, issuance, sale or delivery of the
Notes at the Closing nor the performance by the Company of its other obligations
hereunder or thereunder, or the consummation of the transactions contemplated by
this Agreement, the Registration Rights Agreement or the Notes, as the case may
be, is such as to require a consent, approval or authorization of, or notice to,
or filing, registration or qualification with, any governmental authority or
other Person on the part of the Company as a condition to the execution and
delivery of this Agreement.

 

3.7 No Violation of Regulations of Board of Governors of Federal Reserve System.

 

None of the transactions contemplated by this Agreement (including, without
limitation, the use of the proceeds from the sale of the Notes) will violate or
result in a violation of Section 7 of the Exchange Act or any regulation issued
pursuant thereto, including, without limitation, Regulations T, U and X of the
Board of Governors of the Federal Reserve System.

 

3.8 Private Offering.

 

(a) Assuming the truth and correctness of the representations and warranties set
forth in Section 4, the sale of the Notes hereunder is exempt from the
registration and prospectus delivery requirements of the Securities Act.

 

(b) In the case of each offer or sale of the Notes, no form of general
solicitation or general advertising was used by any of the Company or any of its
Subsidiaries or their respective representatives, including, but not limited to,
advertisements, articles, notices or other communications published in any
newspaper, magazine or similar medium or broadcast over television or radio, or
any seminar or meeting whose attendees have been invited by any general
solicitation or general advertising.

 

(c) The Purchasers are the sole purchasers of the Notes.

 

(d) Except as disclosed in the SEC Filings, no securities have been issued and
sold by the Company within the six-month period immediately prior to the date
hereof. None of the securities issued within such six-month period could be
integrated with the issuance of the Notes as a single offering for purposes of
the Securities Act, and the Company agrees that neither it, nor anyone acting on
its behalf, will offer or sell the Notes, or any portion of them, if such offer
or sale might bring the issuance and sale of the Notes to any Purchaser
hereunder within the provisions of Section 5 of the Securities Act nor offer any
similar securities for issuance or sale to, or solicit any offer to acquire any
of the same from, or otherwise approach or negotiate with respect thereto with,
anyone if the sale of the Notes and any such securities could be integrated as a
single offering for the purposes of the Securities Act, including without
limitation Regulation D thereunder.

 



 13 

 



 

(e) It is not necessary, in connection with the transactions contemplated
hereby, to qualify an indenture under the Trust Indenture Act of 1939, as
amended.

 

3.9 Governmental Regulations.

 

None of the Company or any of its Subsidiaries is subject to regulation under
the Investment Company Act of 1940, as amended, the Federal Power Act, the
Interstate Commerce Act, the Commodity Exchange Act or to any Federal or state
statute or regulation limiting its ability to incur indebtedness for borrowed
money or consummate the transactions contemplated hereby.

 

3.10 Brokers.

 

The Company has not dealt with any broker, finder, commission agent or other
such intermediary other than Maxim Group, LLC in connection with the sale of the
Notes and the transactions contemplated by this Agreement, and the Company is
not under any obligation to pay any broker’s or finder’s fee or commission or
similar payment in connection with such transactions other than fees payable to
Maxim Group, LLC in an amount not greater than $200,000.

 

3.11 Solvency.

 

Immediately prior to and after giving effect to the issuance of the Notes and
the execution, delivery and performance of this Agreement, the Company is
Solvent.

 

3.12 Litigation.

 

(a) There is no action, claim, suit, citation or proceeding (including, without
limitation, an investigation or partial proceeding, such as a deposition),
whether commenced, or to the knowledge of the Company, threatened
(“Proceedings”) against or affecting the Company or any of its properties or
assets, except for such Proceedings that, if finally determined adversely to the
Company, could not reasonably be expected to have a Material Adverse Effect, and
there is no Proceeding seeking to restrain, enjoin, prevent the consummation of
or otherwise challenge this Agreement or the transactions contemplated hereby or
thereby.

 

(b) The Company is not subject to any judgment, order, decree, rule or
regulation of any court, governmental authority or arbitration board or tribunal
that has had a Material Adverse Effect or that could reasonably be expected to
have a Material Adverse Effect.

 



 14 

 



 

3.13 Labor Relations.

 

Neither the Company, nor any Person for whom the Company is or may be
responsible by law or contract, is engaged in any unfair labor practice that
could reasonably be expected to have a Material Adverse Effect. There is (a) no
unfair labor practice charge or complaint pending or threatened against the
Company, or any Person for whom the Company is or may be responsible by law or
contract, before the National Labor Relations Board or any corresponding state,
local or foreign agency, and no grievance or arbitration proceeding arising out
of or under any collective bargaining agreement is so pending or threatened,
(b) no strike, labor dispute, slowdown or stoppage pending or threatened against
the Company, or any Person for whom the Company is or may be responsible by law
or contract, and (c) no union representation claim or question existing with
respect to the employees of the Company, or any Person for whom the Company is
or may be responsible by law or contract, and no union organizing activities
taking place. Neither the Company, nor any Person for whom the Company is or may
be responsible by law or contract, is a party to any collective bargaining
agreement.

 

Except such as could not, singly or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, neither the Company nor any of its
Subsidiaries has violated any applicable Federal, state, provincial or foreign
law relating to employment or employment practices or the terms and conditions
of employment, including, without limitation, discrimination in the hiring,
promotion or pay of employees, wages, hours of work, plant closings and layoffs,
collective bargaining, and occupational safety and health, or any provisions of
ERISA or the rules and regulations promulgated thereunder or any other
applicable law (whether foreign or domestic) relating to or governing the
operation or maintenance of any plan or arrangement falling within the
definition of an “employee benefit plan” (as such term is defined in Section 3
of ERISA) or any other employee benefit plan or arrangement.

 

3.14 Taxes.

 

All material Tax Returns required to be filed by the Company have been timely
filed and such returns are true, complete and correct in all material respects.
All material Taxes due or claimed to be due from the Company that are due and
payable have been paid, other than those (i) being contested in good faith and
for which an adequate reserve or accrual has been established in accordance with
GAAP or (ii) those currently payable without penalty or interest and for which
an adequate reserve or accrual has been established or extensions duly filed.
The Company is not aware of (a) any actual or proposed material additional tax
assessments or (b) any probable basis for the imposition of any material
additional tax assessments for any fiscal period against the Company.

 



 15 

 



 

3.15 ERISA.

 

None of the following events has occurred or exists: (i) a failure to fulfill
the obligations, if any, under the minimum funding standards of Section 302 of
the Employee Retirement Income Security Act of 1974, as amended, and the
regulations and published interpretations thereunder (“ERISA”) with respect to a
Plan determined without regard to any waiver of such obligations or extension of
any amortization period; (ii) an audit or investigation by the Internal Revenue
Service, the U.S. Department of Labor, the Pension Benefit Guaranty Corporation
or any other federal, state or foreign governmental or regulatory agency with
respect to the employment or compensation of employees by the Company that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect; or (iii) any breach of any contractual obligation, or
any violation of law or applicable qualification standards, with respect to the
employment or compensation of employees by the Company that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. None of the following events has occurred or is reasonably likely to
occur: (1) a material increase in the aggregate amount of contributions required
to be made to all Plans in the current fiscal year of the Company compared to
the amount of such contributions made in the most recently completed fiscal year
of the Company; (2) a material increase in the “accumulated post-retirement
benefit obligations” (within the meaning of Statement of Financial Accounting
Standards 106) of the Company compared to the amount of such obligations in the
most recently completed fiscal year of the Company; (3) any event or condition
giving rise to a liability under Title IV of ERISA that would reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect; or (4) the filing of a claim by one or more employees or former
employees of the Company related to its or their employment that would
reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect. For purposes of this paragraph and the definition of
ERISA, the term “Plan” means a plan (within the meaning of Section 3(3) of
ERISA) subject to Title IV of ERISA with respect to which the Company may have
any liability.

 

3.16 Intellectual Property.

 

The Company owns or possesses adequate licenses or other rights to use all
trademarks, service marks, trade names, copyrights, and know-how necessary to
conduct the business now conducted by them, and the Company has not received any
notice of infringement of or conflict with (or knows of such infringement of or
conflict with) asserted rights of others with respect to trademarks, service
marks, trade names, copyrights, or know-how which, individually or in the
aggregate, could reasonably be expected to result in any Material Adverse
Effect. The Company does not in the conduct of its business as now conducted,
infringe or conflict with any right of any third party, known to the Company,
where such infringement or conflict could reasonably be expected to result in
any Material Adverse Effect.

 

3.17 Compliance with Laws.

 

The Company has maintained in good standing any licenses, permits, consents and
authorizations required to be obtained by it under all laws or regulations
relating to its business (collectively, the “Laws”), the absence of which
(individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect, and any such licenses, permits, consents and
authorizations remain in full force and effect, except as to any of the
foregoing the absence of which (individually or in the aggregate) could not
reasonably be expected to have a Material Adverse Effect. The Company is in
compliance with the Laws except for such noncompliance which, singly or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect,
and there is no pending or, to the Company’s knowledge, threatened, action or
proceeding against the Company under any of the Laws, other than any such
actions or proceedings which, individually or in the aggregate, if adversely
determined, could not reasonably be expected to have a Material Adverse Effect.

 



 16 

 



 

3.18 Consummation of the HOFV Acquisition.

 

The HOFV Acquisition will be, on the Closing Date, duly consummated in
accordance with the terms of the HOFV Acquisition Agreement without material
amendment or waiver of any material term or provision thereof. On or prior the
Closing Date, the Company shall have provided to each Purchaser copies of any
material amendment or waiver to the HOFV Acquisition Agreement entered into or
granted on or prior to the Closing Date. True and correct copies of the HOFV
Acquisition Agreement have been delivered to each Purchaser. The Company is not
in default under the HOFV Acquisition Agreement or under any instrument or
document to be delivered in connection therewith.

 

3.19 HOFV Acquisition Agreement Representations.

 

Except as could not reasonably be expected to have a Material Adverse Effect,
the representations and warranties of HOF Village contained in Sections 3.01,
3.02, 3.03, 3.06, 3.10, 3.11, 3.15, 3.17, 3.18 and 3.19 of the HOFV Acquisition
Agreement are true and correct.

 

SECTION 4. REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER.

 

Each Purchaser (as to itself only) and each Account Manager (as to the managed
accounts of Purchasers) represents and warrants to the Company that:

 

4.1 Purchase for Own Account.

 

Such Purchaser or such Account Manager is purchasing the Notes to be purchased
by it solely for its own account (or in the case of Account Managers, on behalf
of managed accounts) and not as nominee or agent for any other person (other
than for such managed accounts, if applicable) and not with a view to, or for
offer or sale in connection with, any distribution thereof (within the meaning
of the Securities Act) that would be in violation of the securities laws of the
United States of America or any state thereof, without prejudice, however, to
its right at all times to sell or otherwise dispose of all or any part of said
Notes pursuant to a registration statement under the Securities Act or pursuant
to an exemption from the registration requirements of the Securities Act, and
subject, nevertheless, to the disposition of its property being at all times
within its control.

 

4.2 Accredited Investor.

 

Such Purchaser or such Account Manager is knowledgeable, sophisticated and
experienced in business and financial matters; it has previously invested in
securities similar to the Notes and it acknowledges that the Notes have not been
registered under the Securities Act and understands that the Notes must be held
indefinitely unless they are subsequently registered under the Securities Act or
such sale is permitted pursuant to an available exemption from such registration
requirement; it (or, in the case of an Account Manager, the managed account on
behalf of which the Account Manager is acting) is able to bear the economic risk
of its investment in the Notes and is presently able to afford the complete loss
of such investment; it (or, in the case of an Account Manager, the managed
account on behalf of which the Account Manager is acting) is an “accredited
investor” as defined in Regulation D promulgated under the Securities Act; and
it has been afforded access to information about the Company and its financial
condition and business sufficient to enable it to evaluate its investment in the
Notes.

 



 17 

 



 

4.3 Authorization.

 

Each Purchaser has taken all actions necessary to authorize it (or, in the case
of an Account Manager, such Account Manager is duly authorized by the managed
account for which it is acting) (i) to execute, deliver and perform all of its
obligations under this Agreement, (ii) to perform all of its obligations under
the Notes and (iii) to consummate the transactions contemplated hereby and
thereby. This Agreement is a legally valid and binding obligation of each
Purchaser enforceable against it in accordance with its terms, except for
(a) the effect thereon of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting the rights of creditors generally
and (b) limitations imposed by Federal or state law or equitable principles upon
the specific enforceability of any of the remedies, covenants or other
provisions thereof and upon the availability of injunctive relief or other
equitable remedies.

 

4.4 Notes Restricted.

 

Each Purchaser acknowledges that the Notes have not been registered under the
Securities Act and understands that the Notes must be held indefinitely unless
they are subsequently registered under the Securities Act or such sale is
permitted pursuant to an available exemption from such registration requirement.

 

No transfer or sale (including, without limitation, by pledge or hypothecation)
of the Notes by any Holder which is otherwise permitted hereunder, other than a
transfer or sale to the Company, shall be effective unless such transfer or sale
is made (a) pursuant to an effective registration statement under the Act and a
valid qualification under applicable state securities or “blue sky” laws or
(b) without such registration or qualification as a result of the availability
of an exemption therefrom, and, if reasonably requested by the Company, counsel
for such Holder shall have furnished the Company with an opinion, reasonably
satisfactory in form and substance to the Company, to the effect that no such
registration is required because of the availability of an exemption from the
registration requirements of the Securities Act; provided, however, that with
respect to transfers by Holders to their Affiliates, no such opinion shall be
required. A transfer made by a Holder which is a state-sponsored employee
benefit plan to a successor trust or fiduciary pursuant to a statutory
reconstitution shall be expressly permitted and no opinions of counsel shall be
required in connection therewith.

 

4.5 ERISA.

 

Such Purchaser represents that either:

 

(a) it is not acquiring the Notes for or on behalf of any Plan;

 

(b) the assets used to acquire the Notes are assets of an insurance company
general account and the purchase of the Notes would be exempt under the
provisions of the Prohibited Transaction Class Exemption (“PTCE”) 95-60; or

 

(c) if it is acquiring the Notes on behalf of a Plan, either directly or through
an investment fund (such as a “bank collective investment fund” as defined in
PTCE 91-38 or an “insurance company pooled separate account” as defined in PTCE
90-1), then, assuming that the plans listed in Schedule 3.17 are the only
employee benefit plans (as defined in Section 3 of ERISA) or Plans with respect
to which NFC is a “party in interest” or “disqualified person” (as such terms
are defined in Section 3 of ERISA and Section 4975 of the Internal Revenue Code,
respectively), either

 



 18 

 



 

(i) no part of the funds to be used to purchase the Notes constitutes assets
allocable to any trust that contains assets of the employee benefit plans listed
in Schedule 3.17, or

 

(ii) an exemption from the prohibited transaction rules applies such that the
use of such funds does not constitute a non-exempt prohibited transaction in
violation of Section 406 of ERISA or Section 4975 of the Internal Revenue Code,
which could be subject to a civil penalty assessed pursuant to Section 502 of
ERISA or a tax imposed under Section 4975 of the Internal Revenue Code.

 

The representations contained in this Section 4.5 are made in express reliance
on the list of employee benefit plans contained in Schedule 3.17.

 

SECTION 5. COVENANTS.

 

So long as any of the Notes remain unpaid and outstanding, the Company covenants
to the Holders of outstanding Notes as follows:

 

5.1 Payment of Notes.

 

The Company shall pay the principal of, premium, if any, and interest on the
Notes on the dates and in the manner provided in the Notes. To the extent
lawful, the Company shall pay interest (including interest accruing after the
commencement of any proceeding under any Bankruptcy Law) on all due and unpaid
amounts outstanding under the Notes (including overdue installments of principal
or interest) at a rate equal to 8.00% per annum, compounded quarterly, except as
provided in Section 1 of the Notes. PIK Interest paid pursuant to Section 1 of
the Notes shall not constitute due and unpaid amounts outstanding under the
Notes.

 

5.2 Stay, Extension and Usury Laws.

 

The Company covenants and agrees (to the extent that it may lawfully do so) that
it will not at any time insist upon, plead, or in any manner whatsoever claim or
take the benefit or advantage of, and will use its best efforts to resist any
attempts to claim or take the benefit of, any stay, extension or usury law
wherever enacted, now or at any time hereafter in force, which may affect the
covenants or the performance of its obligations under this Agreement or the
Notes; and the Company (to the extent it may lawfully do so) hereby expressly
waives all benefit or advantage of any such law, and covenants that it will not,
by resort to any such law, hinder, delay or impede the execution of any power
herein granted to the Holders, but will suffer and permit the execution of every
such power as though no such law has been enacted.

 



 19 

 



 

5.3 Reports.

 

(a) Regardless of whether required by the rules and regulations of the SEC, so
long as any Notes are outstanding, the Company will furnish to the Holders of
Notes to the Holders of Notes, within the time periods specified in the SEC’s
rules and regulations:

 

(i) all quarterly and annual reports that would be required to be filed with the
SEC on Forms 10-Q and 10-K if the Company were required to file such reports;
and

 

(ii) all current reports that would be required to be filed with the SEC on Form
8-K if the Company were required to file such reports.

 

All such reports will be prepared in all material respects in accordance with
all of the rules and regulations applicable to such reports and shall certified
by the chief financial officer of the Company that they fairly present in all
material respects the consolidated financial condition of the Company and its
Subsidiaries as at the dates indicated and the results of their operations and
their cash flows for the periods indicated, subject to changes resulting from
audit and normal year-end adjustments. Each annual report on Form 10-K will
include a report on the Company’s consolidated financial statements by the
Company’s certified independent accountants.

 

(b) If the Company has designated any of its Subsidiaries as Unrestricted
Subsidiaries, then the quarterly and annual financial information required by
paragraph (a) of this Section 5.3 will include a reasonably detailed
presentation, either on the face of the financial statements or in the footnotes
thereto, and in Management’s Discussion and Analysis of Financial Condition and
Results of Operations, of the financial condition and results of operations of
the Company and its Restricted Subsidiaries separate from the financial
condition and results of operations of the Unrestricted Subsidiaries of the
Company.

 

(c) The Company will be deemed to have furnished the reports required by
paragraphs (a) and (b) of this Section 5.3 to the Holders of the Notes if it has
filed such reports or information, respectively, with the SEC using the EDGAR
filing system (or any successor filing system of the SEC) or, if the Company has
posted such reports or information, respectively, on its website, and such
reports, certifications or information, respectively, are available to the
Holders of the Notes through internet access.

 

(d) Any and all Defaults or Events of Default arising from a failure to furnish
or file in a timely manner a report or certification required by this Section
5.3 shall be deemed cured (and the Company shall be deemed to be in compliance
with this Section 5.3) upon furnishing or filing such report or certification as
contemplated by this Section 5.3 (but without regard to the date on which such
report or certification is so furnished or filed); provided that such cure shall
not otherwise affect the rights of the Holders under Section 7 hereof if the
principal, premium, if any, and interest, if any, have been accelerated in
accordance with the terms of this Agreement and the Notes and such acceleration
has not been rescinded or cancelled prior to such cure.

 

5.4 Compliance Certificate.

 

(a) The Company shall deliver to the Holders, within forty-five (45) days after
the end of each fiscal quarter and within ninety (90) days after each fiscal
year, an Officers’ Certificate stating that a review of the activities of the
Company and its Restricted Subsidiaries during the preceding fiscal quarter or
fiscal year, as the case may be, has been made under the supervision of the
signing Officers with a view to determining whether the Company has kept,
observed, performed and fulfilled its obligations under this Agreement and the
Notes, and further stating, as to each such Officer signing such certificate,
that to his or her knowledge, the Company has kept, observed, performed and
fulfilled each and every covenant contained in this Agreement (or, if a
violation or event that, with notice or the passage of time or both would be a
violation shall have occurred, describing all such violations or prospective
violations of which he or she may have knowledge) and that to his or her
knowledge no event has occurred and remains in existence by reason of which
payments of interest, principal or premium on the Notes are prohibited or if
such event has occurred, a description of the event. The Officers’ Certificate
shall set forth all financial calculations for such fiscal quarter or fiscal
year necessary to demonstrate compliance with the covenants contained in this
Section 5.

 



 20 

 



 

(b) The Company shall deliver to the Holders, forthwith upon becoming aware of
(i) any Default or Event of Default or (ii) any default or event of default
under any other loan agreement, mortgage, indenture or instrument referred to in
Section 7.1(e), an Officers’ Certificate specifying in reasonable detail such
Default, Event of Default or default or event of default and the nature of any
remedial or corrective action the Company proposes to take with respect thereto.

 

5.5 Restricted Payments.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly:

 

(i) declare or pay any dividend or make any other payment or distribution on
account of the Company’s or any of its Restricted Subsidiaries’ Equity Interests
(including, without limitation, any payment in connection with any merger or
consolidation involving the Company or any of its Restricted Subsidiaries) or to
the direct or indirect holders of the Company’s or any of its Restricted
Subsidiaries’ Equity Interests in their capacity as such (other than dividends
or distributions payable in Equity Interests (other than Disqualified Stock) of
the Company and other than dividends or distributions payable to the Company or
a Restricted Subsidiary of the Company);

 

(ii) purchase, redeem or otherwise acquire or retire for value (including
without limitation, in connection with any merger or consolidation involving the
Company) any Equity Interests of the Company or any direct or indirect parent of
the Company;

 

(iii) make any payment on or with respect to, or purchase, redeem, defease or
otherwise acquire or retire for value any Subordinated Indebtedness, except a
payment of interest or principal at the Stated Maturity thereof; or

 

(iv) make any Restricted Investment (all such payments and other actions set
forth in these clauses (i) through (iv) above being collectively referred to as
“Restricted Payments”),

 

unless, at the time of and after giving effect to such Restricted Payment:

 

(i) no Default or Event of Default has occurred and is continuing or would occur
as a consequence of such Restricted Payment;

 



 21 

 



 

(ii) the Company would, at the time of such Restricted Payment and after giving
pro forma effect thereto as if such Restricted Payment had been made at the
beginning of the applicable four-quarter period, have been permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 5.7 hereof; and

 

(iii) such Restricted Payment, together with the aggregate amount of all other
Restricted Payments made by the Company and its Restricted Subsidiaries since
the Issue Date (excluding Restricted Payments permitted by clauses (ii), (iii),
(iv), (v), (vi), (vii), (viii) and (xi) of paragraph (b) of this Section 5.5),
is less than the sum, without duplication, of:

 

(1) 50% of the Consolidated Net Income of the Company for the period (taken as
one accounting period) from the beginning of the fiscal quarter during which the
Issue Date occurs to the end of the Company’s most recently ended fiscal quarter
for which internal financial statements are available at the time of such
Restricted Payment (or, if such Consolidated Net Income for such period is a
deficit, less 100% of such deficit); plus

 

(2) 100% of (A)(i) the aggregate net cash proceeds and (ii) the Fair Market
Value of (x) marketable securities (other than marketable securities of the
Company), (y) Capital Stock of a Person (other than the Company or an Affiliate
of the Company) engaged in a Permitted Business and (z) other assets used in any
Permitted Business, in the case of clauses (i) and (ii), received by the Company
since the Issue Date as a contribution to its common equity capital or from the
issue or sale of Equity Interests of the Company (other than Disqualified Stock)
or from the issue or sale of convertible or exchangeable Disqualified Stock or
convertible or exchangeable debt securities of the Company that have been
converted into or exchanged for such Equity Interests (other than Equity
Interests (or Disqualified Stock or debt securities) sold to a Subsidiary of the
Company), (B) the amount by which Indebtedness of the Company or any Restricted
Subsidiary is reduced on the Company’s consolidated balance sheet upon the
conversion or exchange after the Issue Date of any such Indebtedness into or for
Equity Interests (other than Disqualified Stock) of the Company, and (C) the
aggregate net cash proceeds, if any, received by the Company or any of its
Restricted Subsidiaries upon any conversion or exchange described in clause (1)
or (2) above; plus

 

(3) with respect to Restricted Investments made by the Company and its
Restricted Subsidiaries after the Issue Date, an amount equal to the sum of (A)
the net reduction in such Restricted Investments in any Person resulting from
(i) repayments of loans or advances, or other transfers of assets, in each case
to the Company or any Restricted Subsidiary, (ii) other repurchases, repayments
or redemptions of such Restricted Investments, (iii) the sale of any such
Restricted Investment or (iv) the release of any Guarantee (except to the extent
any amounts are paid under such Guarantee) plus (B) all amounts representing the
return of capital (excluding dividends and distributions) to the Company or any
Restricted Subsidiary in respect of such Restricted Investment plus (C) with
respect to any Unrestricted Subsidiary that the Board of Directors of the
Company redesignates as a Restricted Subsidiary, the Fair Market Value of the
Investment in such Subsidiary held by the Company or any of its Restricted
Subsidiaries at the time of such redesignation.

 



 22 

 



 

(b) The provisions of Section 5.5(a) hereof will not prohibit:

 

(i) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Agreement and the Notes;

 

(ii) the making of any Restricted Payment in exchange for, or out of the net
cash proceeds of the substantially concurrent sale (other than to a Subsidiary
of the Company) of, Equity Interests of the Company (other than Disqualified
Stock) or from the substantially concurrent contribution (other than by a
Subsidiary of the Company) of capital to the Company in respect of its Equity
Interests (other than Disqualified Stock); provided that the amount of any such
net cash proceeds that are utilized for any such Restricted Payment will be
excluded from clause (iii)(2) of Section 5.5(a) hereof;

 

(iii) the repurchase, redemption, defeasance or other acquisition or retirement
for value of Subordinated Indebtedness (including the payment of any required
premium and any fees and expenses incurred in connection with such repurchase,
redemption, defeasance or other acquisition) with the net cash proceeds from a
substantially concurrent incurrence of Permitted Refinancing Indebtedness;
provided that the amount of any such net cash proceeds that are utilized for any
such Restricted Payment will be excluded from clause (iii)(2) of Section 5.5(a)
hereof;

 

(iv) the payment of any dividend (or, in the case of any partnership or limited
liability company, any similar distribution) by a Restricted Subsidiary of the
Company to the holders of the Equity Interests (other than Disqualified Stock)
of such Restricted Subsidiary; provided that such dividend or similar
distribution is paid to all holders of such Equity Interests on a pro rata basis
based on their respective holdings of such Equity Interests;

 

(v) the payment of any dividend on the EB-5 Preferred Stock;

 

(vi) the repurchase, redemption or other acquisition or retirement of Equity
Interests deemed to occur upon the exercise or exchange of stock options,
warrants or other similar rights to the extent such Equity Interests represent a
portion of the exercise or exchange price of those stock options, and the
repurchase, redemption or other acquisition or retirement of Equity Interests
made in lieu of withholding taxes resulting from the exercise or exchange of
stock options, warrants or other similar rights;

 



 23 

 



 

(vii) so long as no Default has occurred and is continuing or would be caused
thereby, the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Stock of the Company or any
Restricted Subsidiary of the Company or any class or series of preferred stock
of a Restricted Subsidiary of the Company, in each case issued on or after the
Issue Date in accordance with the Fixed Charge Coverage Ratio test described in
Section 5.7 hereof;

 

(viii) payments to fund the purchase by the Company of fractional shares arising
out of stock dividends, splits or combination or business combinations;

 

(ix) the repurchase, redemption or other acquisition or retirement for value of
any Equity Interests of the Company or any Restricted Subsidiary of the Company
held by any of the Company’s (or any of its Restricted Subsidiaries’) current or
former directors or employees; provided that the aggregate price paid for all
such repurchased, redeemed, acquired or retired Equity Interests may not exceed
the Fair Market Value thereof and furthermore may not exceed, in any
twelve-month period since the Issue Date, $0.5 million (with unused amounts
(with respect to the $0.5 million limit referred to above) in any 12-month
period after such date being permitted to be carried over into succeeding
12-month periods); provided, further, that the amounts in any such 12-month
period may be increased by an amount not to exceed (1) the cash proceeds
received by the Company or any of its Restricted Subsidiaries from the sale of
the Company’s Equity Interests (other than Disqualified Stock) to any such
directors or employees that occurs after the Issue Date (provided that the
amount of such cash proceeds utilized for any such repurchase, retirement or
other acquisition or retirement will not increase the amount available for
Restricted Payments under clause (iii) of the immediately preceding paragraph
and to the extent such proceeds have not otherwise been applied to the payment
of Restricted Payments) plus (2) the cash proceeds of key man life insurance
policies received by the Company and its Restricted Subsidiaries after the Issue
Date;

 

(x) the purchase or redemption of any Acquired Subordinated Indebtedness of the
Company or any of its Restricted Subsidiaries, by application of (i) cash
provided from operations in the ordinary course of business or (ii) proceeds
from borrowings under the revolving portion of any Credit Facility (so long as
within 30 days prior to such purchase or redemption, a corresponding amount of
borrowings under the revolving portion of such Credit Facility was repaid from
cash provided from operations in the ordinary course of business); provided, in
any such case, that the Company is able to incur an additional $1.00 of
Indebtedness pursuant to Section 5.5(a) hereof after giving effect to such
purchase or redemption; provided, further, that this clause (x) shall not permit
the application of any proceeds from any other borrowings under any Credit
Facility to effect any such purchase or redemption; and

 



 24 

 



 

(xi) so long as no Default has occurred and is continuing or would be caused
thereby, other Restricted Payments in an aggregate amount not to exceed $5.0
million since the Issue Date.

 

The amount of all Restricted Payments (other than cash) shall be the Fair Market
Value on the date of such Restricted Payment of the asset(s) or securities
proposed to be paid, transferred or issued by the Company or such Restricted
Subsidiary, as the case may be, pursuant to such Restricted Payment. The Fair
Market Value of any cash Restricted Payment shall be its face amount, and the
Fair Market Value of any non-cash Restricted Payment exceeding $5.0 million
shall be determined conclusively by two senior officers of the Company acting in
good faith whose conclusions with respect thereto shall be set forth in an
Officers’ Certificate delivered to the Holders; provided, however, that if the
Fair Market Value of any non-cash Restricted Payment exceeds $10.0 million, such
Fair Market Value shall be determined conclusively by the Board of Directors of
the Company and set forth in a board resolution, and a certified copy of such
board resolution shall be delivered to the Holders. For purposes of determining
compliance with this Section 5.5, in the event that a Restricted Payment meets
the criteria of more than one of the exceptions described in (i) through (xi)
above or is entitled to be made pursuant to Section 5.5(a) hereof, the Company
shall, in its sole discretion, classify such Restricted Payment, or later
classify, reclassify or re-divide all or a portion of such Restricted Payment,
in any manner that complies with this Section 5.5.

 

5.6 Dividend and other Payment Restrictions Affecting Subsidiaries.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, create or permit to exist or become effective any consensual encumbrance or
restriction on the ability of any Restricted Subsidiary to:

 

(i) (x) pay dividends or make any other distributions on its Capital Stock to
the Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or (y) pay any
indebtedness owed to the Company or any of its Restricted Subsidiaries;

 

(ii) make loans or advances to the Company or any of its Restricted
Subsidiaries; or

 

(iii) sell, lease or transfer any of its properties or assets to the Company or
any of its Restricted Subsidiaries.

 

(b) The restrictions in Section 5.6(a) hereof will not apply to encumbrances or
restrictions existing under or by reason of:

 

(i) agreements or instruments governing Existing Indebtedness as in effect on
the Issue Date and any amendments, restatements, modifications, increases,
renewals, supplements, refundings, replacements or refinancings of those
agreements or instruments; provided that the amendments, restatements,
modifications, increases, renewals, supplements, refundings, replacements or
refinancings are no more restrictive, taken as a whole, with respect to such
dividend and other payment restrictions than those contained in those agreements
or instruments on the Issue Date;

 



 25 

 



 

(ii) this Agreement, the Notes and the Subsidiary Guarantees;

 

(iii) applicable law, rule, regulation or order;

 

(iv) any instrument governing Indebtedness or Capital Stock of a Person acquired
by the Company or any of its Restricted Subsidiaries as in effect at the time of
such acquisition (except to the extent such Indebtedness or Capital Stock was
incurred in connection with or in contemplation of such acquisition), which
encumbrance or restriction is not applicable to any Person, or the properties or
assets of any Person, other than the Person, or the property or assets of the
Person, so acquired; provided that, in the case of Indebtedness, such
Indebtedness was permitted by the terms of this Agreement to be incurred;

 

(v) customary non-assignment provisions in contracts and licenses entered into
in the ordinary course of business;

 

(vi) purchase money obligations for property acquired in the ordinary course of
business and Capital Lease Obligations that impose restrictions on the property
purchased or leased of the nature described in clause (iii) of Section 5.6(a)
hereof;

 

(vii) any agreement for the sale or other disposition of a Restricted Subsidiary
that restricts distributions by that Restricted Subsidiary pending the sale or
other disposition;

 

(viii) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are not materially more restrictive, taken as a whole, than those contained in
the agreements governing the Indebtedness being refinanced;

 

(ix) Liens permitted to be incurred under the provisions of Section 5.10 hereof
that limit the right of the debtor to dispose of the assets subject to such
Liens;

 

(x) provisions limiting the disposition or distribution of assets or property in
joint venture agreements, asset sale agreements, sale-leaseback agreements,
stock sale agreements, security agreements, mortgages, purchase money agreements
and other similar agreements or instruments entered into with the approval of
the Company’s Board of Directors, which limitation is applicable only to the
assets that are the subject of such agreements;

 

(xi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

 

(xii) any EB-5 Preferred Stock; provided that the restrictions contained in the
agreements or instruments governing such EB-5 Preferred Stock (x) apply only in
the event of a payment default or a default with respect to a financial covenant
in such agreement or instrument or (y) will not materially affect the Company’s
ability to make principal, interest and premium, if any, on the Notes, as
determined in the reasonable good faith judgment of the Chief Financial Officer
of the Company.

 



 26 

 



 

5.7 Incurrence of Indebtedness and Issuance of Preferred Stock.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, directly or indirectly, create, incur, issue, assume, guarantee or otherwise
become directly or indirectly liable, contingently or otherwise, with respect to
(collectively, “incur;” with “incurrence” having a correlative meaning) any
Indebtedness (including Acquired Debt), and the Company will not issue any
Disqualified Stock and will not permit any of its Restricted Subsidiaries to
issue any shares of preferred stock; provided, however, that the Company may
incur Indebtedness (including Acquired Debt) and issue Disqualified Stock, and
the Company’s Restricted Subsidiaries may incur Indebtedness (including Acquired
Debt) and issue preferred stock, if the Fixed Charge Coverage Ratio for the
Company’s most recently ended four full fiscal quarters for which internal
financial statements are available immediately preceding the date on which such
additional Indebtedness is incurred or such Disqualified Stock or preferred
stock is issued, as the case may be, would have been at least 2.0 to 1,
determined on a pro forma basis (including a pro forma application of the net
proceeds therefrom), as if the additional Indebtedness had been incurred or the
Disqualified Stock or preferred stock had been issued, as the case may be, at
the beginning of such four-quarter period.

 

(b) Notwithstanding the foregoing, the provisions of Section 5.7(a) hereof will
not prohibit the incurrence of any of the following (the items of Indebtedness
described below in this paragraph (b) being referred to collectively as
“Permitted Debt”):

 

(i) the incurrence by the Company and any Restricted Subsidiary of additional
Indebtedness and letters of credit under Credit Facilities in an aggregate
principal amount at any one time outstanding under this clause (i) (with letters
of credit being deemed to have a principal amount equal to the maximum potential
liability of the Company and its Restricted Subsidiaries thereunder) not to
exceed the greater of (1) $275.0 million or (2) 25% of Consolidated Tangible
Assets; provided, that the maximum amount permitted to be outstanding under this
clause (i) shall not be deemed to limit additional Indebtedness under the Credit
Facilities to the extent the incurrence of such additional Indebtedness is
permitted pursuant to any of the other provisions of this Section 5.7;

 

(ii) the incurrence of Existing Indebtedness;

 

(iii) the incurrence by the Company of Indebtedness represented by the Notes and
the related Subsidiary Guarantees to be issued on the Issue Date;

 

(iv) the incurrence by the Company or any Restricted Subsidiary of the Company
of Indebtedness represented by Capital Lease Obligations, mortgage financings or
purchase money obligations, in each case, incurred for the purpose of financing
all or any part of the purchase price or cost of construction, installation,
improvement, deployment, refurbishment, modification or lease of property, plant
or equipment or furniture, fixtures and equipment, in each case used in the
business of the Company or such Restricted Subsidiary, in an aggregate amount,
including all Permitted Refinancing Indebtedness incurred to refund, refinance
or replace any Indebtedness incurred pursuant to this clause (iv), not to exceed
$25.0 million at any time outstanding;

 



 27 

 



 

(v) the incurrence by the Company or any of its Restricted Subsidiaries of
Permitted Refinancing Indebtedness in exchange for, or the net proceeds of which
are used to renew, refund, refinance, replace, defease or discharge, any
Indebtedness (other than intercompany Indebtedness) that was permitted by this
Agreement to be incurred under Section 5.7(a) hereof or clauses (ii), (iii),
(iv), (v), (xiii), (xv) or (xvi) of this Section 5.7(b);

 

(vi) the incurrence by the Company or any of its Restricted Subsidiaries of
intercompany Indebtedness owing to and held by the Company or any of its
Restricted Subsidiaries; provided, however, that:

 

(1) any subsequent issuance or transfer of Equity Interests that results in any
such Indebtedness being held by a Person other than the Company or a Restricted
Subsidiary of the Company; and

 

(2) any sale or other transfer of any such Indebtedness to a Person that is not
either the Company or a Restricted Subsidiary of the Company, will be deemed, in
each case, to constitute an incurrence of such Indebtedness by the Company or
such Restricted Subsidiary, as the case may be, that was not permitted by this
clause (vi);

 

(vii) the issuance by any of the Company’s Restricted Subsidiaries to the
Company or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:

 

(1) any subsequent issuance or transfer of Equity Interests that results in any
such preferred stock being held by a Person other than the Company or a
Restricted Subsidiary of the Company; and

 

(2) any sale or other transfer of any such preferred stock to a Person that is
not either the Company or a Restricted Subsidiary of the Company,

 

will be deemed, in each case, to constitute an issuance of such preferred stock
by such Restricted Subsidiary that was not permitted by this clause (vii);

 

(viii) the incurrence of a Guarantee by the Company or any of its Restricted
Subsidiaries of Indebtedness of the Company or a Restricted Subsidiary of the
Company that was permitted to be incurred by another provision of this Section
5.7; provided that if the Indebtedness being guaranteed is Subordinated
Indebtedness, then the Guarantee shall be subordinated to the same extent as the
contractual subordination applicable to the Indebtedness guaranteed;

 



 28 

 



 

(ix) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness constituting reimbursement obligations with respect to letters of
credit issued in the ordinary course of business; provided that, upon the
drawing of such letters of credit or the incurrence of such Indebtedness, such
obligations are reimbursed within one year following such drawing or incurrence;

 

(x) the incurrence by the Company of Indebtedness to the extent that the net
proceeds thereof are promptly deposited to fully defease or to fully satisfy and
discharge the Notes;

 

(xi) Indebtedness consisting of the financing of insurance premiums in customary
amounts consistent with the operations and business of the Company and its
Restricted Subsidiaries in the ordinary course of business;

 

(xii) the incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Company or any of its Restricted
Subsidiaries providing for indemnification, adjustment of purchase price or
similar obligations, in each case, incurred or assumed in connection with the
disposition of any business, assets or Capital Stock of a Subsidiary; provided
that the maximum aggregate liability in respect of all such Indebtedness shall
at no time exceed the gross proceeds actually received by the Company and its
Restricted Subsidiaries in connection with such disposition;

 

(xiii) the incurrence of Permitted Public Finance Instruments not to exceed
$175.0 million in aggregate principal amount at any one time outstanding;

 

(xiv) the incurrence of the EB-5 Preferred Stock; provided that if the EB-5
Preferred Stock constitutes Disqualified Stock, the aggregate liquidation
preference EB-5 Preferred Stock that may be incurred pursuant to this clause
5.7(b)(xiv) shall not exceed $50.0 million;

 

(xv) the incurrence of Permitted Acquisition Indebtedness; and

 

(xvi) the incurrence by the Company or any of its Restricted Subsidiaries of
additional Indebtedness in an aggregate principal amount (or accreted value, as
applicable) at any time outstanding, including all Permitted Refinancing
Indebtedness incurred to renew, refund, refinance, replace, defease or discharge
any Indebtedness incurred pursuant to this clause (xvi), not to exceed (a) the
greater of $25.0 million or (b) 10% of the Company’s Consolidated Tangible
Assets.

 

(c) Notwithstanding the foregoing provisions of this Section 5.7, the Company
will not at any time permit Consolidated Net Funded Debt to exceed the sum of
(i) $300.0 million plus (ii) the aggregate principal amount of the Exempt Funded
Debt.

 



 29 

 



 

For purposes of determining compliance with this Section 5.7, in the event that
an item of proposed Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (i) through (xvi) above or is
entitled to be incurred pursuant to Section 5.7(a) hereof, the Company will be
permitted to classify such item of Indebtedness on the date of its incurrence,
or later reclassify all or a portion of such item of Indebtedness, in any manner
that complies with this Section 5.7. Indebtedness under Credit Facilities
outstanding on the date on which Notes are first issued and authenticated under
this Agreement will initially be deemed to have been incurred on such date in
reliance on the exception provided by clause (i) of the definition of Permitted
Debt. The accrual of interest, the accretion or amortization of original issue
discount, the payment of interest on any Indebtedness in the form of additional
Indebtedness with the same terms, the reclassification of preferred stock as
Indebtedness due to a change in accounting principles, and the payment of
dividends on Disqualified Stock in the form of additional shares of the same
class of Disqualified Stock will not be deemed to be an incurrence of
Indebtedness or an issuance of Disqualified Stock for purposes of this Section
5.7; provided, in each such case, that the amount of any such accrual, accretion
or payment is included in Fixed Charges of the Company as accrued.
Notwithstanding any other provision of this Section 5.7, the maximum amount of
Indebtedness that the Company or any Restricted Subsidiary may incur pursuant to
this Section 5.7 shall not be deemed to be exceeded solely as a result of
fluctuations in exchange rates or currency values.

 

The amount of any Indebtedness outstanding as of any date will be:

 

(i) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;

 

(ii) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

 

(A) the Fair Market Value of such asset at the date of determination; and

 

(B) the amount of the Indebtedness of the other Person; and

 

(iii) the principal amount of the Indebtedness, in the case of any other
Indebtedness.

 

5.8 Asset Sales.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
consummate an Asset Sale unless:

 

(a) the Company (or the Restricted Subsidiary, as the case may be) receives
consideration in respect of such Asset Sale at least equal to the Fair Market
Value of the assets or Equity Interests issued or sold or otherwise disposed of;
and

 



 30 

 



 

(b) either (x) at least 75% of the consideration received in the Asset Sale by
the Company or such Restricted Subsidiary is in the form of cash or (y) the Fair
Market Value of all forms of consideration other than cash received for all
Asset Sales since the Issue Date does not exceed in the aggregate 10% of the
Consolidated Tangible Assets of the Company at the time each determination is
made. For purposes of this provision, each of the following will be deemed to be
cash:

 

(i) any liabilities, as shown on the Company’s most recent consolidated balance
sheet (or as would be shown on the Company’s consolidated balance sheet as of
the date of such Asset Sale) of the Company or any Restricted Subsidiary (other
than contingent liabilities, Indebtedness that is by its terms subordinated to
the Notes or any Subsidiary Guarantee) that are assumed by the transferee of any
such assets or Equity Interests pursuant to (1) a written novation agreement
that releases the Company or such Restricted Subsidiary from further liability
therefor or (2) an assignment agreement that includes, in lieu of such a
release, the agreement of the transferee or its parent company to indemnify and
hold harmless the Company or such Restricted Subsidiary from and against any
loss, liability or cost in respect of such assumed liability;

 

(ii) any securities, notes or other obligations received by the Company or any
such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash within 270 days after the date
of the Asset Sale, to the extent of the cash received in that conversion;

 

(iii) any stock or assets of the kind referred to in clauses (ii) or (iv) of the
next paragraph of this Section 5.8; and

 

(iv) accounts receivable of a business retained by the Company or any Restricted
Subsidiary, as the case may be, following the sale of such business, provided,
that such accounts receivable are not past due more than 90 days and do not have
a payment date greater than 120 days from the date of the invoice creating such
accounts receivable.

 

Within 360 days after the receipt of any Net Proceeds from an Asset Sale, the
Company (or its Restricted Subsidiaries, as the case may be) may apply an amount
equal to such Net Proceeds at its option:

 

(i) to repay, redeem or repurchase any Senior Debt;

 

(ii) to acquire all or substantially all of the assets of, or any Capital Stock
of, another Person engaged in a Permitted Business, if, after giving effect to
any such acquisition of Capital Stock, such Person is or becomes a Restricted
Subsidiary of the Company;

 

(iii) to make a capital expenditure; or

 

(iv) to acquire other assets that are not classified as current assets under
GAAP and that are used or useful in a Permitted Business;

 

provided, however, that if, during such 360-day period, the Company and/or any
of its Restricted Subsidiaries enters into a binding contract with a Person
other than an Affiliate of the Company to apply such amount pursuant to clauses
(ii) or (iii) above, then such 360-day period shall be extended until the
earlier of (a) the date on which such acquisition or expenditure is consummated,
and (b) the 180th day following the expiration of the aforementioned 360-day
period.

 



 31 

 



 

Pending the final application of any Net Proceeds, the Company may temporarily
reduce revolving credit borrowings or otherwise invest the Net Proceeds in any
manner that is not prohibited by this Agreement. Any Net Proceeds from Asset
Sales that are not applied or invested as provided in the second paragraph of
this Section 5.8 will constitute “Excess Proceeds.”

 

If on any date, the aggregate amount of Excess Proceeds exceeds $20.0 million,
then within ten Business Days after such date, the Company will make an offer
(an “Asset Sale Offer”) to all Holders of Notes and all holders of other
Indebtedness that is pari passu in right of payment with the Notes containing
provisions similar to those set forth in this Agreement with respect to offers
to purchase or redeem with the proceeds of sales of assets to purchase the
maximum principal amount of Notes and such other pari passu Indebtedness that
may be purchased out of the Excess Proceeds. The offer price in any Asset Sale
Offer will be equal to 100% of the principal amount plus accrued and unpaid
interest, if any, to the date of purchase, and will be payable in cash. If any
Excess Proceeds remain unapplied after consummation of an Asset Sale Offer, the
Company and its Restricted Subsidiaries may use those Excess Proceeds for any
purpose not otherwise prohibited by this Agreement or the Notes. If the
aggregate principal amount of Notes and other pari passu Indebtedness tendered
into such Asset Sale Offer exceeds the amount of Excess Proceeds, the Holders
shall select the Notes and such other pari passu Indebtedness to be purchased on
a pro rata basis. Upon completion of each Asset Sale Offer, the amount of Excess
Proceeds will be reset at zero.

 

Notwithstanding anything in this Section 5.8 to the contrary, the sale,
conveyance or other disposition of all or substantially all of the assets of the
Company and its Restricted Subsidiaries, considered as a single enterprise, will
be governed by Section 5.11 hereof and not by this Section 5.8.

 

The Company will comply with the requirements of Rule 14e-1 under the Exchange
Act and any other securities laws and regulations thereunder to the extent such
laws and regulations are applicable in connection with each repurchase of Notes
pursuant to an Asset Sale Offer. To the extent that the provisions of any
securities laws or regulations conflict with the provisions of this Section 5.8,
or compliance with the provisions of this Section 5.8 would constitute a
violation of any such laws or regulations, the Company will comply with the
applicable securities laws and regulations and will not be deemed to have
breached its obligations under this Section 5.8 by virtue of such compliance.

 

In the event that, pursuant to the preceding provisions of this Section 5.8, the
Company is required to commence an Asset Sale Offer, it will follow the
procedures specified below.

 

The Asset Sale Offer shall be made to all Holders and all holders of other
Indebtedness that is pari passu with the Notes containing provisions similar to
those set forth in this Agreement with respect to offers to purchase or redeem
with the proceeds of sales of assets. The Asset Sale Offer will remain open for
a period of at least 20 Business Days following its commencement and not more
than 30 Business Days, except to the extent that a longer period is required by
applicable law (the “Offer Period”). No later than three Business Days after the
termination of the Offer Period (the “Purchase Date”), the Company will apply
all Excess Proceeds (the “Offer Amount”) to the purchase of Notes and such other
pari passu Indebtedness (on a pro rata basis, if applicable) or, if less than
the Offer Amount has been tendered, all Notes and other Indebtedness tendered in
response to the Asset Sale Offer. Payment for any Notes so purchased will be
made in the same manner as interest payments are made.

 



 32 

 



 

If the Purchase Date is on or after an interest record date and on or before the
related interest payment date, any accrued and unpaid interest, if any, will be
paid to the Person in whose name a Note is registered at the close of business
on such record date, and no additional interest will be payable to Holders who
tender Notes pursuant to the Asset Sale Offer.

 

Upon the commencement of an Asset Sale Offer, the Company will send, by first
class mail, a notice to each of the Holders. The notice will contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Asset Sale Offer. The notice, which will govern the terms of the
Asset Sale Offer, will state:

 

(i) that the Asset Sale Offer is being made pursuant to this Section 5.8 and the
length of time the Asset Sale Offer will remain open;

 

(ii) the Offer Amount, the purchase price and the Purchase Date;

 

(iii) that any Note not tendered or accepted for payment will continue to accrue
interest;

 

(iv) that, unless the Company defaults in making such payment, any Note accepted
for payment pursuant to the Asset Sale Offer will cease to accrue interest after
the Purchase Date;

 

(v) that Holders electing to have a Note purchased pursuant to an Asset Sale
Offer may elect to have Notes purchased in integral multiples of $1,000 only;

 

(vi) that Holders electing to have Notes purchased pursuant to any Asset Sale
Offer will be required to surrender the Note, with the form entitled “Option of
Holder to Elect Purchase” attached to the Notes completed, or transfer by
book-entry transfer, to the Company;

 

(vii) that Holders will be entitled to withdraw their election if the Company
receives, not later than the expiration of the Offer Period, a telegram, telex,
facsimile transmission or letter setting forth the name of the Holder, the
principal amount of the Note the Holder delivered for purchase and a statement
that such Holder is withdrawing its election to have such Note purchased;

 

(viii) that, if the aggregate principal amount of Notes and other pari passu
Indebtedness surrendered by holders thereof exceeds the Offer Amount, the
Company will select the Notes and other pari passu Indebtedness to be purchased
on a pro rata basis based on the principal amount of Notes and such other pari
passu Indebtedness surrendered (with such adjustments as may be deemed
appropriate by the Company so that only Notes in denominations of $2,000 and
integral multiples of $1,000 in excess thereof, will be purchased); and

 



 33 

 



 

(ix) that Holders whose Notes were purchased only in part will be issued new
Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer).

 

On or before the Purchase Date, the Company will, to the extent lawful, accept
for payment, on a pro rata basis to the extent necessary, the Offer Amount of
Notes or portions thereof tendered pursuant to the Asset Sale Offer, or if less
than the Offer Amount has been tendered, all Notes tendered, and will deliver or
cause to be delivered to the Holders the Notes properly accepted together with
an Officers’ Certificate stating that such Notes or portions thereof were
accepted for payment by the Company in accordance with the terms of this Section
5.8. The Company will promptly (but in any case not later than five days after
the Purchase Date) mail or deliver to each tendering Holder an amount equal to
the purchase price of the Notes tendered by such Holder and accepted by the
Company for purchase, and the Company, will promptly issue a new Note to such
Holder, in a principal amount equal to any unpurchased portion of the Note
surrendered. Any Note not so accepted shall be promptly mailed or delivered by
the Company to the Holder thereof. The Company will publicly announce the
results of the Asset Sale Offer on the Purchase Date.

 

5.9 Transactions with Affiliates.

 

(a) The Company will not, and will not permit any of its Restricted Subsidiaries
to, make any payment to or sell, lease, transfer or otherwise dispose of any of
its properties or assets to, or purchase any property or assets from, or enter
into or make or amend any transaction, contract, agreement, understanding, loan,
advance or guarantee with, or for the benefit of, any Affiliate of the Company
(each, an “Affiliate Transaction”), unless:

 

(1) the Affiliate Transaction is on terms that are no less favorable to the
Company or the relevant Restricted Subsidiary than those that would have been
obtained in a comparable transaction by the Company or such Restricted
Subsidiary with an unrelated Person or, if in the good faith judgment of the
Board of Directors of the Company, no comparable transaction is available with
which to compare such Affiliate Transaction, such Affiliate Transaction is
otherwise fair to the Company or the relevant Restricted Subsidiary from a
financial point of view; and

 

(2) the Company delivers to the Holders:

 

(A) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $5.0 million but
less than or equal to $10.0 million, an Officers’ Certificate certifying that
such Affiliate Transaction or series of related Affiliate Transactions complies
with this Section 5.9; and

 



 34 

 



 

(B) with respect to any Affiliate Transaction or series of related Affiliate
Transactions involving aggregate consideration in excess of $10.0 million, a
resolution of the Board of Directors of the Company set forth in an Officers’
Certificate certifying that such Affiliate Transaction or series of related
Affiliate Transactions complies with this this Section 5.9 and that such
Affiliate Transaction or series of related Affiliate Transactions has been
approved by either a conflicts committee of the Board of Directors of the
Company (so long as the members of such conflicts committee approving the
Affiliate Transaction or series of related Affiliate Transactions are
disinterested) or a majority of the disinterested members of the Board of
Directors of the Company, if any.



 

(b) The following items will not be deemed to be Affiliate Transactions and,
therefore, will not be subject to the provisions of Section 5.9(a) hereof:

 

(1) any employment, consulting or similar agreement or arrangement, employee
benefit plan, equity award, equity option, equity appreciation, officer or
director indemnification agreement, restricted unit agreement, severance
agreement or other compensation plan or arrangement entered into by the Company
or any of its Restricted Subsidiaries in the ordinary course of business and
payments, awards, grants or issuances of securities made pursuant thereto;

 

(2) transactions between or among the Company and/or its Restricted
Subsidiaries;

 

(3) transactions with a Person (other than an Unrestricted Subsidiary) that is
an Affiliate of the Company solely because the Company owns, directly or through
a Subsidiary, an Equity Interest in, or controls, such Person;

 

(4) payment of reasonable fees and reimbursements of expenses (pursuant to
indemnity arrangements or otherwise) of, and compensation paid to, and indemnity
or insurance provided on behalf of, officers, directors, employees or
consultants of the Company or any of its Restricted Subsidiaries, including, but
not limited to, reimbursement or advancement of out-of-pocket expenses and
provisions of officers’ and directors’ liability insurance;

 

(5) any issuance of Equity Interests (other than Disqualified Stock) to, or
receipt of capital contributions from, Affiliates of the Company;

 

(6) Restricted Payments that do not violate the provisions of Section 5.5 hereof
or any Permitted Investments;

 

(7) transactions between the Company or any of its Restricted Subsidiaries and
any other Person, a director of which is also on the Board of Directors of the
Company, and such common director is the sole cause for such other Person to be
deemed an Affiliate of the Company or any of its Restricted Subsidiaries;
provided, however, that such director abstains from voting as a member of the
Board of Directors of the Company on any transaction with such other Person;

 

(8) (a) guarantees by the Company or any of its Restricted Subsidiaries of
performance of obligations of Unrestricted Subsidiaries in the ordinary course
of business, except for guarantees of Indebtedness in respect of borrowed money,
and (b) pledges by the Company or any of its Restricted Subsidiaries of Equity
Interests in Unrestricted Subsidiaries for the benefit of lenders or other
creditors of Unrestricted Subsidiaries;

 



 35 

 



 

(9) payments to an Affiliate in respect of the Notes or the Subsidiary
Guarantees or any other Indebtedness of the Company or any Restricted Subsidiary
on the same basis as concurrent payments made or offered to be made in respect
thereof to non-Affiliates;

 

(10) payment of loans or advances to employees not to exceed $1.0 million in the
aggregate at any one time outstanding;

 

(11) any Affiliate Transaction with a Person in its capacity as a holder of
Indebtedness or Capital Stock of the Company or any Restricted Subsidiary if
such Person is treated no more favorably than the other holders of Indebtedness
or Capital Stock of the Company or such Restricted Subsidiary;

 

(12) transactions with Unrestricted Subsidiaries, customers, clients, suppliers
or purchasers or sellers of goods or services, or lessors or lessees of
property, in each case in the ordinary course of business and otherwise in
compliance with the terms of this Agreement which are, in the aggregate (taking
into account all the costs and benefits associated with such transactions), not
materially less favorable to the Company and its Restricted Subsidiaries than
those that would have been obtained in a comparable transaction by the Company
or such Restricted Subsidiary with an unrelated person, in the good faith
determination of the Company’s Board of Directors or any Officer of the Company
involved in or otherwise familiar with such transaction, or are on terms at
least as favorable as might reasonably have been obtained at such time from an
unaffiliated party; and

 

(13) any transaction in which the Company or any of its Restricted Subsidiaries,
as the case may be, delivers to the Holders a letter from an accounting,
appraisal, advisory or investment banking firm of national standing stating that
such transaction is fair to the Company or such Restricted Subsidiary from a
financial point of view or that such transaction meets the requirements of
clause (1) of Section 5.9(a) hereof.

 

5.10 Liens.

 

The Company will not, and will not permit any of its Restricted Subsidiaries to,
create, incur, assume or suffer to exist any Lien securing Indebtedness, upon
any asset now owned or hereafter acquired, except Permitted Liens.

 



 36 

 



 

5.11 Merger; Successor Corporation.

 

(a) The Company shall not consolidate with or merge with or into, or transfer
all or substantially all of its assets to, any Person, and the Company will not
permit any of its Restricted Subsidiaries to enter into any such transaction or
series of transactions if such transaction or series of transactions, in the
aggregate, would result in a sale, assignment, transfer, lease, conveyance or
other disposition of all or substantially all of the properties and assets of
the Company and its Restricted Subsidiaries on a consolidated basis to any other
Person or Persons, unless either the Company is the surviving entity or, if such
other Person is the resulting or surviving entity, such Person is a corporation
organized and existing under the laws of the United States of America, a State
thereof or the District of Columbia, and such Person expressly assumes all the
obligations of the Company to the Holders of the Notes. Additionally,
immediately before and immediately after giving effect to such transaction and
treating any indebtedness that becomes an obligation as a result of the
transaction as having been incurred by the Company at the time of such
transaction, no default or event of default (or with notice or passage of time
or both) shall have occurred and be continuing under the Company’s Indebtedness,
the obligations of the Company with respect to the Notes or any material
contracts, agreements or arrangements to which the Company is a party. Moreover,
immediately after giving effect to such transaction the Consolidated Net Worth
of such surviving entity must be equal to or greater than that of the Company’s
immediately prior to giving effect to such transaction.

 

(b) Upon any consolidation or merger, or any sale, assignment, transfer, lease,
conveyance or other disposition of all or substantially all of the properties or
assets of the Company in a transaction that is subject to, and that complies
with the provisions of Section 5.11(a) hereof, the successor Person formed by
such consolidation or into or with which the Company is merged or to which such
sale, assignment, transfer, lease, conveyance or other disposition is made shall
succeed to, and be substituted for (so that from and after the date of such
consolidation, merger, sale, assignment, transfer, lease, conveyance or other
disposition, the provisions of this Agreement and the Notes referring to the
“Company” shall refer instead to the successor Person and not to the Company),
and may exercise every right and power of the Company under this Agreement and
the Notes with the same effect as if such successor Person had been named as the
Company in this Agreement and in the Notes; provided, however, that the
predecessor Company shall not be relieved from the obligation to pay the
principal of and interest on the Notes, except in the case of a sale of all of
the Company’s assets in a transaction that is subject to, and that complies with
the provisions of, Section 5.11(a) hereof.

 

5.12 Subsidiary Guarantees.

 

If, on any date after the Issue Date, any Domestic Restricted Subsidiary that is
not already a Guarantor, Guarantees (or otherwise becomes liable for) any
Obligations under any Credit Agreement, then, within 20 Business Days after such
date, such Domestic Restricted Subsidiary will unconditionally Guarantee the
Notes and concurrently become a Guarantor by executing a Subsidiary Guarantee
(or joinder thereto) in substantially the form specified in Annex D hereto. Each
Subsidiary Guarantee of a Guarantor will be released automatically at such time
as such Guarantor is discharged or otherwise released from all its Obligations
in respect of its Guarantee of (or other liability for) any Obligations under
any Credit Facility; provided that such discharge or other release did not
result directly from payment by such Guarantor in satisfaction of (a) its
liability as a guarantor pursuant to such Guarantee, or (b) its primary
liability for such Obligations (after demand or default under such Credit
Facility).

 

5.13 Designation of Restricted and Unrestricted Subsidiaries.

 

The Board of Directors of the Company may designate any Restricted Subsidiary to
be an Unrestricted Subsidiary if that designation would not cause a Default. If
a Restricted Subsidiary is designated as an Unrestricted Subsidiary, the
aggregate Fair Market Value of all outstanding Investments owned by the Company
and its Restricted Subsidiaries in the Subsidiary designated as Unrestricted
will be deemed to be an Investment made as of the time of the designation and
will reduce the amount available for Restricted Payments under Section 5.5
hereof or under one or more clauses of the definition of Permitted Investments,
as determined by the Company. That designation will only be permitted if the
Investment would be permitted at that time and if the Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary.

 



 37 

 



 

Any designation of a Subsidiary of the Company as an Unrestricted Subsidiary
will be evidenced by a resolution of the Board of Directors of the Company
giving effect to such designation and an Officers’ Certificate delivered to the
Holders certifying that such designation complied with the preceding conditions
and was permitted by Section 5.5 hereof. If, at any time, any Unrestricted
Subsidiary would fail to meet the preceding requirements as an Unrestricted
Subsidiary, it will thereafter cease to be an Unrestricted Subsidiary for
purposes of this Agreement and the Notes and any Indebtedness of such Subsidiary
will be deemed to be incurred by a Restricted Subsidiary of the Company as of
such date and, if such Indebtedness is not permitted to be incurred as of such
date under Section 5.7 hereof, the Company will be in default of such
Section 5.7. The Board of Directors of the Company may at any time designate any
Unrestricted Subsidiary to be a Restricted Subsidiary; provided that such
designation will be deemed to be an incurrence of Indebtedness by a Restricted
Subsidiary of the Company of any outstanding Indebtedness of such Unrestricted
Subsidiary, and such designation will only be permitted if (1) such Indebtedness
is permitted under Section 5.7 hereof, calculated on a pro forma basis as if
such designation had occurred at the beginning of the four-quarter reference
period; and (2) no Default or Event of Default would be in existence following
such designation.

 

5.14 Minimum Cash Equivalents.

 

The Company will not have less than $1.0 million in Cash Equivalents on hand for
a period of 30 consecutive calendar days.

 

5.15 Taxes.

 

The Company shall, and shall cause the Restricted Subsidiaries to, pay or
discharge or cause to be paid or discharged, before the same shall become
delinquent, (1) all material taxes, assessments and governmental charges or
levies and (2) all lawful claims for labor, materials and supplies, which, if
unpaid, might by law become a lien upon the property of the Company or any
Restricted Subsidiary; provided, however, that the Company shall not be required
to pay or discharge or cause to be paid or discharged any such tax, assessment,
charge, levy or claim (a) whose amount, applicability or validity is being
contested in good faith by appropriate proceedings and for which reserves have
been established in accordance with GAAP or (b) where the failure to effect such
payment is not adverse in any material respect to the Holders of the Notes.

 

5.16 Corporate Existence.

 

Subject to Section 5.11, the Company shall do or cause to be done all things
necessary to preserve and keep in full force and effect (i) its company
existence, and the corporate, limited liability company, partnership or other
existence of the Restricted Subsidiaries, in accordance with their respective
organizational documents (as the same may be amended from time to time), and
(ii) its (and the Restricted Subsidiaries’) rights (charter and statutory),
licenses and franchises; provided that the Company shall not be required to
preserve any such right, license or franchise, if the Board of Directors of the
Company on behalf of the Company shall determine in good faith that the
preservation thereof is no longer desirable in the conduct of the business of
the Company and its Restricted Subsidiaries considered as a single enterprise
and that the loss thereof is not adverse in any material respect to the Holders.

 



 38 

 



 

5.17 Limitation on Business.

 

The Company will not, and will not permit any Restricted Subsidiary to, engage
in any business other than Permitted Business, except to such extent as would
not be material to the Company and its Restricted Subsidiaries considered as a
single enterprise.

 

5.18 Maintenance of Properties.

 

The Company shall, and shall cause each of the Restricted Subsidiaries to,
maintain their properties and assets in normal working order and condition
(reasonable wear and tear excepted) and make all necessary repairs, renewals,
replacements, additions, betterments and improvements thereto, as shall be
reasonably necessary for the proper conduct of the business of the Company and
the Restricted Subsidiaries taken as a whole; provided that nothing herein shall
prevent the Company or any of the Restricted  Subsidiaries from discontinuing
any maintenance of any such properties or assets if (i) the Company determines
that such discontinuance is desirable in the conduct of the business of the
Company and the Restricted Subsidiaries considered as a single enterprise or
(ii) in connection with or related to any disposition of property or assets the
Company or a Restricted Subsidiary determines is no longer needed for the
conduct of the business of the Company or such Restricted Subsidiary.

 

5.19 Maintenance of Insurance.

 

The Company shall, and shall cause the Restricted Subsidiaries to, maintain
liability, casualty and other insurance with a reputable insurer or insurers in
such amounts and against such risks as is carried by responsible companies
engaged in similar businesses and owning similar assets.

 

SECTION 6. REDEMPTION.

 

6.1 Optional Redemption.

 

The Company may, in its sole discretion, redeem all or any amount of the Notes
outstanding, in whole or in part, at any time, at a redemption price equal to
100% of the principal amount of the Notes to be redeemed plus accrued and unpaid
interest on the Notes to be redeemed to the Redemption Date; provided that the
Redemption Price shall be payable by the Company in cash, or in the case of
redemption of Notes held by any Holder that has provided written notice to the
Company at least two Business Days prior to the applicable Redemption Date of
its election to receive the Redemption Price for its Notes in the form of Common
Stock, in the form of a number of shares of Common Stock equal to the quotient
of (a) the Redemption Price payable for such Notes being redeemed divided by (b)
the Daily VWAP for the 30 trading days immediately preceding the second Business
Day preceding the Redemption Date; provided, further, that in the event of a
redemption of Notes, upon payment of the redemption price (whether in cash or
Common Stock, the Company shall issue to each Holder of the Notes being redeemed
a number of warrants (pursuant to the Warrant Agreement and having an exercise
price equal to the Conversion Price of such Notes in effect immediately prior to
such redemption) equal to the number of shares of Common Stock that such Holder
would receive if such Holder were to convert such Notes in full on the
Redemption Date pursuant to Section 8 hereof; provided, further, that the
Company shall not redeem Notes pursuant to this Section 6.1 unless the Company
has on file with the SEC an effective registration statement under the
Securities Act registering the resale of the shares of Common Stock issuable
upon conversion of the Notes and exercise of the warrants by each Holder that
has, after written request from the Company, provided information pertaining to
such shares of Common Stock required to be included in such registration
statement in order for such Holder to sell such shares of Common Stock
thereunder.

 



 39 

 



 

6.2 Selection of Notes to Be Redeemed.

 

If fewer than all of the Notes are to be redeemed, the Company shall redeem the
Notes pro rata, in such manner as complies with applicable legal requirements,
if any. Notes in denominations of $1,000 may be redeemed only in whole. The
Company may select for redemption portions (equal to $1,000 or any integral
multiple thereof) of the principal of Notes that have denominations larger than
$1,000. Provisions of this Agreement that apply to Notes called for redemption
also apply to portions of Notes called for redemption.

 

6.3 Notice of Redemption.

 

At least thirty (30) days but not more than sixty (60) days before any
Redemption Date, the Company shall mail a notice of redemption (“Notice of
Redemption”) by first-class mail to each Holder whose Notes are to be redeemed
at such Holder’s registered address. Each Notice of Redemption shall identify
the Notes to be redeemed and shall state:

 

(a) the Redemption Date;

 

(b) the Redemption Price;

 

(c) the name and address of the Company;

 

(d) that Notes called for redemption must be surrendered to the Company to
collect the Redemption Price;

 

(e) that, unless the Company defaults in making the Redemption Price, interest
on Notes called for redemption ceases to accrue on and after the Redemption
Date, and the only remaining right of the Holders of such Notes is to receive
payment of the Redemption Price upon surrender to the Company of the Notes
redeemed;

 

(f) if any Note is being redeemed in part, the portion of the principal amount
of such Note to be redeemed and that, after the Redemption Date, and upon
surrender of such Note, a new Note or Notes in aggregate principal amount equal
to the unredeemed portion thereof will be issued; provided, however, that any
portion of a Note redeemed by the Company and any new Note issued to the Holder
in respect of the unredeemed portion thereof shall be in the principal amount of
$1,000 or an integral multiple thereof;

 



 40 

 



 

(g) if fewer than all the Notes are to be redeemed, the identification of the
particular Notes (or portion(s) thereof) to be redeemed, as well as the
aggregate principal amount of Notes to be redeemed and the aggregate principal
amount of Note(s) to be outstanding after such partial redemption; and

 

(h) the paragraph of the Notes pursuant to which the Notes are to be redeemed.

 

6.4 Effect of Notice of Redemption.

 

Once Notice of Redemption is mailed in accordance with Section 6.3 above, Notes
called for redemption become due and payable on the Redemption Date and at the
Redemption Price.

 

6.5 Payment of Redemption Price.

 

On presentation and surrender of any Notes with respect to which a notice of
redemption has been given, at a place of payment specified in such notice, such
Notes or specified portions thereof shall be paid and redeemed by the Company at
the applicable Redemption Price.

 

If, on or prior to the Redemption Date, the Company deposits in a segregated
account or otherwise sets aside funds sufficient to pay the Redemption Price of
the Notes called for redemption, then, unless the Company defaults in the
payment of such Redemption Price, interest on the Notes to be redeemed will
cease to accrue on and after the applicable Redemption Date, regardless of
whether such Notes are presented for payment.

 

6.6 Purchase at the Option of Holders Upon a Fundamental Change

 

(a) Fundamental Change Purchase Option. If a Fundamental Change occurs at any
time, then each Holder of Notes shall have the right, at such Holder’s option,
to require the Company to purchase for cash any or all of such Holder’s Notes,
or any portion of the principal amount thereof, that is equal to $1,000 or a
multiple of $1,000, on a date specified by the Company that is no earlier than
the 20th calendar day following the date of, and no later than the 35th calendar
day following the date of, delivery of the Fundamental Change Company Notice
(the “Fundamental Change Purchase Date”), at a purchase price equal to 101% of
the principal amount thereof, together with accrued and unpaid interest thereon
to, but excluding, the Fundamental Change Purchase Date (the “Fundamental Change
Purchase Price”); provided, however, that if a Fundamental Change Purchase Date
is after a Regular Record Date and on or prior to the Interest Payment Date to
which such Regular Record Date relates, the interest payable in respect of such
Interest Payment Date shall be payable to the Holders of record as of the
corresponding Regular Record Date and the Fundamental Change Purchase Price
shall be equal to 101% of the principal amount of the Notes to be purchased
pursuant to this Section 6. The requirement for the Company to purchase any
Notes on the Fundamental Change Purchase Date will be subject to extension to
comply with applicable law.

 

Purchases of Notes under this Section shall be made, at the option of the Holder
thereof, upon:

 

(i) delivery to the Company by a Holder of a duly completed notice (the
“Fundamental Change Purchase Notice”) in the form set forth on the reverse of
the Note, prior to the close of business on the Business Day immediately
preceding the Fundamental Change Purchase Date; and

 



 41 

 



 

(ii) delivery of the Notes to the Company (together with all necessary
endorsements for transfer), or book-entry transfer of the Notes, in compliance
with the procedures of the Company, such delivery or transfer being a condition
to receipt by the Holder of the Fundamental Change Purchase Price therefor.

 

The Fundamental Change Purchase Notice in respect of any Notes to be purchased
shall state:

 

(i) the certificate numbers of such Notes;

 

(ii) the portion of the principal amount of such Notes, which must be $1,000 or
a multiple thereof; and

 

(iii) that such Notes are to be purchased by the Company pursuant to the
applicable provisions of the Notes and this Agreement.

 

Notwithstanding anything herein to the contrary, any Holder delivering to the
Company the Fundamental Change Purchase Notice contemplated by this Section 6.6
shall have the right to withdraw, in whole or in part, such Fundamental Change
Purchase Notice at any time prior to the close of business on the Business Day
immediately preceding the Fundamental Change Purchase Date by delivery of a
written notice of withdrawal to the Company in accordance with Section 6.8
below.

 

(b) Fundamental Change Company Notice. On or before the 20th calendar day after
the occurrence of a Fundamental Change, the Company shall provide to all Holders
a notice (the “Fundamental Change Company Notice”) of the occurrence of such
Fundamental Change and of the purchase right at the option of the Holders
arising as a result thereof. Such notice shall be sent by first class mail.
Simultaneously with providing such Fundamental Change Company Notice, the
Company shall publish a notice containing the information included therein in a
newspaper of general circulation in New York, New York or shall publish such
information on the Company’s website or through such other public medium as the
Company may use at such time. Each Fundamental Change Company Notice shall
specify:

 

(i) the events causing a Fundamental Change;

 

(ii) the date of the Fundamental Change;

 

(iii) the last date on which a Holder of Notes may exercise the repurchase right
pursuant to this Section 6;

 

(iv) the Fundamental Change Purchase Price;

 

(v) the Fundamental Change Purchase Date;

 

(vi) if applicable, the applicable Conversion Rate and any adjustments to the
applicable Conversion Rate;

 



 42 

 



 

(vii) if applicable, that the Notes with respect to which a Fundamental Change
Purchase Notice has been delivered by a Holder may be converted only if the
Holder withdraws the Fundamental Change Purchase Notice in accordance with this
Agreement; and

 

(viii) the procedures that Holders must follow to require the Company to
purchase their Notes.

 

No failure of the Company to give the foregoing notices and no defect therein
shall limit the purchase rights of the Holders of Notes or affect the validity
of the proceedings for the purchase of the Notes pursuant to this Section 6.6.

 

(c) No Payment During Events of Default. There shall be no purchase of any Notes
pursuant to this Section 6.6 if there has occurred and is continuing an Event of
Default with respect to the Notes (other than an Event of Default that is cured
by the payment of the Fundamental Change Purchase Price of the Notes). The
Company will promptly return to the respective Holders thereof any Notes held by
it during the continuance of an Event of Default (other than an Event of Default
that is cured by the payment of the Fundamental Change Purchase Price with
respect to the Notes) and shall deem canceled any instructions for book-entry
transfer of the Notes, in which case, upon such return and cancelation, the
Fundamental Change Purchase Notice with respect thereto shall be deemed to have
been withdrawn.

 

6.7 Effect of Fundamental Change Purchase Notice.

 

Upon receipt by the Company of the Fundamental Change Purchase Notice specified
in Section 6.6 hereof, the Holder of the Notes in respect of which such
Fundamental Change Purchase Notice was given shall (unless such Fundamental
Change Purchase Notice is withdrawn in accordance with Section 6.8 hereof)
thereafter be entitled to receive solely the Fundamental Change Purchase Price
in cash with respect to such Note. Such Fundamental Change Purchase Price shall
be paid to such Holder, on the later of (x) the Fundamental Change Purchase Date
with respect to such Notes (provided, the conditions in Section 6.6 hereof have
been satisfied) and (y) the time of delivery or book-entry transfer of such Note
to the Company by the Holder thereof in the manner required by Section 6.6
hereof.

 

6.8 Withdrawal of Fundamental Change Purchase Notice

 

A Fundamental Change Purchase Notice may be withdrawn (in whole or in part) by
means of a written notice of withdrawal delivered to the Company in accordance
with the Fundamental Change Company Notice at any time prior to the close of
business on the Business Day immediately preceding the Fundamental Change
Purchase Date, specifying:

 

(i) the principal amount of the Notes with respect to which such notice of
withdrawal is being submitted;

 

(ii) the certificate numbers of the withdrawn Notes; and

 



 43 

 



 

(iii) the principal amount, if any, of such Notes that remains subject to the
original Fundamental Change Purchase Notice, which portion must be in principal
amounts of $1,000 or a multiple of $1,000.

 

The Company will promptly return to the respective Holders thereof any Notes
with respect to which a Fundamental Change Purchase Notice has been withdrawn in
compliance with the provisions of this Section 6.8.

 

6.9 Notes Purchased in Whole or in Part

 

Any Note that is to be purchased, whether in whole or in part, shall be
surrendered at the office of the Company and the Company shall execute and
deliver to the Holder of such Note, without service charge, a new Note or Notes,
of any authorized denomination as requested by such Holder in aggregate
principal amount equal to, and in exchange for, the portion of the principal
amount of the Notes so surrendered that is not purchased.

 

6.10 Covenant to Comply With Applicable Laws Upon Purchase of Notes

 

In connection with any offer to purchase Notes under Section 6.6 hereof, the
Company shall, in each case if required, (i) comply with Rule 13e-4, Rule 14e-1
and any other tender offer rules under the Exchange Act that may then be
applicable, (ii) file a Schedule TO or any other required schedule under the
Exchange Act and (iii) otherwise comply with all federal and state securities
laws so as to permit the rights and obligations under Section 6.6 to be
exercised in the time and in the manner specified in Section 6.6.

 

SECTION 7. DEFAULTS AND REMEDIES.

 

7.1 Events of Default.

 

An “Event of Default” occurs if:

 

(a) the Company defaults in the payment of the principal of or premium, if any,
on any Note when the same becomes due and payable at maturity, upon redemption
or otherwise (including, without limitation, the failure to make a payment to
purchase Notes tendered pursuant to an Asset Sale Offer);

 

(b) the Company defaults in the payment of interest on any Note or any other
amount payable hereunder when the same becomes due and payable and the Default
continues for a period of thirty (30) days (it being understood that making a
PIK Interest Payment in accordance with the provisions of Section 1 of the Notes
shall not constitute any Event of Default under this paragraph (b));

 

(c) the Company fails to comply with any of the covenants set forth in
Section 5, 6 or 8 of this Agreement or the Notes and the Default under this
clause (c) continues for the period and after the notice specified below;

 



(d) this Agreement or the Notes become unenforceable;

 



 44 

 



 

(e) if (i) the Company or any of its Subsidiaries defaults in the payment of
principal or interest payments under any loan agreement, note, mortgage,
indenture or instrument under which there may be issued or by which there may be
secured or evidenced any other Indebtedness of the Company or any of its
Subsidiaries for borrowed money (or the payment of which is guaranteed by the
Company or any of its Subsidiaries), whether such indebtedness or guarantee now
exists or shall be created hereafter, and the principal amount of such
indebtedness, together with the principal amount of any other such indebtedness
for which there is a default in the payment of interest, premium, if any, or
principal, aggregates $10.0 million or more, or (ii) an event of default occurs
under any loan agreement, note, mortgage, indenture or instrument which shall
represent a default in payment upon final maturity or otherwise result in the
acceleration of such indebtedness prior to its expressed maturity and the
principal amount of such indebtedness, together with the principal amount of any
other such indebtedness with respect to which there has been a default in
payment upon final maturity or the maturity of which has been so accelerated and
has not been paid, aggregates $10.0 million or more;

 

(f) a final judgment or final judgments for the payment of money are entered by
a court or courts of competent jurisdiction against the Company or any
Subsidiary of the Company and such remains undischarged for a period (during
which execution shall not be effectively stayed) of thirty (30) days, provided
that the aggregate of all such judgments exceeds $10.0 million;

 

(g) the filing by the Company or any of its Subsidiaries (any such person, a
“Debtor”) of a petition commencing a voluntary case under section 301 of title
11 of the United States Code, or the commencement by a Debtor of a case or
proceeding under any other Bankruptcy Law seeking the adjustment, restructuring,
or discharge of the debts of such Debtor, or the liquidation of such Debtor,
including without limitation the making by a Debtor of an assignment for the
benefit of creditors; or the taking of any corporate action by a Debtor in
furtherance of or to facilitate, conditionally or otherwise, any of the
foregoing;

 

(h) the filing against a Debtor of a petition commencing an involuntary case
under section 303 of title 11 of the United States Code, with respect to which
case (a) such Debtor consents or fails to timely object to the entry of, or
fails to seek the stay and dismissal of, an order of relief, (b) an order for
relief is entered and is pending and unstayed on the 60th day after the filing
of the petition commencing such case, or if stayed, such stay is subsequently
lifted so that such order for relief is given full force and effect, or (c) no
order for relief is entered, but the court in which such petition was filed has
not entered an order dismissing such petition by the 60th day after the filing
thereof; or the commencement under any other Bankruptcy Law of a case or
proceeding against a Debtor seeking the adjustment, restructuring, or discharge
of the debts of such Debtor, or the liquidation of such Debtor, which case or
proceeding is pending without having been dismissed on the 60th day after the
commencement thereof;

 



 45 

 



 

(i) the entry by a court of competent jurisdiction of a judgment, decree or
order appointing a receiver, liquidator, trustee, custodian or assignee of a
Debtor or of the property of a Debtor, or directing the winding up or
liquidation of the affairs or property of a Debtor, and (a) such Debtor consents
or fails to timely object to the entry of, or fails to seek the stay and
dismissal of, such judgment, decree, or order, or (b) such judgment, decree or
order is in full force and effect and is not stayed on the 60th day after the
entry thereof, or, if stayed, such stay is thereafter lifted so that such
judgment, decree or order is given full force and effect;

 

(j) failure by the Company to comply with its obligation to convert any Note in
accordance with this Agreement upon exercise of a Holder’s conversion right in
accordance with Section 8 hereof;

 

(k) at any time prior to the first anniversary of the Issue Date, the
representation set forth in Section 3.19 proves to have been false on the date
as of which made and the Default under this clause (k) continues for the period
and after the notice specified below and the result thereof is a Material
Adverse Effect;

 

The term “Bankruptcy Law” means title 11, U.S. Code or any similar Federal or
state law for the relief of debtors. The term “Custodian” means any receiver,
trustee, assignee, liquidator or similar official under any Bankruptcy Law.

 

A Default under clause (c) of this Section 7.1 shall be an Event of Default
without any notice or passage of time in the case of a breach of any of Sections
5.8 or 5.11 and in the case of any other agreement, covenant or provision of
this Agreement or the Notes, when the Holders of 25% of the aggregate principal
amount of the then outstanding Notes notify the Company of the Default and the
Company does not cure the Default within thirty (30) days after receipt of the
notice. A Default under clause (e) of this Section 7.1 (other than a Default
resulting from the acceleration of any indebtedness described therein, which
Default shall be an Event of Default without the notice specified in this
paragraph) shall not be an Event of Default until the Holders of 25% of the
aggregate principal amount of the then outstanding Notes notify the Company of
the Default. A Default under clause (k) of this Section 7.1 shall be an Event of
Default, when the Holders of 25% of the aggregate principal amount of the then
outstanding Notes notify the Company of such Default and the Company does not
cure the Default within thirty (30) days after receipt of the notice. Each
notice referred to in this paragraph must specify the Default, demand that it be
remedied and state that the notice is a “Notice of Default.”

 

7.2 Acceleration of Notes; Remedies.

 

Subject to the following paragraph, if an Event of Default (other than an Event
of Default specified in clause (g), (h) or (i) of Section 7.1) occurs and is
continuing, the Holders of 25% of the aggregate principal amount of the then
outstanding Notes, by notice to the Company, may declare the unpaid principal of
and any accrued and unpaid interest on all the Notes to be due and payable, and
immediately upon such declaration, the principal and accrued but unpaid interest
shall be due and payable. If an Event of Default specified in clause (g), (h) or
(i) of Section 7.1 occurs, such an amount shall ipso facto become and be
immediately due and payable without any declaration or other act on the part of
any Holder.

 

The Majority Holders, by notice to the Company, may rescind an acceleration and
its consequences if the rescission would not conflict with any judgment or
decree and if all existing Events of Default have been cured or waived except
nonpayment of principal or interest that has become due solely because of the
acceleration.

 



 46 

 



 

7.3 Other Remedies.

 

If an Event of Default occurs and is continuing, Holders of the Notes may pursue
any available remedy to collect the payment of principal or interest on the
Notes or to enforce the performance of any provision of the Notes or this
Agreement.

 

A delay or omission by any Holder of any Notes in exercising any right or remedy
accruing upon an Event of Default shall not impair the right or remedy or
constitute a waiver of or acquiescence in the Event of Default. All remedies are
cumulative to the extent permitted by law.

 

7.4 Waiver of Past Defaults.

 

The Majority Holders, by notice to the Company, may waive an existing Default or
Event of Default and its consequences except a continuing Default or Event of
Default in the payment of the principal of or interest on any Notes.

 

7.5 Rights of Holders to Receive Payment.

 

Notwithstanding any other provision of this Agreement, the right of any Holder
of a Note to receive payment of principal and interest on the Note, on or after
the respective due dates expressed in the Note, or to bring suit for the
enforcement of any such payment on or after such respective dates, shall not be
impaired or affected without the consent of the Holder.

 

7.6 Undertaking for Costs.

 

In any suit for the enforcement of any right or remedy under this Agreement, a
court in its discretion may require the filing by any party litigant in the suit
of an undertaking to pay the costs of the suit, and the court in its discretion
may assess reasonable costs, including reasonable attorneys’ fees, against any
party litigant in the suit, having due regard to the merits and good faith of
the claims or defenses made by the party litigant.

 

SECTION 8. Conversion

 

8.1 Right to Convert.

 

Subject to and upon compliance with the provisions of this Agreement, each
Holder of Notes shall have the right, at such Holder’s option, to convert the
principal amount of any such Notes, or any portion of such principal amount
equal to $1,000 or a multiple of $1,000 thereof, at the Conversion Rate in
effect on the Conversion Date for such Notes.

 

8.2 Conversion Procedures; Settlement Upon Procedure.

 

Subject to this Section 8.2 and Section 8.5, upon conversion of any Note, the
Company shall pay or deliver, as the case may be, to the converting Holder, in
respect of each $1,000 principal amount of Notes being converted, shares of
Common Stock (“Settlement”).

 



 47 

 



 

(a) The shares of Common Stock in respect of any conversion of Notes (the
“Settlement Amount”) shall be computed as follows: the Company shall deliver to
the converting Holder in respect of each $1,000 principal amount of Notes being
converted a number of shares of Common Stock equal to the Conversion Rate in
effect on the Conversion Date, together with cash in lieu of fractional shares
as set forth in Section 8.2(l);

 

(b) The Daily Settlement Amounts (if applicable) and the Daily Conversion Values
(if applicable) shall be determined by the Company promptly following the last
day of the Observation Period. Promptly after such determination of the Daily
Settlement Amounts or the Daily Conversion Values, as the case may be, and the
amount of cash payable in lieu of any fractional share, the Company shall notify
the Holders of the Daily Settlement Amounts or the Daily Conversion Values, as
the case may be, and the amount of cash payable in lieu of fractional shares of
Common Stock.

 

(c) Each Note shall be convertible at the office of the Company.

 

(d) In order to exercise the conversion privilege with respect to any interest
in any Note, the Holder must complete the appropriate instruction form for
conversion attached to the Note, furnish appropriate endorsements and transfer
documents if required by the Company, and pay the funds, if any, required by
Section 8.2(i) and any taxes or duties if required pursuant to Section 8.7. In
order to exercise the conversion privilege with respect to any Notes, the Holder
of any such Notes to be converted, in whole or in part, shall:

 

(i) complete and manually sign the conversion notice provided on the back of the
Note (the “Conversion Notice”) or a facsimile of the Conversion Notice;

 

(ii) deliver the Conversion Notice, which is irrevocable, and the Note to the
Company;

 

(iii) if required, furnish appropriate endorsements and transfer documents,

 

(iv) make any payment required under Section 8.2(d); and

 

(v) if required, pay all transfer or similar taxes as set forth in Section 8.7.

 

The date on which the Holder satisfies all of the applicable requirements set
forth above is the Conversion Date (the “Conversion Date”). Except as set forth
in Section 8.5, the Company shall pay or deliver, as the case may be, the
consideration due in respect of any conversion of the Notes on the third
Business Day immediately following the relevant Conversion Date. If any shares
of Common Stock are due to converting Holders, the Company shall issue or cause
to be issued, and deliver to such Holder, or such Holder’s nominee or nominees,
certificates or a book-entry transfer through the Company for the full number of
shares of Common Stock to which such Holder shall be entitled.

 



 48 

 



 

(e) Each Conversion Notice shall state the name or names (with address or
addresses) in which any certificate or certificates for shares of Common Stock
which shall be issuable on such conversion shall be issued. All such Notes
surrendered for conversion shall, unless the shares issuable on conversion are
to be issued in the same name as the registration of such Notes, be duly
endorsed by, or be accompanied by instruments of transfer in form satisfactory
to the Company duly executed by, the Holder or his duly authorized attorney.

 

(f) In case any Notes of a denomination greater than $1,000 shall be surrendered
for partial conversion, the Company shall execute deliver to the Holder of the
Notes so surrendered, without charge, new Notes in authorized denominations in
an aggregate principal amount equal to the unconverted portion of the
surrendered Notes.

 

(g) Upon the conversion of an interest in any Notes, the Company shall make a
notation on such Notes as to the reduction in the principal amount represented
thereby.

 

(h) Notwithstanding the foregoing, a Note in respect of which a Holder has
delivered a Fundamental Change Purchase Notice exercising such Holder’s option
to require the Company to purchase such Note may be converted only if such
notice of exercise is withdrawn in accordance with Section 8 hereof prior to the
close of business on the Business Day prior to the relevant Fundamental Change
Purchase Date.

 

(i) Upon conversion, a Holder shall not receive any separate cash payment for
accrued and unpaid interest, if any, except as set forth below. The Company’s
delivery to the Holder Common Stock into which a Note is convertible shall be
deemed to satisfy in full its obligation to pay the principal amount of the Note
and accrued and unpaid interest, if any, to, but not including, the Conversion
Date. As a result, accrued and unpaid interest, if any, to, but not including,
the Conversion Date shall be deemed to be paid in full rather than cancelled,
extinguished or forfeited. Notwithstanding the foregoing, if Notes are converted
after the close of business on a Regular Record Date, Holders of such Notes as
of the close of business on such Regular Record Date will receive the full
amount of interest payable on such Notes on the corresponding Interest Payment
Date (as defined in the Note) notwithstanding the conversion. Notes surrendered
for conversion during the period from the close of business on any Regular
Record Date to the open of business on the immediately following Interest
Payment Date must be accompanied by funds equal to the amount of interest
payable on the Notes so converted; provided that no such payment shall be
required (1) if the Company has specified a Fundamental Change Purchase Date
that is after a Regular Record Date and on or prior to the corresponding
Interest Payment Date; or (2) to the extent of any overdue interest, if any
overdue interest exists at the time of conversion with respect to such Note.

 

(j) The Person in whose name the certificate for any shares of Common Stock
delivered upon conversion is registered shall be treated as a stockholder of
record as of the close of business on the relevant Conversion Date. Upon a
conversion of Notes, such Person shall no longer be a Holder of such Notes
surrendered for conversion.

 



 49 

 



 

(k) The Company shall not issue any fractional share of Common Stock upon
conversion of the Notes and shall instead pay cash in lieu of any fractional
share of Common Stock issuable upon conversion based on the Daily VWAP on the
relevant Conversion Date.

 

(l) Solely for purposes of determining the payments and deliveries due upon
conversion under this Section 8.2, “Trading Day” means a day on which (i) there
is no Market Disruption Event and (ii) trading in the Common Stock generally
occurs on The NASDAQ Capital Market or, if the Common Stock is not then listed
on The NASDAQ Capital Market, on the principal other U.S. national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not then listed on a U.S. national or regional securities exchange, on
the principal other market on which the Common Stock is then traded. If the
Common Stock (or other security for which a Daily VWAP must be determined) is
not so listed or traded, “Trading Day” means a Business Day.

 

8.3 Adjustment of Conversion Rate.

 

The Conversion Rate shall be adjusted from time to time by the Company if any of
the following events occurs, except that the Company will not make any
adjustment to the Conversion Rate if Holders of Notes participate at the same
time and on the same terms as holders of Common Stock and solely, as a result of
holding the Notes, in any of the transactions described under Section 8.3(a)
(but only with respect to stock dividends or distributions), Section 8.3(b),
Section 8.3(c), and Section 8.3(d), at the same time as holders of the Common
Stock participate, without having to convert their Notes as if such Holders held
a number of shares of Common Stock equal to (i) the Conversion Rate in effect
for such Notes immediately prior to the Ex-Dividend Date for such event
multiplied by (ii)(x) the principal amount of Notes held by such a Holder
divided by (y) $1,000.

 

(a) If the Company issues shares of its Common Stock as a dividend or
distribution on shares of Common Stock, or if the Company effects a share split
or share combination, then the Conversion Rate shall be adjusted based on the
following formula:

 

[ex10-7_001.jpg] 



where

 CR0

= The Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date of such dividend or distribution, or immediately prior to the
open of business on the effective date of such share split or share combination,
as applicable; CR1 = The Conversion Rate in effect immediately after the open of
business on such Ex-Dividend Date or such effective date; OS0 = The number of
shares of Common Stock outstanding immediately prior to the open of business on
such Ex-Dividend Date or such effective date; and OS1 = The number of shares of
Common Stock outstanding immediately after giving effect to such dividend,
distribution, share split or share combination.

 

Such adjustment shall become effective immediately after the open of business on
the Ex-Dividend Date for such dividend or distribution or the effective date for
such share split or share combination. If any dividend or distribution of the
type described in this Section 8.3(a) is declared but not so paid or made, the
Conversion Rate shall again be adjusted to the Conversion Rate which would then
be in effect if such dividend or distribution had not been declared.

 



 50 

 



 

(b) If the Company issues to all or substantially all holders of the Common
Stock any rights or warrants entitling them for a period of not more than 60
calendar days after the announcement date of such issuance to subscribe for or
purchase shares of the Common Stock at a price per share less than the average
of the Last Reported Sale Prices of Common Stock for the 10 consecutive Trading
Day period ending on the Trading Day immediately preceding the date of
announcement of such issuance, the Conversion Rate shall be adjusted based on
the following formula:

 

[ex10-7_002.jpg] 

 



where

CR0

= The Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such issuance; CR1 = The Conversion Rate in effect
immediately after the open of business on such Ex-Dividend Date; OS0 = The
number of shares of Common Stock outstanding immediately prior to the open of
business on such Ex-Dividend Date; X = The total number of shares of Common
Stock issuable pursuant to such rights or warrants; and Y = The number of shares
of Common Stock equal to the aggregate price payable to exercise such rights or
warrants divided by the average of the Last Reported Sale Prices of the Common
Stock over the 10 consecutive Trading Day period ending on the Trading Day
immediately preceding the date of announcement of the issuance of such rights or
warrants.

 

To the extent such rights or warrants are not exercised prior to their
expiration or termination, the Conversion Rate shall be readjusted to the
Conversion Rate that would be in effect had the adjustments made upon the
issuance of such rights or warrants been made on the basis of the delivery of
only the number of shares of Common Stock actually delivered. In the event that
such rights or warrants are not so issued, the Conversion Rate shall again be
adjusted to be the Conversion Rate which would then be in effect if the date
fixed for the determination of shareholders entitled to receive such rights or
warrants had not been fixed. For the purposes of this Section 8.3(b), in
determining whether any rights or warrants entitle the holders to subscribe for
or purchase shares of Common Stock at less than the average of the Last Reported
Sale Prices of Common Stock for the 10 consecutive Trading Day period ending on
the Trading Day immediately preceding the date of announcement of such issuance,
and in determining the aggregate exercise price payable for such shares of
Common Stock, there shall be taken into account any consideration received by
the Company for such rights or warrants and any amount payable on the exercise
thereof, with the value of such consideration, if other than cash, as shall be
determined in good faith by the Board of Directors.

 



 51 

 



 

(c) If the Company distributes shares of any class of Capital Stock of the
Company, evidences of its indebtedness, other assets or property of the Company
or rights or warrants to acquire the Company’s Capital Stock or other securities
to all or substantially all holders of its Common Stock, excluding:

 

(i) dividends or distributions and rights or warrants as to which an adjustment
was effected pursuant to Section 8.3(a) or Section 8.3(b);

 

(ii) dividends or distributions paid exclusively in cash; and

 

(iii) Spin-Offs to which the provisions set forth below in this Section 8.3(c)
shall apply;

 

then the Conversion Rate shall be adjusted based on the following formula:

 

[ex10-7_003.jpg]



where

 CR0

= the Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such distribution; CR1 = the Conversion Rate in effect
immediately after the open of business on such Ex-Dividend Date; SP0 = the
average of the Last Reported Sale Prices of the Common Stock over the 10
consecutive Trading Day period ending on the Trading Day immediately preceding
the Ex-Dividend Date for such distribution; and FMV = the fair market value (as
determined by the Company’s Board of Directors) of the shares of Capital Stock,
evidences of indebtedness, assets, property, rights or warrants distributed with
respect to each outstanding share of the Common Stock on the Ex-Dividend Date
for such distribution.

 

Such adjustment shall become effective immediately after the open of business on
the Ex-Dividend Date for such distribution. If the Company’s Board of Directors
determines the “FMV” (as defined above) of any distribution for purposes of this
Section 8.3(c) by reference to the actual or when issued trading market for any
securities, it must in doing so consider the prices in such market over the same
period used in computing the average of the Last Reported Sale Prices of the
Common Stock. Notwithstanding the foregoing, if “FMV” (as defined above) is
equal to or greater than “SP0” (as defined above), in lieu of the foregoing
adjustment, each Holder shall receive, in respect of each $1,000 principal
amount of its Notes at the same time and upon the same terms as holders of the
Common Stock, the amount and kind of securities, assets and other property such
Holder would have received if such Holder owned on the relevant Regular Record
Date for such distribution a number of shares of Common Stock equal to the
Conversion Rate in effect on such Regular Record Date for the distribution of
the securities or assets.

 



 52 

 



 

With respect to an adjustment pursuant to this Section 8.3(c) where there has
been a payment of a dividend or other distribution on the Common Stock of shares
of Capital Stock of any class or series, or similar equity interest, of or
relating to a Subsidiary or other business unit and such dividend or
distribution is listed for trading on a securities exchange (a “Spin-Off”), the
Conversion Rate shall be increased based on the following formula:

 

[ex10-7_004.jpg]

 



where

 CR0

= the Conversion Rate in effect immediately prior to the end of the Valuation
Period (as defined below); CR1 = the Conversion Rate in effect immediately after
the end of the Valuation Period; FMV0 = the average of the Last Reported Sale
Prices of the Capital Stock or similar equity interest distributed to holders of
Common Stock applicable to one share of Common Stock (determined for purposes of
the definition of Last Reported Sale Price as if such Capital Stock or similar
equity interest were the Common Stock) over the first ten consecutive Trading
Day period after, and including, the Ex-Dividend Date of the Spin-Off (the
“Valuation Period”); and MP0 = the average of the Last Reported Sale Prices of
Common Stock over the Valuation Period.

 

The adjustment to the Conversion Rate under the preceding paragraph will occur
on the last day of the Valuation Period; provided, that in respect of any
conversion during the Valuation Period, references above to ten Trading Days
shall be deemed replaced with such lesser number of Trading Days as have elapsed
between the Ex-Dividend Date of such Spin-Off and the Conversion Date in
determining the applicable Conversion Rate; provided further that if the
Ex-Dividend Date for the Spin-Off is less than 10 consecutive Trading Days
before, and including, the end of the Observation Period in respect of any
conversion, references in this clause (c) related to Spin-Offs to 10 consecutive
Trading Days shall be deemed replaced, for purposes of calculating the Daily
Conversion Values or Daily Settlement Amounts in respect of that conversion,
with such lesser numbers of Trading Days as have elapsed from, and including,
the Ex-Dividend Date for such Spin-Off to, and including, the last Trading Day
of such Observation Period.

 



 53 

 



 

(d) If the Company pays any cash dividend or distribution to all or
substantially all holders of Common Stock, the Conversion Rate shall be adjusted
based on the following formula:

 

[ex10-7_005.jpg]



where

CR0

= The Conversion Rate in effect immediately prior to the open of business on the
Ex-Dividend Date for such dividend or distribution; CR1 = The Conversion Rate in
effect immediately after the open of business on the Ex-Dividend Date for such
dividend or distribution; SP0 = The Last Reported Sale Price of the Common Stock
on the Trading Day immediately preceding the Ex-Dividend Date for such dividend
or distribution; and C = The amount in cash per share the Company distributes to
holders of the Common Stock

 

Such adjustment shall become effective immediately after the open of business on
the Ex-Dividend Date for such distribution. Notwithstanding the foregoing, if
“C” (as defined above) is equal to or greater than “SP0” (as defined above), in
lieu of the foregoing adjustment, each Holder of Notes shall receive, in respect
of each $1,000 principal amount of its Notes at the same time and upon the same
terms as holders of the Common Stock, the amount of the cash dividend or
distribution such Holder would have received if such Holder owned on the
relevant Regular Record Date for such dividend or distribution a number of
shares of Common Stock equal to the Conversion Rate in effect on such Regular
Record Date.

 

(e) If the Company or any of its Subsidiaries make a payment in respect of a
tender offer or exchange offer for Common Stock, to the extent that the cash and
value of any other consideration included in the payment per share of Common
Stock exceeds the Last Reported Sale Price per share of Common Stock on the
Trading Day next succeeding the last date on which tenders or exchanges may be
made pursuant to such tender or exchange offer, the Conversion Rate shall be
increased based on the following formula:

 

[ex10-7_007.jpg]

where

CR0

= the Conversion Rate in effect immediately prior to the open of business on the
Trading Day next succeeding the date such tender or exchange offer expires; CR1
= the Conversion Rate in effect immediately after the open of business on
the  Trading Day next succeeding the date such tender or exchange offer expires;
AC = the aggregate value of all cash and any other consideration (as determined
by the Company’s Board of Directors) paid or payable for shares purchased in
such tender or exchange offer; OS0 = the number of shares of Common Stock
outstanding immediately prior to the date such tender or exchange offer expires;
OS1 = the number of shares of Common Stock outstanding immediately after the
date such tender or exchange offer expires (after giving effect to the purchase
of all shares accepted for purchase or exchange in such tender or exchange
offer); and SP1 = the Last Reported Sale Price of the Common Stock on the
Trading Day next succeeding the date such tender or exchange offer expires.

 



 54 

 



 

The adjustment to the Conversion Rate under this Section 8.2(c) will be
determined immediately after the close of business on the Trading Day next
succeeding the date such tender or exchange offer expires, but will be given
effect immediately after the open of business on such Trading Day.

 

(f) If the Company issues shares of Common Stock for a consideration per share
less than the Specified Value per share on the date the Company fixes the
offering price of such additional shares, the Conversion Rate shall be adjusted
in accordance with the following formula:

 

[ex10-7_006.jpg] 



 

where:

CR1







= the adjusted Conversion Rate. CR0



= the Conversion Rate immediately prior to any such issuance. OS0 = the number
of shares of Common Stock outstanding immediately prior to the issuance of such
additional shares of Common Stock. AC = the aggregate consideration received for
the issuance of such additional shares of Common Stock. SV1 = the Specified
Value per share of Common Stock on the date of issuance of such additional
shares of Common Stock. = the number of shares of Common Stock outstanding
immediately after the issuance of such additional shares of Common Stock.

 

This Subsection 8.3(f) shall not apply to any of the transactions for which an
adjustment has been made pursuant to other provisions of this Section 8.3.

 

“Specified Value” per share of Common Stock or per unit or share of any other
security (herein collectively referred to as a “Security”) at any date shall be:

 

(i) if the Security is not registered under the Exchange Act, (1) the value of
the Security determined in good faith by the Board of Directors of the Company
and certified in a board resolution, based on the most recently completed
arm’s-length transaction between the Company and a person other than an
Affiliate of the Company in which such determination is necessary and the
closing of which occurs on such date or shall have occurred within the six
months preceding such date, (2) if no such transaction shall have occurred on
such date or within such six-month period, the value of the Security most
recently determined as of a date within the six months preceding such date by an
Independent Financial Expert or (3) if neither clause (1) nor (2) is applicable,
the value of the Security as mutually agreed by the Company and Holders of a
majority of the warrants outstanding; provided, however, that if the Company and
such Holders are unable to mutually agree upon such value, the Company shall
select an Independent Financial Expert who shall determine the value of such
Security;

 



 55 

 



 

(ii) if the Security is registered under the Exchange Act, the average of the
daily market prices (as hereinafter defined) for each business day during the
period commencing 10 Business Days before such date and ending on the date one
day prior to such date or, if the Security has been registered under the
Exchange Act for less than 30 consecutive business days before such date, then
the average of the daily market prices for all of the business days before such
date for which daily market prices are available. If the market price is not
determinable for at least 15 Business Days in such period, the Specified Value
of the Security shall be determined as if the Security was not registered under
the Exchange Act; or

 

(iii) if the Security is registered under the Exchange Act and is being sold in
a firm commitment underwritten public offering registered under the Securities
Act, the public offering price of such Security set forth on the cover page of
the prospectus relating to such offering.

 

The “market price” for any Security on each business day means: (A) if such
Security is listed or admitted to trading on any securities exchange, the
closing price, regular way, on such day on the principal exchange on which such
Security is traded, or if no sale takes place on such day, the average of the
closing bid and asked prices on such day or (B) if such Security is not then
listed or admitted to trading on any securities exchange, the last reported sale
price on such day, or if there is no such last reported sale price on such day,
the average of the closing bid and the asked prices on such day, as reported by
a reputable quotation source designated by the Company. If there are no such
prices on a Business Day, then the market price shall not be determinable for
such Business Day.

 

In the case of Common Stock, if more than one subclass of Common Stock is
outstanding, the “Specified Value” shall be the highest of the Specified Values
per share of such subclasses of Common Stock.

 

“Independent Financial Expert” shall mean a nationally recognized investment
banking firm selected by the Company that (i) does not (and whose directors,
officers, employees and Affiliates do not) have a direct or indirect financial
interest in the Company or any of its Affiliates, (ii) has not been, and, at the
time it is called upon to serve as an Independent Financial Expert under this
Agreement is not (and none of whose directors, officers, employees or Affiliates
is), a promoter, director or officer of the Company, (iii) has not been retained
by the Company or any of its Affiliates for any purpose, other than to perform
an equity valuation, within the preceding 12 months, and (iv) in the reasonable
judgment of the Board of Directors of the Company, is otherwise qualified to
serve as an independent financial advisor. Any such person may receive customary
compensation and indemnification by the Company for opinions or services it
provides as an Independent Financial Expert.

 



 56 

 



 

(g) Notwithstanding the above, certain listing standards of The NASDAQ Capital
Market may limit the amount by which the Company may increase the conversion
rate pursuant to the events described in clauses (b) through (f) in this
Section. These standards generally require the Company to obtain the approval of
its stockholders before entering into certain transactions that potentially
result in the issuance of 20% or more of the Common Stock outstanding on the
Issue Date unless the Company obtains stockholder approval of issuances in
excess of such limitations. In accordance with these listing standards, these
restrictions will apply at any time when the Notes are outstanding, regardless
of whether the Company then has a class of securities listed on The NASDAQ
Capital Market. Accordingly, in the event of an increase in the Conversion Rate
above that which would result in the Notes, in the aggregate, becoming
convertible into shares in excess of such limitations, the Company shall, at its
discretion, either obtain stockholder approval of such issuances or deliver cash
in lieu of any shares otherwise deliverable upon conversions in excess of such
limitations based on the daily VWAP on each Trading Day of the relevant
Observation Period in respect of which, in lieu of delivering shares of Common
Stock, the Company delivers cash pursuant to this Section 8.3(g).

 

(h) The Company from time to time may increase the Conversion Rate by any amount
for any period of time of at least 20 Business Days, so long as the Company’s
Board of Directors shall have made a determination that such increase would be
in the best interests of the Company, which determination shall be conclusive.
Whenever the Conversion Rate is increased pursuant to this Section 8.3(h), the
Company shall mail to Holders of record of the Notes a notice of the increase at
least one day prior to the date the increased Conversion Rate takes effect, and
such notice shall state the increased Conversion Rate and the period during
which it will be in effect.

 

(i) The Company may (but shall not be required to) increase the Conversion Rate,
in addition to any adjustments pursuant to Sections 8.3(a) – Section 8.3(f), if
the Company’s Board of Directors considers such increase to be advisable to
avoid or diminish any income tax to holders of Common Stock or rights to
purchase Common Stock in connection with a dividend or distribution of shares
(or rights to acquire shares) or similar event.

 

(j) All calculations under this Section 8 shall be made by the Company and shall
be made to the nearest cent (including, in the case of any adjustment to the
Conversion Rate, the resulting adjustment to the Conversion Price) or to the
nearest one ten-thousandth of a share. No adjustment shall be required to be
made for the Company’s issuance of Common Stock or any securities convertible
into or exchangeable for shares of Common Stock or rights to purchase shares of
Common Stock or such convertible or exchangeable securities, other than as
provided in this Section 8.3 and in Section 8.5 hereof.

 



 57 

 



 

(k) Whenever the Conversion Rate is adjusted as herein provided, the Company
shall promptly provide to the Holders an Officers’ Certificate setting forth the
Conversion Rate after such adjustment and setting forth a brief statement of the
facts requiring such adjustment. Unless and until the Holders shall have
received such Officers’ Certificate, the Holders shall not be deemed to have
knowledge of any adjustment of the Conversion Rate and may assume without
inquiry that the last Conversion Rate of which it has knowledge is still in
effect. Promptly after delivery of such certificate, the Company shall prepare a
notice of such adjustment of the Conversion Rate setting forth the adjusted
Conversion Rate and the date on which each adjustment becomes effective and
shall mail such notice of such adjustment of the Conversion Rate to each Holder.
Failure to deliver such notice shall not affect the legality or validity of any
such adjustment.

 

(l) For purposes of this Section 8.3, the number of shares of Common Stock at
any time outstanding shall not include shares held in the treasury of the
Company so long as the Company does not pay any dividend or make any
distribution on shares of Common Stock held in the treasury of the Company, but
shall include shares issuable in respect of scrip certificates issued in lieu of
fractions of shares of Common Stock.

 

(m) Notwithstanding anything in this Section 8.3 or any other provision in this
Agreement or the Notes, if a Conversion Rate adjustment becomes effective on any
Ex-Dividend Date, and a Holder that has converted its Notes on or after such
Ex-Dividend Date and on or prior to the related Regular Record Date would be
treated as the record holder of the shares of Common Stock as of the related
Conversion Date as described under Section 8.2(k) based on an adjusted
Conversion Rate for such Ex-Dividend Date, then, notwithstanding the Conversion
Rate adjustment provisions in this Section 8.3, the Conversion Rate adjustment
relating to such Ex-Dividend Date shall not be made for such converting Holder.
Instead, such Holder shall be treated as if such Holder were the record owner of
the shares of Common Stock on an unadjusted basis and participate in the related
dividend, distribution or other event giving rise to such adjustment.

 

(n) Notwithstanding the foregoing, if the application of the foregoing formulas
set forth in this Section 8.3 would result in a decrease in the Conversion Rate,
no adjustment to the Conversion Rate shall be made (other than as a result of a
share combination).

 

(o) Notwithstanding anything to the contrary in this Section 8, no adjustment to
the Conversion Rate shall be made:

 

(i) upon the issuance of any shares of Common Stock pursuant to any present or
future plan providing for the reinvestment of dividends or interest payable on
the Company’s securities and the investment of additional optional amounts in
shares of Common Stock under any plan;

 

(ii) upon the issuance of any shares of Common Stock or options or rights to
purchase those shares pursuant to any present or future employee, director or
consultant benefit plan or program of or assumed by the Company or any of its
Subsidiaries in an amount not to exceed 10.0% of the outstanding shares of
Common Stock on the Issue Date;

 



 58 

 



 

(iii) upon the issuance of any shares of Common Stock pursuant to any option,
warrant, right or exercisable, exchangeable or convertible security not
described in clause (ii) above and outstanding as of the Issue Date;

 

(iv) for a change in the par value of the Common Stock; or

 

(v) for accrued and unpaid interest on the Notes.

 

(p) The Company shall not be required to make an adjustment in the Conversion
Rate unless the adjustment would require a change of at least 1% in the
Conversion Rate. However, the Company will carry forward any adjustments that
are less than 1% of the Conversion Rate and make such carried forward
adjustment, regardless of whether the aggregate adjustment is less than 1%, (i)
upon any Conversion Date for any Notes and (ii) on each Trading Day of any
Observation Period.

 

8.4 Certain Other Adjustments.

 

Whenever a provision of this Agreement requires the calculation of Last Reported
Sale Prices or Daily VWAP over a span of multiple days, the Board of Directors
will make appropriate adjustments to such Last Reported Sale Prices or Daily
VWAP, the Conversion Rate, or the amount due upon conversion to account for any
adjustment to the Conversion Rate that becomes effective, or any event requiring
an adjustment to the Conversion Rate where the Ex-Dividend Date of the event
occurs, at any time during the period from which such Last Reported Sale Prices
or Daily VWAP are to be calculated.

 

8.5 Effect of Recapitalization, Reclassification, Consolidation, Merger or Sale.

 

(a) If any of the following events occur:

 

(i) any recapitalization or reclassification of, or change in, the Common Stock
(other than changes resulting from a subdivision or combination);

 

(ii) a consolidation, merger or combination involving the Company;

 

(iii) a sale, lease or other transfer to a third party of the consolidated
assets of the Company and its Restricted Subsidiaries substantially as an
entirety; or

 



 59 

 



 

(iv) any statutory share exchange;

 

in each case as a result of which the Common Stock would be converted into, or
exchanged for, or would be reclassified or changed into, stock, other
securities, other property or assets (including cash or any combination thereof)
(any such event, a “Merger Event”), then at the effective time of such Merger
Event, the Company or the successor or purchasing Person, as the case may be,
shall execute an agreement providing that at and after the effective time of
such Merger Event, the right to convert a Note will be changed into a right to
convert such Note as set forth in this Agreement into the kind and amount of
shares of stock, other securities or other property or assets (including cash or
any combination thereof) that a holder of a number of shares of Common Stock
equal to the Conversion Rate prior to such Merger Event would have owned or been
entitled to receive (the “Reference Property”, with each “unit of Reference
Property” meaning the type and amount of Reference Property that a holder of one
share of Common Stock is entitled to receive) upon such Merger Event; provided,
however, (A) the Company shall continue to have the right to determine the form
of consideration to be paid or delivered, as the case may be, upon conversion of
Notes in accordance with Section 8.2 and (B) any shares of Common Stock that the
Company would have been required to deliver upon conversion of the Notes in
accordance with Section 8.2 shall instead be deliverable in the amount and type
of Reference Property that a holder of that number of shares of Common Stock
would have been entitled to receive in such Merger Event and (III) the Daily
VWAP shall be calculated based on the value of a unit of Reference Property.

 

If, as a result of the Merger Event, each share of Common Stock is converted
into the right to receive more than a single type of consideration (determined
based in part upon any form of stockholder election), then (x) the Reference
Property into which the Notes will be convertible will be deemed to be the
weighted average of the types and amounts of consideration received by the
holders of Common Stock that affirmatively make such an election, and (y) the
unit of Reference Property for purposes of the foregoing sentence shall refer to
the consideration referred to in clause (x) attributable to one share of Common
Stock. If the holders receive only cash in such Merger Event, then for all
conversions that occur after the effective date of such Merger Event (x) the
consideration due upon conversion of each $1,000 principal amount of Notes shall
be solely cash in an amount equal to the Conversion Rate in effect on the
Conversion Date (as may be increased by any additional Shares pursuant to
Section 8.3), multiplied by the price paid per share of Common Stock in such
Merger Event and (y) the Company shall satisfy the conversion obligation by
paying cash to converting Holders on the third Business Day immediately
following the Conversion Date. The Company shall notify the Holders of such
weighted average as soon as practicable after such determination is made.

 

The Company shall not become a party to any such Merger Event unless its terms
are consistent with this Section 8.5. Such agreement shall provide for
adjustments which shall be as nearly equivalent as may be practicable to the
adjustments provided for in this Section 8 in the judgment of the Company’s
Board of Directors or the Board of Directors of the successor Person. If, in the
case of any such recapitalization, reclassification, change, consolidation,
merger, combination, sale, lease, other transfer or statutory share exchange,
the Reference Property receivable thereupon by a holder of Common Stock includes
shares of stock, securities or other property or assets (including cash or any
combination thereof) of a Person other than the successor or purchasing Person,
as the case may be, in such reorganization, reclassification, change,
consolidation, merger, combination, sale, lease, other transfer or statutory
share exchange, then such agreement shall also be executed by such other Person.
None of the foregoing provisions shall affect the right of a holder of Notes to
convert its Notes into shares of Common Stock, as set forth in Section 8.1 and
Section 8.2 prior to the effective date of such Merger Event

 



 60 

 



 

(b) The Company shall cause notice of the execution of such agreement to be
mailed to each Holder, at the address of such Holder as it appears on the
register of the Notes maintained by the Company, within 20 days after execution
thereof. Failure to deliver such notice shall not affect the legality or
validity of such agreement. The above provisions of this Section 8.5 shall
similarly apply to successive reclassifications, changes, consolidations,
mergers, combinations, sales and conveyances. If this Section 8.5 applies to any
Merger Event, Section 8.3 shall not apply.

 

8.6 Shares to Be Fully Paid.

 

The Company shall provide, free from preemptive rights, out of its authorized
but unissued shares or shares held in treasury, sufficient shares of Common
Stock to provide for conversion of the Notes from time to time as such Notes are
presented for conversion (assuming that at the time of computation of such
number of shares, all such Notes would be converted by a single Holder).

 

8.7 Taxes on Shares Issued.

 

The Company will pay any documentary, stamp or similar issue or transfer tax due
on the issue or delivery of shares of Common Stock on conversion of Notes
pursuant hereto; provided, however, that if such documentary, stamp or similar
issue or transfer tax is due because the Holder of such Notes has requested that
shares of Common Stock be issued in a name other than that of the Holder of the
Notes converted, then such taxes will be paid by the Holder, and the Company
shall not be required to issue or deliver any stock certificate evidencing such
shares unless and until the Holder shall have paid to the Company the amount of
such tax or shall have established to the satisfaction of the Company that such
tax has been paid.

 

8.8 Reservation of Shares; Shares to be Fully Paid; Compliance With Governmental
Requirements; Listing of Common Stock.

 

The Company shall reserve, out of its authorized but unissued shares or shares
held in treasury, sufficient shares of Common Stock to satisfy conversion of the
Notes from time to time as such Notes are presented for conversion (assuming
that, at the time of the computation of such number of shares or securities, all
such Notes would be converted by a single Holder).

 

The Company covenants that all shares of Common Stock that may be issued upon
conversion of Notes shall be newly issued shares or treasury shares, shall be
duly authorized, validly issued, fully paid and non-assessable and shall be free
from preemptive rights and free from any tax, lien or charge (other than those
created by the Holder).

 

The Company shall list or cause to have quoted any shares of Common Stock to be
issued upon conversion of Notes on each national securities exchange or
over-the-counter or other domestic market on which the Common Stock is then
listed or quoted.

 



 61 

 



 

8.9 Notice to Holders Prior to Certain Actions.

 

In case:

 

(a) the Company shall declare a dividend (or any other distribution) on its
Common Stock that would require an adjustment in the Conversion Rate pursuant to
Section 8.3; or

 

(b) the Company shall authorize the granting to the holders of all or
substantially all of its Common Stock of rights or warrants to subscribe for or
purchase any share of any class or any other rights or warrants that would
require an adjustment in the Conversion Rate pursuant to Section 8.3 or Section
8.9 hereof; or

 

(c) of any reclassification or reorganization of the Common Stock of the Company
(other than a subdivision or combination of its outstanding Common Stock, or a
change in par value, or from par value to no par value, or from no par value to
par value), or of any consolidation or merger to which the Company is a party
and for which approval of any stockholders of the Company is required, or of the
sale, lease or transfer of all or substantially all of the assets of the Company
and its Restricted Subsidiaries; or

 

(d) of the voluntary or involuntary dissolution, liquidation or winding up of
the Company or any of its Restricted Subsidiaries;

 

then, in each case (unless notice of such event is otherwise required pursuant
to another provision of this Agreement or the Notes), the Company shall cause to
be delivered to each Holder at such Holder’s address appearing on the Note
Register, as promptly as practicable but in any event at least 10 days prior to
the applicable date hereinafter specified, a notice stating (x) the date on
which a record is to be taken for the purpose of such dividend (or any other
distribution) or rights or warrants, or, if a record is not to be taken, the
date as of which the holders of Common Stock of record to be entitled to such
dividend, distribution or rights or warrants are to be determined, or (y) the
date on which such reclassification, reorganization, consolidation, merger,
sale, lease, transfer, dissolution, liquidation or winding up is expected to
become effective or occur, and the date as of which it is expected that holders
of Common Stock of record shall be entitled to exchange their Common Stock for
securities or other property deliverable upon such reclassification,
reorganization, consolidation, merger, sale, transfer, dissolution, liquidation
or winding up. Failure to give such notice, or any defect therein, shall not
affect the legality or validity of such dividend (or any other distribution),
reclassification, reorganization, consolidation, merger, sale, transfer,
dissolution, liquidation or winding up.

 

SECTION 9. AMENDMENTS AND WAIVERS.

 

9.1 With Consent of Holders.

 

The Company, when authorized by a resolution of its Board of Directors, with the
written consent of the Majority Holders, may amend this Agreement or the Notes,
provided that each Holder shall have received prior notice of such proposed
amendment. The Majority Holders may waive compliance by the Company with any
provision of this Agreement or the Notes, provided that each Holder shall have
received prior notice of such proposed waiver. Without the consent of each
Holder affected, however, no amendment or waiver may (with respect to any Notes
held by a nonconsenting Holder of Notes):

 



 62 

 



 

(a) reduce the principal amount of Notes whose Holders must consent to an
amendment or waiver of any provision of this Agreement or the Notes;

 

(b) reduce the principal of or change the fixed maturity of any Note or alter
the provisions with respect to the redemption of Notes, reduce the purchase
price payable in connection with repurchases of the Notes pursuant to Section
5.8;

 

(c) reduce the rate of or change the time for payment of interest on any Note;

 

(d) waive a Default or an Event of Default in the payment of principal of or
premium, if any, or interest on the Notes or that resulted from a failure to
comply with Section 5.8(except a rescission of acceleration of the Notes by the
Majority Holders and a waiver of the payment default that resulted from such
acceleration);

 

(e) make the principal of, premium, if any, or the interest on, any Note payable
in any manner other than that stated in this Agreement and the Notes;

 

(f) make any change in the provisions of this Agreement relating to waivers of
past Defaults or the rights of Holders of Notes to receive payments of principal
of, premium (if any) or interest on the Notes;

 

(g) waive the payment of the Redemption Price with respect to any Note;

 

(h) make any change that adversely affects the conversion rights of any Holder;
or

 

(i) make any change in the foregoing amendment and waiver provisions.

 

It shall not be necessary for the consent of the Holders under this Section 9 to
approve the particular form of any proposed amendment or waiver, but it shall be
sufficient if such consent approves the substance thereof.

 

After an amendment or waiver under this Section 9 becomes effective, the Company
shall provide to the Holders affected thereby a notice briefly describing the
amendment or waiver. Any failure of the Company to provide such notice, or any
defect therein, shall not, however, in any way impair or affect the validity of
any such amendment or waiver. The Company shall provide a copy of such amendment
or waiver upon request by any Holder.

 

In connection with any amendment under this Section 9, the Company may offer,
but shall not be obligated to offer, to any Holder who consents to such
amendment or waiver, consideration for such Holder’s consent.

 



 63 

 



 

9.2 Revocation and Effect of Consents.

 

Until an amendment or waiver becomes effective, a consent to it by a Holder is a
continuing consent by the Holder and every subsequent Holder of a Note or
portion of a Note that evidences the same debt as the consenting Holder’s Note,
even if notation of the consent is not made on any Note. However, any such
Holder or subsequent Holder may revoke the consent as to his Note or portion of
his Note by notice the Company received before the date on which the Majority
Holders have consented (and not theretofore revoked such consent) to the
amendment or waiver.

 

The Company may, but shall not be obligated to, fix a record date for the
purpose of determining the Holders entitled to consent to any amendment or
waiver, which record date shall be at least thirty (30) days prior to the first
solicitation of such consent. If a record date is fixed, then notwithstanding
the last sentence of the immediately preceding paragraph, those persons who were
Holders at such record date (or their duly designated proxies), and only those
persons, shall be entitled to revoke any consent previously given, regardless of
whether such persons continue to be Holders after such record date. No such
consent shall be valid or effective for more than ninety (90) days after such
record date.

 

After an amendment or waiver becomes effective, it shall bind every Holder,
unless it makes a change described in any of clauses (a) through (h) of Section
9.1, in which case, the amendment or waiver shall bind only each Holder of a
Note who has consented to it and every subsequent Holder of a Note or portion of
a Note that evidences the same debt as the consenting Holder’s Note; provided
that any such waiver shall not impair or affect the right of any Holder to
receive payment of principal of, premium (if any) and interest on a Note, on or
after the respective due dates expressed in such Note, or to bring suit for the
enforcement of any such payment on or after such respective dates without the
consent of such Holder.

 

In determining whether the Holders of the required principal amount of Notes
have concurred in any direction, waiver, consent or amendment, Notes owned by
the Company or any Affiliate of the Company shall be considered as though not
outstanding.

 

9.3 Notation on or Exchange of Notes.

 

If an amendment or waiver changes the terms of a Note, the Company may require
the Holder of the Note to deliver it to the Company so that it may place an
appropriate notation on the Note that reflects the amendment or waiver and
return it to the Holder.

 

9.4 Payment of Expenses.

 

The Company shall pay or reimburse each Purchaser’s out-of-pocket expenses
(including the reasonable fees and expenses of counsel) relating to any
amendment or modification of, or any waiver or consent under, this Agreement and
the Notes.

 

SECTION 10. DEFINITIONS.

 

10.1 Definitions.

 

As used in this Agreement, the following terms shall have the following
meanings:

 

“Account Manager” means each Purchaser, if any, duly authorized to act as
attorney in-fact on behalf of any Person in purchasing, in the name of and using
funds provided by such Person, Notes hereunder.

 



 64 

 



 

“Acquired Debt” means, with respect to any specified Person:

 

(1) Indebtedness of any other Person existing at the time such other Person is
merged with or into or became a Subsidiary of such specified Person, regardless
of whether such Indebtedness is incurred in connection with, or in contemplation
of, such other Person merging with or into, or becoming a Restricted Subsidiary
of, such specified Person, but excluding Indebtedness which is extinguished,
retired or repaid in connection with such Person merging with or becoming a
Subsidiary of such specified Person; and

 

(2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person.

 

“Acquired Subordinated Indebtedness” means Subordinated Indebtedness of the
Company or any of its Restricted Subsidiaries, that is Acquired Debt and was not
incurred in connection with, or in contemplation of, another Person merging with
or into, or becoming a Restricted Subsidiary of, the Company or any of its
Subsidiaries.

 

“Affiliate” means, with respect to any referenced Person, a Person (i) which
directly or indirectly through one or more intermediaries controls, or is
controlled by, or is under common control with, such referenced Person,
(ii) which directly or indirectly through one or more intermediaries
beneficially owns or holds 10% or more of the combined voting power of the total
Voting Securities of such referenced Person or (iii) of which 10% or more of the
combined voting power of the total Voting Securities directly or indirectly
through one or more intermediaries is beneficially owned or held by such
referenced Person or a Subsidiary of such referenced Person. When used herein
without reference to any Person, Affiliate means an Affiliate of the Company.
For purposes of this definition, “control” when used with respect to any person
means the possession, directly or indirectly, of the power to direct or cause
the direction of the management and policies of such person, whether through the
ownership of Voting Securities, by agreement or otherwise; and the terms
“affiliated,” “controlling” and “controlled” have meanings correlative to the
foregoing. Notwithstanding the foregoing, for purposes of this Agreement, the
Purchasers and their Affiliates shall not be considered Affiliates of the
Company or any of its Subsidiaries.

 

“Affiliate Transaction” has the meaning given to such term in Section 5.9.

 

“Agreement” means this Note Purchase Agreement dated as of July 1, 2020, by and
among the Company and the Purchasers.

 

“Asset Sale” means:

 

(1) the sale, lease, conveyance or other disposition of any assets or rights;
provided that the sale, lease, conveyance or other disposition of all or
substantially all of the assets of the Company and its Restricted Subsidiaries
considered as a single enterprise will be governed by the provisions Section
5.11 hereof and not by Section 5.8; and







 

(2) the issuance of Equity Interests in any of the Company’s Restricted
Subsidiaries or the sale of Equity Interests in any of its Subsidiaries.

 



 65 

 



 

Notwithstanding the preceding, none of the following items will be deemed to be
an Asset Sale:

 

(1) any single transaction or series of related transactions that involves
assets having a Fair Market Value of less than $5.0 million;

 

(2) a transfer of assets between or among the Company and its Restricted
Subsidiaries;

 

(3) an issuance of Equity Interests by a Restricted Subsidiary of the Company to
the Company or to a Restricted Subsidiary of the Company;

 

(4) the sale, lease or other disposition of (a) products, services, inventory or
accounts receivable in the ordinary course of business or (b) equipment or other
assets pursuant to a program for the maintenance or upgrading of such equipment
or assets, including, without limitation, the disposition of either obsolete
equipment or equipment that is damaged or worn out;

 

(5) the sale or other disposition of cash or Cash Equivalents;

 

(6) a surrender or waiver of contract rights or settlement, release or surrender
of contract, tort or other claims in the ordinary course of business or a grant
of a Lien not prohibited by this Agreement;

 

(7) a Restricted Payment that does not violate Section 5.5, including the
issuance or sale of Equity Interests or the sale, lease or other disposition of
products, services, equipment, inventory, accounts receivable or other assets
pursuant to any such Restricted Payment;

 

(8) the consummation of a Permitted Investment, including, without limitation,
the issuance or sale of Equity Interests or the sale, lease or other disposition
of products, services, equipment, inventory, accounts receivable or other assets
pursuant to any such Permitted Investment;

 

(9) the creation or perfection of a Permitted Lien and the exercise by any
Person in whose favor a Permitted Lien is granted of any of its rights in
respect of that Permitted Lien, so long as no Default has occurred or is
continuing as a result thereof; and

 

(10) the conveyance, licensing or sublicensing of intellectual property rights,
airspace rights, rights of way and other similar rights, in each case, that does
not materially interfere with the business of the Company and its Restricted
Subsidiaries.

 

“Asset Sale Offer” shall have the meaning set forth in Section 5.8(a).

 

“Board of Directors” means, as to any Person, the board of directors of such
Person or any duly authorized committee thereof.

 

“Business Day” means any day which is not a Legal Holiday.

 

“Capital Lease Obligation” means, at the time any determination is to be made,
the amount of the liability in respect of a capital lease that would at that
time be required to be capitalized on a balance sheet prepared in accordance
with GAAP, and the Stated Maturity thereof shall be the date of the last payment
of rent or any other amount due under such lease prior to the first date upon
which such lease may be prepaid by the lessee without payment of a penalty.

 



 66 

 



 

“Capital Stock” means:

 

(1) in the case of a corporation, corporate stock;

 

(2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;

 

(3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and

 

(4) any other interest or participation that confers on a Person the right to
receive a share of the profits and losses of, or distributions of assets of, the
issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, regardless of whether such debt securities
include any right of participation with Capital Stock.

 

“Cash Equivalents” means:

 

(1) United States dollars;

 

(2) Government Securities having maturities of not more than one year from the
date of acquisition;

 

(3) marketable general obligations issued by any state of the United States of
America or any political subdivision of any such state or any public
instrumentality thereof maturing within one year from the date of acquisition
thereof and, at the time of acquisition thereof, having a credit rating of “A”
or better from either S&P or Moody’s;

 

(4) certificates of deposit, demand deposit accounts and eurodollar time
deposits with maturities of one year or less from the date of acquisition,
bankers’ acceptances with maturities not exceeding one year and overnight bank
deposits, in each case, with any domestic commercial bank having capital and
surplus in excess of $500.0 million and a Thomson Bank Watch Rating of “B” or
better;

 

(5) repurchase obligations with a term of not more than seven days for
underlying securities of the types described in clauses (2), (3) and (4) above
entered into with any financial institution meeting the qualifications specified
in clause (4) above;

 

(6) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within one year after the date of
acquisition; and

 



 67 

 



 

(7) money market funds at least 95% of the assets of which constitute Cash
Equivalents of the kinds described in clauses (1) through (6) of this
definition.

 

“Charter Documents” means the Articles of Incorporation or Certificate of
Incorporation and Bylaws (or any similar organizational documents), as amended
or restated (or both) to date, of the Company, or any of their respective
Subsidiaries, as applicable.

 

“Closing” has the meaning given to such term in Section 1.2(b).

 

“Closing Date” has the meaning given to such term in Section 1.2(b).

 

“Common Stock” means the common stock, par value $0.0001 per share, of the
Company.

 

“Consolidated” or “consolidated,” when used with reference to any accounting
term, means the amount described by such accounting term, determined on a
consolidated basis in accordance with GAAP, after elimination of intercompany
items.

 

“Consolidated Cash Flow” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus, without
duplication:

 

(1) any net loss realized by such Person or any of its Restricted Subsidiaries
in connection with an Asset Sale, to the extent deducted in computing such
Consolidated Net Income; plus

 

(2) all extraordinary, unusual or non-recurring items of loss or expense to the
extent deducted in computing such Consolidated Net Income; plus

 

(3) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

 

(4) the Fixed Charges of such Person and its Restricted Subsidiaries for such
period, to the extent that such Fixed Charges were deducted in computing such
Consolidated Net Income; plus

 

(5) depreciation, amortization (including amortization of goodwill and other
intangibles but excluding amortization of prepaid cash expenses that were paid
in a prior period) and other non-cash expenses (excluding any such non-cash
expense to the extent that it represents an accrual of or reserve for cash
expenses in any future period or amortization of a prepaid cash expense that was
paid in a prior period) of such Person and its Restricted Subsidiaries for such
period, to the extent that such depreciation, amortization and other non-cash
expenses were deducted in computing such Consolidated Net Income; plus

 

(6) all non-cash charges related to restricted stock and redeemable stock
interests granted to officers, directors and employees, to the extent deducted
in computing such Consolidated Net Income; plus

 

(7) for any acquisitions which are consummated on or after the Issue Date,
add-backs calculated in accordance with the provisions of clause (1) of the
definition of “Fixed Charge Coverage Ratio”; plus

 



 68 

 



 

(8) non-cash charges for accretion on closure and post-closure obligations; plus

 

(11) non-cash charges (or minus non-cash benefits, if applicable) reflecting the
adoption of SFAS No. 123 (and all amendments thereto); minus

 

(12) non-cash items increasing such Consolidated Net Income for such period,
other than the accrual of revenue in the ordinary course of business,

 

in each case, on a consolidated basis and determined in accordance with GAAP.

 

“Consolidated Net Funded Debt” means, as of any date of determination, the
greater of (a) zero and (b) total of (i) all Funded Debt of the Company and its
Restricted Subsidiaries outstanding on such date, after eliminating all
offsetting debits and credits between the Company and its Restricted
Subsidiaries and all other items required to be eliminated in the course of the
preparation of consolidated financial statements of the Company and its
Restricted Subsidiaries in accordance with GAAP minus (ii) the sum, without
duplication, of all Cash Equivalents held by the Company or any of its
Restricted Subsidiaries on such date.

 

“Consolidated Net Income” means, with respect to any specified Person for any
period, the aggregate of the Net Income of such Person and its Restricted
Subsidiaries for such period, on a consolidated basis, determined in accordance
with GAAP; provided that:

 

(1) the Net Income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;

 

(2) the Net Income of any Restricted Subsidiary will be excluded to the extent
that the declaration or payment of dividends or similar distributions by that
Restricted Subsidiary of that Net Income is not at the date of determination
permitted without any prior governmental approval (that has not been obtained)
or, directly or indirectly, by operation of the terms of its charter or any
agreement, instrument, judgment, decree, order, statute, rule or governmental
regulation applicable to that Restricted Subsidiary or its stockholders;
provided, however, that the operation of this clause (2) shall be suspended with
respect to any Restricted Subsidiary that is acquired by the Company or any of
its Subsidiaries (regardless of whether such acquisition is effected pursuant to
a merger or otherwise), but such suspension shall cease immediately after the
first six months following such acquisition;

 

(3) the cumulative effect of a change in accounting principles will be excluded;

 

(4) any non-cash mark-to-market adjustments to assets or liabilities resulting
in unrealized gains or losses in respect of Hedging Obligations (including those
resulting from the application of SFAS No. 133) shall be excluded;

 

(5) all non-cash charges related to restricted stock and redeemable stock
interests granted to officers, directors and employees, shall be excluded;

 



 69 

 



 

(6) any charges associated with any write-down, amortization or impairment of
goodwill or other tangible or intangible assets shall be excluded; and

 

(7) to the extent deducted in the calculation of Net Income, any non-cash or
nonrecurring charges associated with any premium or penalty paid, write-off of
deferred financing costs or other financial recapitalization charges in
connection with redeeming or retiring any Indebtedness will be excluded.

 

“Consolidated Net Worth” with respect to any Person, means, as at any date of
determination, the sum of (i) the consolidated equity of the common stockholders
of such Person and its consolidated Subsidiaries determined in accordance with
GAAP plus (ii) the respective amounts reported on such Person’s most recent
balance sheet with respect to any series of preferred stock (other than
Disqualified Stock) that by its terms is not entitled to the payment of
dividends unless such dividends may be declared and paid only out of net
earnings in respect of the year of such declaration and payment, but only to the
extent of any cash received by such Person upon issuance of such preferred
stock, provided that the consolidated net worth of any Person shall exclude the
effect of any non-cash charges relating to the acceleration of stock options or
similar securities of such Person or another Person with which such Person is
merged or consolidated; provided further that for purposes of calculating
consolidated equity of the common stockholders all liabilities in respect of
Permitted Public Finance Instruments and the Johnson Controls Agreement shall
not be included as a liability (regardless of GAAP).

 

“Consolidated Tangible Assets” means, with respect to any Person as of any date,
the amount which, in accordance with GAAP, would be set forth under the caption
“Total Assets” (or any like caption) on a consolidated balance sheet of such
Person and its Restricted Subsidiaries, less all goodwill, patents, tradenames,
trademarks, copyrights, customer contracts, customer lists, covenants not to
compete, organization expenses and any other amounts classified as intangible
assets in accordance with GAAP.

 

“Conversion Price” means, in respect of each Note, as of any date, $1,000,
divided by the Conversion Rate as of such date.

 

“Conversion Rate” means 86.9565 shares of Common Stock per $1,000 principal
amount of Notes, subject to adjustment as set forth herein; provided that if the
Last Reported Sale Price of the Common Stock is less than or equal to $6.00 for
any 10 Trading Days within any 30 Trading Day period preceding the Maturity
Date, then the Conversion Rate shall be adjusted to a number of shares of Common
Stock equal to the Conversion Rate in effect immediately prior to such
adjustment multiplied by 1.6667, subject to further adjustment as set forth
herein.

 

“Converting Founders” means the holders of Founder Notes who, pursuant to the
terms thereof, and as indicated on their signature pages hereof, have elected to
convert Founder Notes into Notes.

 



 70 

 



 

“Credit Facilities” means, with respect to the Company or any of its Restricted
Subsidiaries, one or more Indebtedness facilities, commercial paper facilities
or Debt Issuances with banks, investment banks, insurance companies, mutual
funds, other institutional lenders, institutional investors or any of the
foregoing providing for revolving credit loans, term loans, sale leaseback
arrangements, receivables financing (including through the sale of receivables
to such lenders, other financiers or to special purpose entities formed to
borrow from (or sell such receivables to) such lenders or other financiers
against such receivables), letters of credit, bankers’ acceptances, other
borrowings or Debt Issuances, in each case, as amended, restated, modified,
renewed, extended, refunded, replaced or refinanced (in each case, without
limitation as to amount), in whole or in part, from time to time (including
through one or more Debt Issuances) and any agreements and related documents
governing Indebtedness or Obligations incurred to refinance amounts then
outstanding or permitted to be outstanding, regardless of whether with the
original administrative agent, lenders, investment banks, insurance companies,
mutual funds, other institutional lenders, institutional investors or any of the
foregoing and whether provided under the original agreement, indenture or other
documentation relating thereto).

 

“Daily Conversion Value” means, for each of the 30 consecutive Trading Days
during the Observation Period, one thirtieth (1/30th) of the product of (1) the
Conversion Rate on such Trading Day and (2) the Daily VWAP on such Trading Day.

 

“Daily Measurement Value” means the Specified Dollar Amount (if any) divided by
30.

 

“Daily Settlement Amount” means, for each of the 30 consecutive Trading Days
during the Observation Period:

 

(1) cash equal to the lesser of (i) the Daily Settlement Value and (ii) the
Daily Conversion Value; and

 

(2) if the Daily Conversion Value exceeds the Daily Measurement Value, a number
of shares of Common Stock equal to (i) the difference between the Daily
Conversion Value and the Daily Measurement Value, divided by (ii) the Daily VWAP
for such Trading Day.

 

“Daily VWAP” means, for each of the 30 consecutive Trading Days during the
applicable Observation Period, the per share volume-weighted average price as
displayed under the heading “Bloomberg VWAP” on Bloomberg page “GPAQ.Q <equity>
AQR” (or its equivalent successor if such page is not available) in respect of
the period from the scheduled open of trading until the scheduled close of
trading of the primary trading session on such Trading Day (or if such
volume-weighted average price is unavailable, the market value of one share of
Common Stock on such Trading Day determined, using a volume-weighted average
method, by a nationally recognized independent investment banking firm retained
for such purpose by the Company). The “Daily VWAP” will be determined without
regard to after-hours trading or any other trading outside of the regular
trading session trading hours.

 

“Debt Issuances” means, with respect to the Company or any Restricted
Subsidiary, one or more issuances after the Issue Date of Indebtedness evidenced
by notes, debentures, bonds or other similar securities or instruments.

 

“Default” means any event which is, or after notice or passage of time would be,
an Event of Default.

 



 71 

 



 

“Disqualified Stock” means any Capital Stock that, by its terms (or by the terms
of any security into which it is convertible, or for which it is exchangeable,
in each case, at the option of the holder of the Capital Stock), or upon the
happening of any event, matures or is mandatorily redeemable, pursuant to a
sinking fund obligation or otherwise, or redeemable at the option of the holder
of the Capital Stock, in whole or in part, on or prior to the date that is 91
days after the date on which the Notes mature. Notwithstanding the preceding
sentence, any Capital Stock that would constitute Disqualified Stock solely
because the holders of the Capital Stock have the right to require the Company
to repurchase such Capital Stock upon the occurrence of a change of control or
an asset sale will not constitute Disqualified Stock if the terms of such
Capital Stock provide that the Company may not repurchase or redeem any such
Capital Stock pursuant to such provisions unless such repurchase or redemption
complies with Section 5.5 hereof. The amount of Disqualified Stock deemed to be
outstanding at any time for purposes of this Agreement will be the maximum
amount that the Company and its Restricted Subsidiaries may become obligated to
pay upon the maturity of, or pursuant to any mandatory redemption provisions of,
such Disqualified Stock, exclusive of accrued dividends.

 

“Domestic Restricted Subsidiary” means any Restricted Subsidiary of the Company
that was formed under the laws of the United States or any state of the United
States or the District of Columbia or that guarantees or otherwise provides
direct credit support for any Indebtedness of the Company.

 

“EB-5 Preferred Stock” means the preferred stock or other preferred Equity
Interests issued to ADC American Football & GY Lender, LLC, a Delaware limited
liability company, or an affiliate thereof.

 

“Equity Interest” means Capital Stock and all warrants, options or other rights
to acquire Capital Stock (but excluding any debt security that is convertible
into, or exchangeable for, Capital Stock).

 

“ERISA” has the meaning given to such term in Section 3.15.

 

“Event of Default” has the meaning given to such term in Section 7.1.

 

“Ex-Dividend Date” means, in respect of any dividend or distribution, the first
date upon which the shares of Common Stock trade on the applicable exchange or
in the applicable market, regular way, without the right to receive such
dividend or distribution.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, from time
to time, and any successor statute or law thereto.

 

“Excess Proceeds” has the meaning given to such term in Section 5.8(a).

 

“Exempt Funded Debt” means, (a) the Notes issued and outstanding on the Issue
Date, (b) up to $175.0 million in aggregate principal amount of Permitted Public
Finance Instruments and (c) all Permitted Refinancing Indebtedness incurred to
refund, refinance or replace any Indebtedness referred to in clauses (a) or (b)
of this definition, or to refund, refinance or replace any Permitted Refinancing
Indebtedness described in this clause (c).

 

“Existing Indebtedness” means the aggregate amount of Indebtedness of the
Company and its Restricted Subsidiaries (other than Indebtedness under the Notes
and the related Subsidiary Guarantees) in existence on the Issue Date, until
such amounts are repaid.

 



 72 

 



 

“Fair Market Value” means the value that would be paid by a willing buyer to an
unaffiliated willing seller in a transaction not involving distress or necessity
of either party, determined in good faith by the Board of Directors of the
Company (unless otherwise provided in this Agreement), which determination will
be conclusive for all purposes under this Agreement.

 

“Fixed Charge Coverage Ratio” means with respect to any specified Person for any
period, the ratio of the Consolidated Cash Flow of such Person for such period
to the Fixed Charges of such Person for such period. In the event that the
specified Person or any of its Restricted Subsidiaries incurs, repays,
repurchases or redeems any Indebtedness (other than the incurrence or repayment
of revolving credit borrowings, except to the extent that a repayment is
accompanied by a permanent reduction in revolving credit commitments) or issues,
repurchases or redeems Disqualified Stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date”), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect to such incurrence,
repayment, repurchase or redemption of Indebtedness, or such issuance,
repurchase or redemption of Disqualified Stock, and the use of the proceeds
therefrom as if the same had occurred at the beginning of such period.

 

In addition, for purposes of calculating the Fixed Charge Coverage Ratio:

 

(1) acquisitions and dispositions of business entities or property and assets
constituting a division or line of business of any Person that have been made by
the specified Person or any of its Restricted Subsidiaries, including through
mergers or consolidations, during the four-quarter reference period or
subsequent to such reference period and on or prior to the Calculation Date will
be given pro forma effect as if they had occurred on the first day of the
four-quarter reference period, and Consolidated Cash Flow for such reference
period will be calculated on a pro forma basis in good faith on a reasonable
basis by a responsible financial or accounting Officer of the Company; provided,
that such Officer may in his discretion include any pro forma changes to
Consolidated Cash Flow, including any pro forma reductions of expenses and
costs, and other operating improvements that have occurred or are reasonably
expected by such Officer to occur (regardless of whether such pro forma changes
or adjustments could then be reflected properly in pro forma financial
statements prepared in accordance with Regulation S-X under the Securities Act
or any other regulation or policy of the SEC);

 

(2) the Consolidated Cash Flow attributable to discontinued operations, as
determined in accordance with GAAP, will be excluded;

 

(3) the Fixed Charges attributable to discontinued operations, as determined in
accordance with GAAP, will be excluded, but only to the extent that the
obligations giving rise to such Fixed Charges will not be obligations of the
specified Person or any of its Restricted Subsidiaries following the Calculation
Date;

 

(4) any Person that is a Restricted Subsidiary on the Calculation Date will be
deemed to have been a Restricted Subsidiary at all times during such
four-quarter period; and

 



 73 

 



 

(5) any Person that is not a Restricted Subsidiary on the Calculation Date will
be deemed not to have been a Restricted Subsidiary at any time during such
four-quarter period.

 

“Fixed Charges” means, with respect to any specified Person for any period, the
sum, without duplication, of:

 

(1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, commissions, discounts and other fees and charges incurred in
respect of letter of credit or bankers’ acceptance financings, and net of the
effect of all payments made or received pursuant to Hedging Obligations in
respect of interest rates; plus

 

(2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus

 

(3) any interest on Indebtedness of another Person that is guaranteed by such
Person or one of its Restricted Subsidiaries or secured by a Lien on assets of
such Person or one of its Restricted Subsidiaries, regardless of whether such
Guarantee or Lien is called upon; plus

 

(4) all dividends, whether paid or accrued and regardless of whether in cash, on
any series of preferred stock of such Person or any of its Restricted
Subsidiaries, other than dividends on Equity Interests payable solely in Equity
Interests of the Company (other than Disqualified Stock) or to the Company or a
Restricted Subsidiary of the Company.

 

“Founder Notes” means 10% Convertible Subordinated Notes due November 5, 2025
issued by HOF Village.

 

“Fundamental Change” will be deemed to have occurred at the time after the Issue
Date if any of the following occurs:

 

(1) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act other than the Company, its Subsidiaries and its and their employee benefit
plans, has become the direct or indirect “beneficial owner,” as defined in Rule
13d-3 under the Exchange Act, of the Company’s common equity representing more
than 50% of the voting power of the Company’s common equity;

 

(2) consummation of any share exchange, consolidation or merger of the Company
or any other transaction or series of transactions pursuant to which the Common
Stock will be converted into cash, securities or other property or any sale,
lease or other transfer in one transaction or a series of transactions of all or
substantially all of the consolidated assets of the Company and its Restricted
Subsidiaries, considered as a single enterprise, to any Person other than one of
its Subsidiaries; provided, however, that a transaction where the holders of all
classes of the Company’s common equity immediately prior to such transaction
that is a share exchange, consolidation or merger own, directly or indirectly in
substantially the same proportion as such ownership immediately before such
transaction, more than 50% of all classes of common equity of the continuing or
surviving corporation or transferee or the parent thereof immediately after such
event shall not be a Fundamental Change;

 



 74 

 



 

(3) the Company’s stockholders approve any plan or proposal for the liquidation
or dissolution of the Company; or

 

(4) the Common Stock (or other common stock into which the Securities are then
convertible) ceases to be listed or quoted on a national securities exchange in
the United States.

 

A Fundamental Change as a result of clause (2) above will not be deemed to have
occurred, however, if 100% of the consideration received or to be received by
the holders of the Common Stock, excluding cash payments for fractional shares,
in connection with the transaction or transactions constituting the Fundamental
Change consists of shares of common stock traded on the New York Stock Exchange
or the NASDAQ Capital Market (or any of their respective successors) or which
will be so traded or quoted when issued or exchanged in connection with a
Fundamental Change (“publicly traded securities”) and as a result of such
transaction or transactions the Securities become convertible into such publicly
traded securities, excluding cash payments for fractional shares, subject to the
provisions regarding payment upon conversion set forth in Section 8 of this
Agreement.

 

“Fundamental Change Company Notice” has the meaning specified in Section 6.6.

 

“Fundamental Change Purchase Date” has the meaning specified in Section 6.6.

 

“Fundamental Change Purchase Notice” has the meaning specified in Section 6.6.

 

“Fundamental Change Purchase Price” has the meaning specified in Section 6.6.

 

“Funded Debt” means, with respect to any Person, all Indebtedness of such Person
that by its terms or by the terms of any instrument or agreement relating
thereto matures, or which is otherwise payable or unpaid, one year or more from,
or is directly or indirectly renewable or extendible at the option of the
obligor in respect thereof to a date one year or more (including, without
limitation, an option of such obligor under a revolving credit or similar
agreement obligating the lender or lenders to extend credit over a period of one
year or more) from, the date of the creation thereof.

 

“GAAP” means generally accepted accounting principles in the United States, that
are in effect from time to time. All ratios and computations based on GAAP
contained in this Agreement will be computed in conformity with GAAP. At any
time after the Issue Date, the Company may elect to apply International
Financial Reporting Standards (“IFRS”) accounting principles in lieu of GAAP
and, upon any such election, references herein to GAAP shall thereafter be
construed to mean IFRS (except as otherwise provided in this Agreement);
provided that any such election, once made, shall be irrevocable; provided,
further, that any calculation or determination in this Agreement that requires
the application of GAAP for periods that include fiscal quarters ended prior to
the Company’s election to apply IFRS shall remain as previously calculated or
determined in accordance with GAAP. The Company shall give notice of any such
election made in accordance with this definition to the Holders of Notes.

 



 75 

 



 

“Government Body” means any Federal, state, local or foreign governmental
authority or regulatory body, any subdivision, agency, commission or authority
thereof or any quasi-governmental or private body exercising any governmental
regulatory authority thereunder and any Person directly or indirectly owned by
and subject to the control of any of the foregoing, or any court, arbitrator or
other judicial or quasi-judicial tribunal.

 

“Government Securities” means direct obligations of, or obligations Guaranteed
by, the United States of America, and the payment for which the United States
pledges its full faith and credit.

 

“Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).  When used as a verb, “Guarantee” has a correlative
meaning.

 

“Guarantor” means any Restricted Subsidiary of the Company that Guarantees the
Notes in accordance with the provisions of this Agreement and the provisions of
the Subsidiary Guarantee, and its successors and assigns, in each case, until
the Subsidiary Guarantee of such Person has been released in accordance with the
provisions of this Agreement and the provisions of the Subsidiary Guarantee.

 

“Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:

 

(1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;

 

(2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and

 

(3) other agreements or arrangements designed to protect such Person against
fluctuations in currency exchange rates or commodity prices.

 

“Holder” or “Holders” means each Purchaser (so long as it holds any Notes) and
any other registered holder of any of the Notes.

 

“HOFV Acquisition” shall mean the acquisition of HOF Village by the Company
pursuant to the HOFV Acquisition Agreement.

 



 76 

 



 

“HOFV Acquisition Agreement” shall mean the Agreement and Plan of Merger, by and
between the Company, Gordon Pointe Acquisition Corp., a Delaware corporation,
GPAQ Acquiror Merger Sub, Inc., a Delaware corporation, GPAQ Company Merger Sub,
LLC, a Delaware limited liability company, and HOF Village, LLC, a Delaware
limited liability company and HOFV Village NewCo LLC, a Delaware limited
liability company.

 

“HOF Village” means HOF Village, LLC, a Delaware limited liability company.

 

“Indebtedness” means, with respect to any Person, the aggregate amount of,
without duplication, the following:

 

(a) all obligations for borrowed money;

 

(b) all obligations evidenced by bonds, debentures, notes or other similar
instruments;

 

(c) all obligations to pay the deferred purchase price of property or services
due more than six months after such property is acquired or such services are
completed (except Trade Payables, accrued commissions and other similar accrued
current liabilities in respect of such obligations, in any case, not overdue,
arising in the ordinary course of business);

 

(d) all Capital Lease Obligations;

 

(e) all obligations of such Person or Persons, contingent or otherwise, in
respect of any letters of credit or bankers’ acceptances; and

 

(f) all Hedging Obligations,

 

if and to the extent any of the preceding items (other than letters of credit
and Hedging Obligations) would appear as a liability upon a balance sheet of the
specified Person prepared in accordance with GAAP. In addition, the term
“Indebtedness” includes (a) all Indebtedness of others secured by a Lien on any
asset of the specified Person (regardless of whether such Indebtedness is
assumed by the specified Person); provided, that the amount of such Indebtedness
will be the lesser of (i) the Fair Market Value of such asset at such date of
determination and (ii) the amount of such Indebtedness of such other Person, and
(b) to the extent not otherwise included, the guarantee by the specified Person
of any Indebtedness of any other Person. Indebtedness shall be calculated
without giving effect to the effects of FASB ASC 815 and related interpretations
to the extent such effects would otherwise increase or decrease an amount of
Indebtedness for any purpose under this Indenture as a result of accounting for
any embedded derivatives created by the terms of such Indebtedness.

 

Notwithstanding the foregoing, the following shall not constitute
“Indebtedness:”

 

(i) accrued expenses and trade accounts payable arising in the ordinary course
of business;

 



 77 

 



 

(ii) any indebtedness that has been defeased in accordance with GAAP or defeased
pursuant to the deposit of cash or Government Securities (in an amount
sufficient to satisfy all such indebtedness obligations at maturity or
redemption, as applicable, and all payments of interest and premium, if any) in
a trust or account created or pledged for the sole benefit of the holders of
such indebtedness, and subject to no other Liens, and the other applicable terms
of the instrument governing such indebtedness;

 

(iii) any unrealized losses or charges in respect of Hedging Obligations
(including those resulting from the application of the FASB ASC 815);

 

(iv) any obligations in respect of (a) bid, performance, completion, surety,
appeal and similar bonds, (b) bankers’ acceptances, (c) workers’ compensation
claims, health or other types of social security benefits, unemployment or other
insurance or self-insurance obligations, reclamation and statutory obligations
and (d) any guarantees or standby letters of credit functioning as or supporting
any of the foregoing bonds or obligations, to the extent not drawn; provided,
however, that such bonds or obligations mentioned in subclause (a), (b), (c) or
(d) of this clause (v) are incurred in the ordinary course of the business of
the Company and its Restricted Subsidiaries and do not relate to obligations for
borrowed money;

 

(v) any obligation arising from any agreement providing for indemnities,
guarantees, purchase price adjustments, holdbacks, earnouts, contingency payment
obligations based on the performance of the acquired or disposed assets or
similar obligations (other than guarantees of Indebtedness) incurred by any
Person in connection with the acquisition or disposition of any business, assets
or Capital Stock;

 

(vi) any obligation arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that such obligation is
extinguished within five Business Days of its incurrence;

 

(vii) any Treasury Management Arrangement; and

 

(viii) any obligation arising out of advances on trade receivables, factoring of
receivables, customer prepayments and similar transactions in the ordinary
course of business and consistent with past practice.

 

“Indemnified Party” has the meaning given to such term in Section 1.8(d).

 

“Indemnifying Party” has the meaning given to such term in Section 1.8(d).

 

“Investment” means, with respect to any Person, any direct, indirect or
beneficial investment by such Person, whether by means of share purchase, loan,
advance, extension of credit (other than accounts receivable and trade credits
arising in the ordinary course of business), capital contribution or otherwise,
in or to any other Person, the guaranty by such Person of any Indebtedness of
any other Person or the subordination of any claim against any other Person to
other Indebtedness of such other Person.

 



 78 

 



 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and any successor statute or law thereto.

 

“Issue Date” means the first date on which Notes are issued under this
Agreement.

 

“Johnson Controls Agreement” means the secured loan with a financial institution
entered into by a subsidiary of the Company, JCIHOFV Financing, LLC, that is
collateralized by the entire payment stream of the Johnson Controls Naming
Rights Agreement dated November 17, 2016.

 

“Last Reported Sale Price” of the Common Stock on any date means the closing
sale price per share of Common Stock (or if no closing sale price is reported,
the average of the bid and ask prices or, if more than one in either case, the
average of the average bid and the average ask prices) on that date as reported
in composite transactions for the principal U.S. securities exchange on which
the Common Stock is traded. If the Common Stock is not listed for trading on a
U.S. national or regional securities exchange on the relevant date, the “Last
Reported Sale Price” shall be the last quoted bid price for the Common Stock in
the over-the-counter market on the relevant date as reported by Pink Sheets LLC
or a similar organization. If the Common Stock is not so quoted, the “Last
Reported Sale Price” shall be the average of the mid-point of the last bid and
ask prices for the Common Stock on the relevant date from each of at least three
nationally recognized independent investment banking firms selected by the
Company for this purpose.

 

“Laws” has the meaning given to such term in Section 3.17.

 

“Legal Holiday” means a Saturday, Sunday or day on which banks and trust
companies in the principal place of business of the Company or in New York are
not required to be open.

 

“Lien” means, with respect to any asset, any mortgage, lien, pledge, charge,
security interest or encumbrance of any kind in respect of such asset,
regardless of whether filed, recorded or otherwise perfected under applicable
law, including any conditional sale or other title retention agreement, any
lease in the nature thereof, any option or other agreement to sell or give a
security interest in and any filing of or agreement to give any financing
statement under the Uniform Commercial Code (or equivalent statutes) of any
jurisdiction.

 

“Majority Holders” means, at any time, the Holder or Holders of at least a
majority in aggregate principal amount of the then outstanding Notes.

 

“Market Disruption Event” means (i) a failure by the primary U.S. national
securities or regional securities exchange or market on which the Common Stock
is listed or admitted for trading to open for trading during its regular trading
session or (ii) the occurrence or existence prior to 1:00 pm., New York City
time, on any Trading Day for the Common Stock for more than a one half-hour
period in the aggregate during regular trading hours of any suspension or
limitation imposed on trading (by reason of movements in price exceeding limits
permitted by the relevant stock exchange or otherwise) in the Common Stock or in
any options, contracts or future contracts relating to the Common Stock.

 

“Material Adverse Effect” means (a) a material adverse effect upon the business,
operations, properties, assets or condition (financial or otherwise) of the
Company and its Restricted Subsidiaries considered as a single enterprise or
(b) a material adverse effect on the ability of the Company to perform its
obligations under this Agreement or of any Purchaser or Holder to enforce or
collect any of the obligations hereunder. In determining whether any individual
event could reasonably be expected to result in a Material Adverse Effect,
notwithstanding that such event does not of itself have such effect, a Material
Adverse Effect shall be deemed to have occurred if the cumulative effect of such
event and all other then existing events could reasonably be expected to result
in a Material Adverse Effect.

 



 79 

 



 

“Maturity Date” means March 31, 2025.

 

“Merger Event” has the meaning given to such term in Section 8.5.

 

“Net Income” means, with respect to any specified Person, the net income (loss)
of such Person, determined in accordance with GAAP and before any reduction in
respect of preferred stock dividends, excluding, however:

 

(1) any gain or loss, together with any related provision for taxes on such gain
or loss, realized in connection with: (a) any Asset Sale; or (b) the disposition
of any securities by such Person or any of its Restricted Subsidiaries or the
extinguishment of any Indebtedness of such Person or any of its Restricted
Subsidiaries; and

 

(2) any extraordinary gain or loss, together with any related provision for
taxes on such extraordinary gain or loss.

 

“Net Proceeds” means the aggregate cash proceeds received by the Company or any
of its Restricted Subsidiaries in respect of any Asset Sale (including, without
limitation, any cash received upon the sale or other disposition of any non-cash
consideration received in any Asset Sale), net of the direct costs relating to
such Asset Sale, including, without limitation, legal, accounting and investment
banking fees, and sales commissions, and any relocation expenses incurred as a
result of the Asset Sale, taxes paid or payable as a result of the Asset Sale,
in each case, after taking into account any available tax credits or deductions
and any tax sharing arrangements, and amounts required to be applied to the
repayment of Indebtedness, other than Indebtedness under a Credit Facility,
secured by a Lien on the asset or assets that were the subject of such Asset
Sale.

 

“Non-Recourse Debt” means Indebtedness:

 

(1) as to which neither the Company nor any of its Restricted Subsidiaries (a)
provides credit support of any kind (including any undertaking, agreement or
instrument that would constitute Indebtedness), (b) is directly or indirectly
liable as a guarantor or otherwise, or (c) constitutes the lender; and

 

(2) no default with respect to which (including any rights that the holders of
the Indebtedness may have to take enforcement action against an Unrestricted
Subsidiary) would permit upon notice, lapse of time or both any holder of any
other Indebtedness of the Company or any of its Restricted Subsidiaries to
declare a default on such other Indebtedness or cause the payment of the
Indebtedness to be accelerated or payable prior to its Stated Maturity.

 



 80 

 



 

“Notes” has the meaning given to such term in Section 1.1.

 

“Notes Register” has the meaning given to such term in Section 1.3.

 

“Notice of Redemption” has the meaning given to such term in Section 6.3.

 

“Obligations” means any principal, interest, penalties, fees, indemnifications,
reimbursements, damages and other liabilities payable under the documentation
governing any Indebtedness.

 

“Observation Period” with respect to any Note surrendered for conversion the 30
consecutive Trading Day period beginning on and including the second Trading Day
after such Conversion Date.

 

“Offer Amount” has the meaning given to such term in Section 5.8(a).

 

“Offer Period” has the meaning given to such term in Section 5.8(a).

 

“Officer” of a Person mean its Chairman of the Board, Chief Executive Officer,
President, Treasurer, any Vice President, Secretary or any Assistant Secretary.

 

“Officers’ Certificate” means a certificate in the form attached hereto as Annex
F signed by any two Officers, one of whom must be the Chairman of the Board, the
Chief Executive Officer, Chief Financial Officer, the President, the Treasurer
or a Vice President of the Company.

 

“Permitted Acquisition Indebtedness” means Indebtedness or Disqualified Stock of
the Company or any of the Company’s Restricted Subsidiaries to the extent such
Indebtedness or Disqualified Stock was Indebtedness or Disqualified Stock of (1)
a Subsidiary prior to the date on which such Subsidiary became a Restricted
Subsidiary or (2) a Person that was merged, consolidated or amalgamated into the
Company or a Restricted Subsidiary, provided that, in the case of clause (1) or
(2), on the date such Subsidiary became a Restricted Subsidiary or the date such
Person was merged, consolidated and amalgamated into the Company or a Restricted
Subsidiary, as applicable, after giving pro forma effect thereto, either (a) the
Restricted Subsidiary or the Company, as applicable, would be permitted to incur
at least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test described in Section 5.7 hereof or (b) the Company would, on the date
of such transaction after giving pro forma effect thereto and any related
financing transactions as if the same had occurred at the beginning of the
applicable four-quarter period, have a Fixed Charge Coverage Ratio that is
greater than or equal to the Fixed Charge Coverage Ratio of the Company
immediately prior to such transaction.

 

“Permitted Business” means any business conducted or proposed to be conducted by
the Company and its Restricted Subsidiaries on the Issue Date and other
businesses reasonably related or ancillary thereto.

 

“Permitted Investments” means:

 

(1) any Investment in the Company or in a Restricted Subsidiary of the Company;

 

(2) any Investment in Cash Equivalents;

 



 81 

 



 

(3) any Investment by the Company or any Restricted Subsidiary of the Company in
a Person, if as a result of such Investment:

 

(a) such Person becomes a Restricted Subsidiary of the Company; or

 

(b) such Person is merged, consolidated or amalgamated with or into, or
transfers or conveys substantially all of its assets to, or is liquidated into,
the Company or a Restricted Subsidiary of the Company;

 

(4) any Investment made as a result of the receipt of non-cash consideration
from an Asset Sale that was made pursuant to and in compliance with Section 5.8
hereof;

 

(5) any Investment in any Person solely in exchange for the issuance of Equity
Interests (other than Disqualified Stock) of the Company or any of its
Subsidiaries;

 

(6) any Investments received in compromise or resolution of (A) obligations of
trade creditors or customers that were incurred in the ordinary course of
business of the Company or any of its Restricted Subsidiaries, including
pursuant to any plan of reorganization or similar arrangement upon the
bankruptcy or insolvency of any trade creditor or customer; or (B) litigation,
arbitration or other disputes with Persons who are not Affiliates;

 

(7) Investments represented by Hedging Obligations;

 

(8) advances to or reimbursements of employees for moving, entertainment and
travel expenses, drawing accounts and similar expenditures in the ordinary
course of business;

 

(9) loans or advances to employees in the ordinary course of business or
consistent with past practice;

 

(10) repurchases of the Notes;

 

(11) advances, deposits and prepayments for purchases of any assets, including
any Equity Interests;

 

(12) advances to customers or suppliers in the ordinary course of business that
are, in conformity with GAAP, recorded as accounts receivable, prepaid expenses
or deposits on the balance sheet of the Company or its Restricted Subsidiaries
and endorsements for collection or deposit arising in the ordinary course of
business;

 

(13) receivables owing to the Company or any Restricted Subsidiary created or
acquired in the ordinary course of business and payable or dischargeable in
accordance with customary trade terms; provided, however, that such trade terms
may include such concessionary trade terms as the Company or any such Restricted
Subsidiary deems reasonable under the circumstances;

 



 82 

 



 

(14) Investments received as a result of a foreclosure by the Company or any of
its Restricted Subsidiaries with respect to any secured Investment in default;

 

(15) surety and performance bonds and workers’ compensation, utility, lease,
tax, performance and similar deposits and prepaid expenses in the ordinary
course of business;

 

(16) Guarantees of Indebtedness permitted under Section 5.7 hereof;

 

(17) Investments existing on the Issue Date; and

 

(18) other Investments in any Person having an aggregate Fair Market Value
(measured on the date each such Investment was made and without giving effect to
subsequent changes in value), when taken together with all other Investments
made pursuant to this clause (18) that are at the time outstanding not to exceed
$10.0 million.

 

“Permitted Liens” means:

 

(1) Liens securing Indebtedness incurred under Credit Facilities that is
permitted to be incurred pursuant to clause (i) of the definition of Permitted
Debt in Section 5.7(b);

 

(2) Liens in favor of the Company or any Restricted Subsidiary;

 

(3) Liens on property of a Person existing at the time such Person is merged
with or into or consolidated with the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to the contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company or the Subsidiary;

 

(4) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company;
provided that such Liens were in existence prior to such acquisition, and not
incurred in contemplation of, such acquisition;

 

(5) bankers’ Liens, rights of setoff and Liens to secure the performance of
bids, tenders, trade or governmental contracts, leases, licenses, statutory
obligations, surety or appeal bonds, performance bonds or other obligations of a
like nature incurred in the ordinary course of business;

 

(6) Liens to secure Indebtedness (including Capital Lease Obligations) permitted
by Section 5.7(b)(iv) covering only the assets acquired with or financed by such
Indebtedness;

 

(7) Liens existing on the Issue Date;

 

(8) Liens for taxes, assessments or governmental charges or claims that are not
yet delinquent or that are being contested in good faith by appropriate
proceedings promptly instituted and diligently concluded; provided that any
reserve or other appropriate provision as is required in conformity with GAAP
has been made therefor;

 



 83 

 



 

(9) Liens imposed by law, such as carriers’, warehousemen’s, repairmen’s,
landlord’s and mechanics’ Liens or other similar Liens, in each case, incurred
in the ordinary course of business;

 

(10) survey exceptions, easements or reservations of, or rights of others for,
licenses, rights-of-way, sewers, electric lines, telegraph and telephone lines
and other similar purposes, or zoning or other restrictions as to the use of
real property that were not incurred in connection with Indebtedness and that do
not in the aggregate materially adversely affect the value of said properties or
materially impair their use in the operation of the business of such Person;

 

(11) Liens securing Hedging Obligations and/or Obligations with respect to
Treasury Management Arrangements;

 

(12) Liens created for the benefit of (or to secure) the Notes (or the
Subsidiary Guarantees);

 

(13) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Agreement; provided, however, that:

 

(a) the new Lien shall be limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and

 

(b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount, or, if greater,
committed amount, of the Permitted Refinancing Indebtedness and (y) an amount
necessary to pay any fees and expenses, including premiums, related to such
renewal, refunding, refinancing, replacement, defeasance or discharge;

 

(14) Liens arising by reason of a judgment, decree or court order, to the extent
not otherwise resulting in an Event of Default, and any Liens that are required
to protect or enforce any rights in any administrative, arbitration or other
court proceedings in the ordinary course of business;

 

(15) Liens contained in purchase and sale agreements limiting the transfer of
assets pending the closing of the transactions contemplated thereby;

 

(16) Liens that may be deemed to exist by virtue of contractual provisions that
restrict the ability of the Company or any of its Subsidiaries from granting or
permitting to exist Liens on their respective assets;

 

(17) Liens securing liabilities associated with any Permitted Public Finance
Instruments and Liens in favor of governmental entities to secure payments under
any contract or statute to secure progress or advance payments;

 

(18) Liens securing liabilities associated with the Johnson Controls Agreement;

 



 84 

 



 

(19) Liens securing obligations that, at any one time outstanding, do not exceed
$25.0 million; and

 

(20) Liens on and pledges of the Equity Interests of any Unrestricted Subsidiary
or any joint venture owned by the Company or any Restricted Subsidiary to the
extent securing Non-Recourse Debt of such Unrestricted Subsidiary or joint
venture.

 

“Permitted Public Finance Instruments” means any Tourism Development District
Bonds or Tax Increment Financing Bonds issued to the Company that have a Stated
Maturity after the Maturity Date.

 

“Permitted Refinancing Indebtedness” means any Indebtedness of the Company or
any of its Restricted Subsidiaries, any Disqualified Stock of the Company or any
preferred stock of any Restricted Subsidiary issued (a) in exchange for, or the
net proceeds of which are used to extend, renew, refund, refinance, replace,
defease, discharge or otherwise retire for value, in whole or in part, or
(b) constituting an amendment, modification or supplement to or a deferral or
renewal of ((a) and (b) above, collectively, a “Refinancing”), any other
Indebtedness of the Company or any of its Restricted Subsidiaries (other than
intercompany Indebtedness), any Disqualified Stock of the Company or any
preferred stock of a Restricted Subsidiary in a principal amount or, in the case
of Disqualified Stock of the Company or preferred stock of a Restricted
Subsidiary, liquidation preference, not to exceed (after deduction of reasonable
and customary fees and expenses incurred in connection with a Refinancing) the
lesser of:

 

(1) the principal amount or, in the case of Disqualified Stock or preferred
stock, liquidation preference, of the Indebtedness, Disqualified Stock or
preferred stock so Refinanced (plus, in the case of Indebtedness, the amount of
premium, if any paid in connection therewith); and

 

(2) if the Indebtedness being Refinanced was issued with any original issue
discount, the accreted value of such Indebtedness (as determined in accordance
with GAAP) at the time of such Refinancing.

 

Notwithstanding the preceding, no Indebtedness, Disqualified Stock or preferred
stock will be deemed to be Permitted Refinancing Indebtedness, unless:

 

(1) such Indebtedness, Disqualified Stock or preferred stock has a final
maturity date or redemption date, as applicable, later than the final maturity
date or redemption date, as applicable, of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness, Disqualified Stock or preferred stock being Refinanced;

 

(2) if the Indebtedness, Disqualified Stock or preferred stock being Refinanced
is contractually subordinated or otherwise junior in right of payment to the
Notes, such Indebtedness, Disqualified Stock or preferred stock has a final
maturity date or redemption date, as applicable, later than the final maturity
date or redemption date, as applicable, of, and is contractually subordinated or
otherwise junior in right of payment to, the Notes, on terms at least as
favorable to the Holders of Notes as those contained in the documentation
governing the Indebtedness, Disqualified Stock or preferred stock being
Refinanced at the time of the Refinancing; and

 



 85 

 



 

(3) such Indebtedness or Disqualified Stock is incurred or issued by the Company
or such Indebtedness, Disqualified Stock or preferred stock is incurred or
issued by the Restricted Subsidiary who is the obligor on the Indebtedness being
Refinanced or the issuer of the Disqualified Stock or preferred stock being
Refinanced.

 

“Person” means an individual, partnership, corporation, limited liability
company, trust or unincorporated organization or a government or agency or
political subdivision thereof.

 

“PIK Interest” means interest paid pursuant to a PIK Interest Payment in
accordance with the provisions of Section 1 of the Notes.

 

“PIK Interest Payment” means the payment of all or a portion of a payment of
interest on the Notes by increasing the principal amount of each Note by the
amount of such payment on the applicable Interest Payment Date in accordance
with the provisions of Section 1 the Notes.

 

“Plan” has the meaning given to such term in Section 3.15.

 

“Preferred Stock” of any Person means any Capital Stock of such Person that has
preferential rights to any other Capital Stock of such Person with respect to
dividends or redemptions or upon liquidation.

 

“Proceedings” has the meaning given to such term in Section 3.12.

 

“Purchase Date” has the meaning given to such term in Section 5.8(a).

 

“Purchasers” means the purchasers on the signature pages hereto.

 

“Redemption Date” means, when used with respect to any Note to be redeemed, the
date fixed for such redemption pursuant to this Agreement and the Notes.

 

“Redemption Price” means, when used with respect to any Note to be redeemed, the
price fixed for such redemption pursuant to this Agreement and the Notes.

 

“Reference Property” has the meaning given to such term in Section 8.5.

 

“Registration Rights Agreement” means the agreement between the Purchasers and
the Company granting registration rights to the Purchasers substantially in the
form attached hereto as Annex G.

 

“Regular Record Date” for the interest payable on any Interest Payment Date
means the 15th day of the calendar month during which such Interest Payment Date
occurs.

 

“Restricted Investment” means an Investment other than a Permitted Investment.

 

“Restricted Subsidiary” of a Person means any Subsidiary of the referent Person
that is not an Unrestricted Subsidiary.

 



 86 

 



 

“SEC” means the United States Securities and Exchange Commission and any
successor thereto.

 

“SEC Filings” means the Company’s publicly available documents filed with the
SEC under the EDGAR filing system (or any successor filing system of the SEC).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute or law thereto.

 

“Senior Debt” means:

 

(1) all Indebtedness of the Company or any of its Restricted Subsidiaries
outstanding under Credit Facilities and all Hedging Obligations with respect
thereto;

 

(2) the Notes and any other Indebtedness of the Company or any of its Restricted
Subsidiaries permitted to be incurred under the terms of this Indenture, unless
the instrument under which such Indebtedness is incurred expressly provides that
it is subordinated in right of payment to the Notes or any Subsidiary Guarantee;
and

 

(3) all Obligations with respect to the items listed in the preceding clauses
(1) and (2) of this definition.

 

Notwithstanding anything to the contrary in the preceding sentence, Senior Debt
will not include:

 

(A) any intercompany Indebtedness of the Company or any of its Subsidiaries to
the Company or any of its Affiliates;

 

(B) any Indebtedness that is incurred in violation of this Indenture; or

 

(C) any Trade Payables or taxes owed or owing by the Company or any of its
Restricted Subsidiaries.

 

“Solvent” means, with respect to any Person on a particular date, that on such
date, (a) the fair saleable value of the assets of such Person exceeds its
probable liability on its debts as they become absolute and mature; (b) all of
such Person’s assets, at a fair valuation, exceed the sum of such Person’s
debts; (c) such Person is able to pay its debts or liabilities as such debts and
liabilities mature; and (d) such Person is not engaged in a business or
transaction, and is not about to engage in a business or transaction, for which
such Person’s assets would constitute an unreasonably small capital.

 

“Specified Dollar Amount” means the maximum cash amount per $1,000 principal
amount of Notes to be received upon conversion as specified in the Settlement
Notice related to any converted Notes.

 

“Spin-Off” has the meaning specified in Section 8.3(c).

 

“Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the Issue Date, and will not include any contingent
obligations to repay, redeem or repurchase any such interest or principal prior
to the date originally scheduled for the payment thereof.

 



 87 

 



 

“Subordinated Indebtedness” means Indebtedness of the Company or a Guarantor
that is contractually subordinated in right of payment (by its terms or the
terms of any document or instrument relating thereto), to the Notes or the
Subsidiary Guarantee of such Guarantor, as applicable.

 

“Subsidiary” means, with respect to any Person, (i) a corporation a majority of
whose Capital Stock with voting power, under ordinary circumstances, to elect
directors is, at the date of determination, directly or indirectly, owned by
such Person, by one or more Subsidiaries of such Person or by such Person and
one or more Subsidiaries of such Person or (ii) a partnership in which such
Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but, in the case of a limited
partner, only if such Person or its Subsidiary is entitled to receive more than
50% of the assets of such partnership upon its dissolution, or (iii) any limited
liability company or any other Person (other than a corporation or a
partnership) in which such Person, a Subsidiary of such Person or such Person
and one or more Subsidiaries of such Person, directly or indirectly, at the date
of determination, has (a) at least a majority ownership interest or (b) the
power to elect or direct the election of a majority of the directors or other
governing body of such Person.

 

“Subsidiary Guarantee” means any Guarantee of the Company’s obligations under
this Agreement and the Notes by any Guarantor in accordance with the provisions
of this Agreement.

 

“Taxes” means all Federal, state, local and foreign taxes, and other assessments
of a similar nature (whether imposed directly or through withholding), including
any interest, additions to tax, or penalties applicable thereto.

 

“Tax Returns” means all Federal, state, local and foreign tax returns,
declarations, statements, reports, schedules, forms and information returns and
any amended Tax Return relating to Taxes.

 

“Third Party Claim” has the meaning given to such term in Section 1.8(d).

 

“Trade Payables” means, with respect to any Person, accounts payable and other
similar accrued current liabilities in respect of obligations or indebtedness to
trade creditors created, assumed or guaranteed by such Person or any of its
Subsidiaries in the ordinary course of business in connection with the obtaining
of property or services.

 

“Trading Day” has the meaning given to such term in Section 8.2(l).

 

“Treasury Management Arrangement” means any agreement or other arrangement
governing the provision of treasury or cash management services, including
deposit accounts, overdraft, credit or debit card, funds transfer, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services and other cash management services.

 



 88 

 



 

“U.S. Legal Tender” means such coin or currency of the United States of America
as at the time of payment shall be legal tender for the payment of public and
private debts.

 

“Unrestricted Subsidiary” means (i) JCIHOFV FINANCING, LLC, a Delaware limited
liability company, so long as it constitutes a Subsidiary of the Company, unless
and until designated by the Board of Directors of the Company as a Restricted
Subsidiary in compliance with Section 5.13 and (ii) any Subsidiary of the
Company that is designated by the Board of Directors of the Company as an
Unrestricted Subsidiary pursuant to a resolution of the Board of Directors, but
only to the extent that such Subsidiary:

 

(1) has no Indebtedness other than Non-Recourse Debt;

 

(2) except as permitted by Section 5.9 hereof, is not party to any agreement,
contract, arrangement or understanding with the Company or any Restricted
Subsidiary of the Company unless the terms of any such agreement, contract,
arrangement or understanding are no less favorable to the Company or such
Restricted Subsidiary than those that might be obtained at the time from Persons
who are not Affiliates of the Company;

 

(3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results, except to the extent permitted by Section 5.5 hereof; and

 

(4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries, except to the extent such Guarantee or credit support would be
released upon such designation.

 

“Voting Securities” means any class of Equity Interests of a Person pursuant to
which the holders thereof have, at the time of determination, the general voting
power under ordinary circumstances to vote for the election of directors,
managers, trustees or general partners of such Person (regardless of whether at
the time any other class or classes will have or might have voting power by
reason of the happening of any contingency).

 

“Warrant Agreement” means the agreement between the Purchasers and the Company
providing for the possible issuance of warrants to the Purchasers in connection
with a redemption of the Notes substantially in the form attached hereto as
Annex E.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing:

 

(1) the sum of the products obtained by multiplying (a) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by

 



 89 

 



 

(2) the then outstanding principal amount of such Indebtedness.

 

10.2 Rules of Construction.

 

Unless the context otherwise requires:

 

(a) a term has the meaning assigned to it;

 

(b) “or” is not exclusive;

 

(c) words in the singular include the plural, and words in the plural include
the singular;

 

(d) provisions apply to successive events and transactions;

 

(e) “herein,” “hereof,” “hereunder” and other words of similar import refer to
this Agreement as a whole and not to any particular Section or other
subdivision; and.

 

(f) any reference to a “Section,” “Annex” or “Schedule” refers to a Section of,
an Annex to, or a Schedule to this Agreement, respectively.

 

SECTION 11. MISCELLANEOUS.

 

11.1 Notices.

 

All notices and other communications provided for or permitted hereunder shall
be made by hand-delivery, first-class mail, telex, telecopier, or overnight air
courier guaranteeing next day delivery:

 

(a) if to any Purchaser at the address or telecopy number set forth on Annex B
hereto, with a copy to counsel for such Purchaser; and

 

(b) if to the Company, to GPAQ Acquisition Holdings, Inc., 2626 Fulton Dr.,
Canton, OH 44718, Attn: Michael Crawford, with a copy to Hunton Andrews
Kurth LLP, 2200 Pennsylvania Avenue NW, Washington, DC 20037, Attention:
J. Steven Patterson.

 

All notices and communications shall be deemed to have been duly given: at the
time delivered by hand, if personally delivered; at the time of transmittal, if
sent via electronic mail prior to 5:00 p.m., Eastern Time on the date submitted;
on the next succeeding Business Day, if sent via electronic mail at or after
5:00 p.m., Eastern Time on the date submitted; upon actual receipt if sent by
certified mail, return receipt requested, or regular mail, if mailed; when
receipt acknowledged, if sent via facsimile; and upon actual receipt when
delivered to an air courier guaranteeing overnight delivery.

 

11.2 Successors and Assigns.

 

Except as expressly contemplated by Section 5.11 hereof, the Company may not
assign any of its rights, or delegate any of its obligations, under this
Agreement without the prior written consent of the Majority Holders, and any
such purported assignment by the Company without the written consent of the
Majority Holders shall be null and void ab initio and of no force or effect.
Subject to the foregoing restriction, this Agreement shall inure to the benefit
of and be binding upon the successors and assigns of each of the parties hereto.

 



 90 

 



 

11.3 Counterparts.

 

This Agreement may be executed in any number of counterparts and by the parties
hereto in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement. Any signature (including any electronic symbol or process
attached to, or associated with, a contract or other record and adopted by a
Person with the intent to sign, authenticate or accept such contract or record)
hereto or to any other certificate, agreement or document related to the
transactions contemplated hereby, and any contract formation or record-keeping
through electronic means shall have the same legal validity and enforceability
as a manually executed signature or use of a paper-based recordkeeping system to
the fullest extent permitted by applicable law, and the parties hereby waive any
objection to the contrary.

 

11.4 Headings.

 

The headings in this Agreement are for convenience of reference only-and shall
not limit or otherwise affect the meaning hereof.

 

11.5 Governing Law; Submission to Jurisdiction.

 

THIS AGREEMENT, THE NOTES AND ALL ISSUES HEREUNDER AND THEREUNDER SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.
TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE COMPANY
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
NOTES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE COMPANY
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND
ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS
BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF
ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEEDING AGAINST THE COMPANY IN ANY
OTHER JURISDICTION.

 



 91 

 



 

11.6 Entire Agreement.

 

This Agreement, together with the Registration Rights Agreement and the Notes,
is intended by the parties as a final expression of their agreement and intended
to be a complete and exclusive statement of the agreement and understanding of
the parties hereto in respect of the subject matter contained herein and
therein. This Agreement, together with the Registration Rights Agreement and the
Notes, supersedes all prior agreements and understandings between the parties
with respect to such subject matter.

 

11.7 Severability.

 

In the event that any one or more of the provisions contained herein, or the
application thereof in any circumstances, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired or affected, it being
intended that each Purchaser’s rights and privileges shall be enforceable to the
fullest extent permitted by law.

 

11.8 Further Assurances.

 

The Company shall, and shall cause each of their Subsidiaries to, at its cost
and expense, upon request of any Purchaser or Holder, duly execute and deliver,
or cause to be duly executed and delivered, to such Purchaser or Holder such
further instruments and do or cause to be done such further acts as may be
necessary or proper in the reasonable opinion of such Purchaser or Holder to
carry out more effectually the provisions and purposes of this Agreement.

 

11.9 Disclosure of Financial Information

 

Each Holder is hereby authorized to deliver a copy of any financial statement or
any other information relating to the business, operations or financial
condition of the Company and each of its Subsidiaries which may be furnished to
it hereunder or otherwise, to any other Holder, any court, Government Body
having jurisdiction over such Holder, as may be required or appropriate in
response to any summons or subpoena in connection with any litigation, to the
extent necessary to comply with any law, order, regulation or ruling applicable
to such Holder, to any rating agency, in order to protect its investment
hereunder, or to any Person which shall, or shall have any right or obligation
to, succeed to all or any part of such Holder’s interest in any of the Notes and
this Agreement or to any actual or prospective purchaser or assignee thereof.

 

11.10 Survival

 

The representations and warranties set forth in Sections 3.1, 3.4, 3.8, 3.10,
4.1, 4.2, 4.3 and 4.4 of this Agreement shall survive the execution and delivery
of this Agreement indefinitely, and the other representations and warranties set
forth in this Agreement shall survive until the date that is 60 days following
the filing of the Company’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2020 regardless of any investigation made by or on behalf of the
Company or any Purchaser.

 

(Signature pages follow)

 

 92 

 

 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties set
forth below as of the date first written above.

 

  GPAQ ACQUISITION HOLDINGS, INC.         By: /s/ Michael Crawford   Name:
Michael Crawford   Title: Chief Executive Officer



 

  

 

 



  MAGNETAR CONSTELLATION MASTER FUND, LTD.   By: Magnetar Financial, LLC, its
investment manager         By: /s/ Michael Turro   Name: Michael Turro   Title:
Chief Compliance Officer



 

Principal amount of Notes to be purchased: $2,290,000

 

Aggregate purchase price of Notes to be purchased: $2,290,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.


 



  

 



 

  MAGNETAR STRUCTURED CREDIT FUND, LP.   By: Magnetar Financial, LLC, its
general manager         By: /s/ Michael Turro   Name: Michael Turro   Title:
Chief Compliance Officer



 

Principal amount of Notes to be purchased: $865,000

 

Aggregate purchase price of Notes to be purchased: $865,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.

 

  

 

 





  MAGNETAR XING HE MASTER FUND LTD   By: Magnetar Financial, LLC, its investment
manager         By: /s/ Michael Turro   Name: Michael Turro   Title: Chief
Compliance Officer



 

Principal amount of Notes to be purchased: $780,000

 

Aggregate purchase price of Notes to be purchased: $780,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.



 

  

 

 



  MAGNETAR XING HE MASTER FUND LTD   By: Magnetar Financial, LLC, its investment
manager         By: /s/ Michael Turro   Name: Michael Turro   Title: Chief
Compliance Officer





 

Principal amount of Notes to be purchased: $600,000

 

Aggregate purchase price of Notes to be purchased: $600,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.

 

  

 

 



  PURPOSE ALTERNATIVE CREDIT FUND – T LLC   By: Magnetar Financial, LLC,
investment manager         By: /s/ Michael Turro   Name: Michael Turro   Title:
Chief Compliance Officer





 

Principal amount of Notes to be purchased: $310,000

 

Aggregate purchase price of Notes to be purchased: $310,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.

 

  

 

 



  PURPOSE ALTERNATIVE CREDIT FUND – F LLC   By: Magnetar Financial, LLC,
investment manager         By:   /s/ Michael Turro   Name: Michael Turro  
Title:  Chief Compliance Officer

 

Principal amount of Notes to be purchased: $155,000

 

Aggregate purchase price of Notes to be purchased: $155,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.

 

  

 

  

  TIMKEN FOUNDATION OF CANTON         By: /s/ Ward J. Timken   Name: Ward J.
Timken   Title: President



 

Principal amount of Notes to be purchased: $1,000,000

 

Aggregate purchase price of Notes to be purchased: $1,000,000

 

Form of payment of such aggregate purchase price: Cash in U.S. dollars.

 

  

 

 



  STARK COMMUNITY FOUNDATION         By: /s/ Mark J. Samolcyzk   Name: Mark J.
Samolcyzk   Title: President and CEO

  

Principal amount of Notes to be purchased: $1,000,000

 

Aggregate purchase price of Notes to be purchased: $1,000,000

 

Form of payment of such aggregate purchase price: The cancellation in full of
indebtedness in the amount of $1,000,000 owed to such purchaser by HOF Village
under the promissory note dated June 22, 2020 issued by HOF Village and payable
to Stark Community Foundation.

 

  

 

 



  CH Capital Lending, LLC,   a Delaware limited liability company       By:
Holdings SPE Manager, LLC,   a Delaware limited liability company, its Manager  
      By: /s/ Richard H. Klein   Name: Richard H. Klein   Title: Chief Financial
Officer





 

Principal amount of Notes to be purchased: $9,000,000

 

Aggregate purchase price of Notes to be purchased: $9,000,000

 

Form of payment of such aggregate purchase price: A reduction, in the amount of
$9,000,000, of the principal component of the indebtedness owed to Industrial
Realty Group, LLC, a Nevada limited liability company (“Industrial Realty
Group”) under the Promissory Note, dated as of November 27, 2019 (the “IRG
November Note”), from the Borrowers listed on Exhibit B thereto and payable to
Industrial Realty Group. Industrial Realty Group has assigned to CH Capital
Lending, LLC, a Delaware limited liability company, its right to receive Notes
in exchange for the reduction of the principal balance of the IRG November Note.

 

  

 

 



  Gordon Pointe Management, LLC         By: /s/ James J. Dolan   Name: James J.
Dolan   Title: Manager



 

Principal amount of Notes to be purchased: $500,000

 

Aggregate purchase price of Notes to be purchased: $500,000

 

Form of payment of such aggregate purchase price: A reduction in the amount of
$500,000 of the principal component of the indebtedness owed to such Purchaser
by Gordon Pointe Acquisition Corp. under loan agreements and related promissory
notes issued by the Borrowers listed therein and payable to Gordon Pointe
Management, LLC or an affiliate of Gordon Pointe Management, LLC.

 

  

 

 



  JMJS Group, LLLP         By: /s/ Jerre Stead   Name: Jerre Stead   Title:
General Partner





 

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $1,158,806

 

  

 

 



  Glenn R. August         By:

/s/ Glenn R. August

  Name:

Glenn R. August




 

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $1,158,806

 

  

 

 

  michael s. Gross         By: /s/ Michael S. Gross   Name:

Michael S. Gross



 

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $869,104 

  

  

 

 





  Bradley M. Chase and Judith E. Chase, as Tenants-in-Common         By: /s/
Bradley M. Chase   Name: Bradley M. Chase         By: /s/ Judith E. Chase  
Name: Judith E. Chase

  

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $284,577

 

  

 

 





  Kevin O'Callaghan         By: /s/ Kevin O’Callaghan   Name: Kevin O'Callaghan



 

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $250,000

 

  

 

 



  John and kelly warner         By: /s/ John Warner   Name: John Warner        
By: /s/ Kelly Warner   Name: Kelly Warner

  

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $250,000

 

  

 

 

  Jeffrey Slovin         By: /s/ Jeffery Slovin   Name: Jeffrey Slovin



 

Principal amount of Founder Notes held by such Purchaser and being converted
into like principal amount of Notes: $250,000



 

  

 

 



ANNEX A

 

[FORM OF NOTE]

 

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “ACT”), OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN EXEMPTION THEREFROM UNDER THE ACT, THE RULES AND
REGULATIONS THEREUNDER AND APPLICABLE STATE LAWS. THE TRANSFER OF THIS NOTE IS
SUBJECT TO THE CONDITIONS SPECIFIED IN THE NOTE PURCHASE AGREEMENT DATED AS OF
JULY 1, 2020 BY AND GPAQ ACQUISITION HOLDINGS, INC. AND THE PURCHASERS PARTY
THERETO.

 

8.00% Convertible Note due 2025

 

No. ____ $________

 

GPAQ ACQUISITION HOLDINGS, INC.

 

promises to pay to __________________ or registered assigns, the principal sum
of _________ Dollars ($________) on March 31, 2025 (the “Maturity Date”) plus
accrued and unpaid interest as provided below.

 

Interest Payment Dates: March 31, June 30, September 30 and December 31 of each
year; provided, that the first Interest Payment Date shall be September 30,
2020.

 

Record Dates: 15th day of each calendar month during which each Interest Payment
Date occurs.

 

Capitalized terms used herein shall have the meanings ascribed to them in the
Agreement (as defined below) unless otherwise indicated.

 

1. INTEREST. GPAQ Acquisition Holdings, Inc., a Delaware corporation (the
“Company”), promises to pay interest on the principal amount of this Note at
8.00% per annum from September 30, 2020 until maturity. The Company will pay
interest quarterly on March 31, June 30, September 30 and December 31 of each
year, or if any such day is not a Business Day, on the next succeeding Business
Day (each an “Interest Payment Date”). In lieu of paying all of such installment
of interest on the Notes in cash, the Company may pay all of such installment
(or a portion thereof) by payable by increasing the principal amount of each
Note by the amount of such installment (with such increased amount accruing
interest as well) on the applicable Interest Payment Date (such interest, “PIK
Interest”; provided, however, that in the event all or a portion of any
installment of interest on the Notes is so paid in PIK Interest, the interest
rate used to calculate the amount of such payment of PIK Interest shall be
10.00%. Interest on the Notes will accrue from the most recent date on which
interest has been paid or, if no interest has been paid, from the date of
issuance; provided, that the first Interest Payment Date shall be September 30,
2020. Upon the occurrence of an Event of Default, and as long as such Default
continues, interest to be paid in PIK Interest shall accrue at a rate of 12.00%.
PIK Interest paid in accordance with the terms hereof shall not constitute
unpaid amounts hereunder. Interest will be computed on the basis of a 360-day
year of twelve 30-day months.

 



  

 



 

2. METHOD OF PAYMENT. The Company will pay interest on the Notes to the Persons
who are registered Holders of Notes at the close of business on the March 15,
June 15, September 15, or December 15, as applicable, next preceding the
Interest Payment Date, even if such Notes are cancelled after such record date
and on or before such Interest Payment Date. The Notes will be payable both as
to principal and interest by Federal funds wire transfer of U.S. Legal Tender to
each Holder’s account in any bank in the United States of America as may be
designated and specified in writing by such Holder at least two Business Days
prior thereto; provided, however, that if, pursuant to Section 1 hereof, the
Company elects to pay a portion of an interest payment on the Notes in the form
of a PIK Interest Payment, then the Company shall make a record on in the Note
Register of the corresponding increase in the principal amount of the Notes.

 

3. SECURITIES PURCHASE AGREEMENT. The Company issued the Notes under the Note
Purchase Agreement dated as of July 1, 2020 (the “Agreement”) by and among the
Company the purchasers party thereto (the “Purchasers”). The Notes are subject
to, and qualified by, all such terms, certain of which are summarized herein,
and Holders of Notes are referred to the Agreement for a statement of such
terms. The Notes are general senior obligations of the Company. The Notes are
limited to $20,721,293 in aggregate principal amount plus the aggregate
principal amount of any additional Notes issued in accordance with Section 1
hereof in lieu of a portion of any cash interest payments.

 

4. CONVERSION. As provided in and subject to the provisions of the Agreement,
the Holder hereof has the right, at its option, to convert this Note or a
portion thereof that is $1,000 or an integral multiple thereof, into shares of
Common Stock, at the applicable Conversion Rate specified in the Agreement, as
adjusted from time to time as provided in the Agreement.

 

5. REDEMPTION.

 

(a) The Company may, in its sole discretion, redeem all or any amount of the
Notes outstanding, in whole or in part, at any time, at a redemption price equal
to 100% of the principal amount of the Notes to be redeemed plus accrued and
unpaid interest on the Notes to be redeemed to the Redemption Date.

 

(b) Immediately upon any redemption of the Notes prior to the Maturity Date, a
redemption of Notes prior to the Maturity Date, the Company shall issue to each
Holder of the Notes being redeemed a number of warrants (pursuant to the Warrant
Agreement substantially in the form attached hereto as Annex E), equal to the
number of shares of Common Stock that such Holder would receive if such Holder
were to convert such Notes on the Redemption Date pursuant to Section 8 hereof.

 

(c) The Company shall redeem all the outstanding Notes on the Maturity Date at a
redemption price equal to 100% of the principal amount thereof plus accrued and
unpaid interest thereon to the redemption date.

 

6. OFFERS TO REPURCHASE. Following the occurrence of any Fundamental Change, a
Holder may elect to require the Company to offer to purchase the Notes held by
the Holder upon the terms set forth in the Agreement. Following the occurrence
of an Asset Sale, the Company will be required to apply the Excess Proceeds
therefrom to an offer to purchase outstanding Notes upon the terms set forth in
the Agreement.

 



  

 



 

7. NOTICE OF REDEMPTION. Written notice of redemption shall be provided at least
thirty (30) days but not more than sixty (60) days before a Redemption Date to
each Holder whose Notes are to be redeemed at such Holder’s registered address.
Notes in denominations larger than $1,000 may be redeemed in part but only in
whole multiples of $1,000, unless all of the Notes held by a Holder are to be
redeemed. If, on or prior to the Redemption Date, the Company deposits in a
segregated account or otherwise sets aside funds sufficient to pay the
Redemption Price of the Notes called for redemption, then, on and after the
Redemption Date, interest ceases to accrue on Notes or portions thereof called
for redemption, unless the Company defaults in paying the redemption price.

 

8. DENOMINATIONS, TRANSFER, EXCHANGE. The Notes are without coupons in the
principal amount of $1,000 or integral multiples of $1,000 in excess thereof.
The transfer of Notes may be registered and Notes may be exchanged as provided
in the Agreement. The Company may require a Holder, among other things, to
furnish appropriate endorsements and transfer documents, and the Company may
require a Holder to pay any taxes and fees required by law or permitted by the
Agreement. The Company need not exchange or register the transfer of any Note or
portion of a Note selected for redemption, except for the unredeemed portion of
any Note being redeemed in part. Also, the Company need not exchange or register
the transfer of any Notes for a period of fifteen (15) days before a selection
of Notes to be redeemed or during the period between a record date and the
corresponding Interest Payment Date.

 

9. PERSONS DEEMED OWNERS. The registered Holder of a Note may be treated as its
owner for all purposes.

 

10. AMENDMENTS AND WAIVERS. Subject to certain exceptions, the Agreement and the
Notes may be amended or supplemented and any existing Default under, or
compliance with any provision of, the Agreement may be waived with the written
consent of the Majority Holders. The right of any Holder to participate in any
consent required or sought pursuant to any provision of the Agreement (and the
obligation of the Company to obtain any such consent otherwise required from
such Holder) may be subject to the requirement that such Holder shall have been
the Holder of record of any Notes with respect to which such consent is required
or sought as of a date identified by the Company in a notice furnished to
Holders in accordance with the terms of this Agreement.

 

11. DEFAULTS AND REMEDIES. An Event of Default is, in general: default in the
payment of the principal of or premium, if any, of any Note when the same
becomes due and payable at maturity, upon redemption or otherwise (including,
without limitation, the failure to make a payment to purchase Notes tendered
pursuant to an Asset Sale Offer); default in the payment of interest on any Note
or any other amount payable hereunder when the same becomes due and payable and
such default continues for a period of thirty (30) days (it being understood
that making a PIK Interest Payment in accordance with the terms hereof shall not
constitute any Event of Default under the terms hereof); failure by the Company
for thirty (30) days after notice to it to comply with any of the covenants or
provisions of the Agreement or the Notes; if any of the representations or
warranties of the Company made in the Agreement are untrue in any respect, the
result of which could reasonably be expected to have a Material Adverse Effect;
if the Agreement or the Notes become unenforceable; certain defaults under
and/or acceleration prior to maturity of certain other indebtedness of the
Company; certain final judgments which remain undischarged after notice; and
certain events of bankruptcy or insolvency. If an Event of Default occurs and is
continuing, the Holders of 25% of the aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately.
The Company is obligated to furnish a monthly compliance certificate to the
Holders.

 



  

 



 

12. NO RECOURSE AGAINST OTHERS. A director, officer, employee or stockholder of
the Company, as such, shall not have any liability for any obligations of the
Company under the Notes or the Agreement or for any claim based on, in respect
of, or by reason of, such obligations or their creation. Each Holder by
accepting a Note waives and releases all such liability. The waiver and release
are part of the consideration for the issuance of the Notes.

 

13. ASSIGNMENT. A Note may be assigned in whole or in part only with the written
consent of the Company, which shall not be unreasonably withheld, and by
registration of such assignment or sale on the Note Register upon receipt from
the Holder of a completed Assignment Form substantially in the form attached
hereto. Upon its receipt of a satisfactory request to assign all or part of any
Note by a Holder and the physical surrender of this Note to the Company, the
Company shall record the information contained therein in the Note Register and
issue one or more new Notes, the aggregate outstanding principal balance of
which shall be the same as the entire outstanding principal balance of the
surrendered Note, to the designated assignee or transferee.

 

14. ABBREVIATIONS. Customary abbreviations may be used in the name of a Holder
or an assignee, such as: TEN COM (= tenants in common), TEN ENT (= tenants by
the entireties), JT TEN (= joint tenants with right of survivorship and not as
tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts to Minors
Act).

 

15. GOVERNING LAW, SUBMISSION TO JURISDICTION. THIS NOTE SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW. TO THE FULLEST EXTENT IT MAY
EFFECTIVELY DO SO UNDER APPLICABLE LAW, THE COMPANY HEREBY IRREVOCABLY SUBMIT
T-0 THE JURISDICTION OF ANY NEW YORK STATE COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT SITTING IN THE BOROUGH OF
MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY SUIT, ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE NOTES, AND IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. THE COMPANY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF THE VENUE OF ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT AND ANY CLAIM THAT ANY
SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE RIGHT OF ANY HOLDER OF A
NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO COMMENCE LEGAL
PROCEEDINGS OR OTHERWISE PROCEEDING AGAINST THE COMPANY ANY OTHER JURISDICTION.

 



  

 



 

The Company will furnish to any Holder upon written request and without charge a
copy of the Agreement. Requests may be made to GPAQ Acquisition Holdings, Inc.,
2626 Fulton Dr NW, Canton, OH 44718, Attn: Michael Crawford.

 



  GPAQ ACQUISITION HOLDINGS, INC.         By:     Name: Michael Crawford  
Title: Chief Executive Officer

 

Date: , 2020

 

  

 

 

Assignment Form

 

To assign this Note, fill in the form below:

 

(I) or (we) assign and transfer this Note to:
                                                                                                                                             

                                                                                                                     (Insert
assignee’s legal name)

 

                                                                                                                                                                                                                          

(Insert assignee’s soc. sec. or tax I.D. no.)

 

                                                                                                                                                                                                                           

 

                                                                                                                                                                                                                          

 

                                                                                                                                                                                                                           

 

                                                                                                                                                                                                                           

(Print or type assignee’s name, address and zip code)

 

and irrevocably appoint
                                                                                                                                                                              
to transfer this Note on the books of the Company. The agent may substitute
another to act for him.

 

Date: _______________

 

Your Signature:
                                                                                              

(Sign exactly as your name appears on the face of this Note)

 

Signature Guarantee*: _________________________

 

* Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Company).

 

  

 

 

Option of Holder To Elect Purchase

 

If you want to elect to have all or part of the Note purchased by the Company
pursuant to Section 5.8 of the Agreement, state the amount you elect to have
purchased:

 

$ ______________

 

Date: ___________

 

Your

Signature: _____________________________________

(Sign exactly as your name appears on the face of this Note)

 

Tax Identification No.: _______________________________

 

Signature Guarantee*: ____________________________________

 

*Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Company).

  

 

 

[FORM OF FUNDAMENTAL CHANGE PURCHASE NOTICE]

 

To: GPAQ Acquisition Holdings, Inc.

 

The undersigned registered owner of this Note hereby acknowledges receipt of a
notice from GPAQ Acquisition Holdings, Inc. (the “Company”) as to the occurrence
of a Fundamental Change with respect to the Company and specifying the
Fundamental Change Purchase Date and requests and instructs the Company to repay
to the registered holder hereof in accordance with the applicable provisions of
this Note and the Agreement referred to in this Note (1) the entire principal
amount of this Note, or the portion thereof (that is $1,000 principal amount or
an integral multiple thereof) below designated, and (2) if such Fundamental
Change Purchase Date does not fall during the period after a Regular Record Date
and on or prior to the corresponding Interest Payment Date, accrued and unpaid
interest thereon to, but excluding, such Fundamental Change Purchase Date.

 

In the case of certificated Notes, the certificate numbers of the Notes to be
repurchased are as set forth below:

 

Dated:_____________

  _____________________________________  

Signature(s)

 

  _____________________________________  

Social Security or Other Taxpayer Identification Number

 

 

Principal amount to be repaid (if less than all):

$__________, 000

 

  NOTICE: The signature on the Fundamental Change Purchase Notice must
correspond with the name as written upon the face of the Security in every
particular without alteration or enlargement or any change whatever.

 

  

 



 

[FORM OF NOTICE OF CONVERSION]

 

To: GPAQ Acquisition Holdings, Inc.

 

The undersigned registered Holder of this Note hereby irrevocably exercises the
option to convert this Note, or a portion hereof (which is $1,000 or an integral
multiple hereof) below designated, into cash, shares of Common Stock or a
combination of cash and shares of Common Stock, as applicable, and directs that
cash payable and any shares of Common Stock issuable and deliverable upon
conversion, together with any check in payment for fractional shares of Common
Stock, and any Notes representing any unconverted principal amount hereof, be
paid or issued and delivered, as the case may be, to the registered Holder
hereof unless a different name has been indicated below. Subject to certain
exceptions set forth in the Agreement, if this notice is being delivered on a
date after the close of business on a Regular Record Date and prior to the
opening of business on the related Interest Payment Date, this notice is
accompanied by payment of an amount equal to the interest payable on such
Interest Payment Date of the principal of this Note to be converted. If any
shares of Common Stock or any portion of this Security not converted are to be
issued in the name of a Person other than the undersigned, the undersigned will
pay all transfer taxes payable with respect hereto. Any amount required to be
paid by the undersigned on account of interest accompanies this Note.

 

Principal amount to be converted (in an integral multiple of $1,000, if less
than all):

 



      ______________________________   Signature(s)    

Signature(s) must be guaranteed

by an institution which is a member of one of the following recognized signature
Guarantee Programs:

 

Fill in for registration of any shares of Common Stock and Notes if to be issued
otherwise than to the registered Holder.

 

____________________________     (Name)       ____________________________    
(Address)  

 



 

 

 

ANNEX D

 

 

 

 

 



 

 

 

 

 

Subsidiary Guarantee

 

 

 

Dated as of ________ __, 202__

 

 

 

of

 

 

 

[Name of Guarantor(s)]

 

 

 

 

 

 

 



 

 

 

 

 

Table of Contents

 

    Page       Section 1. Guarantee. 1 Section 2. Obligations Absolute. 2
Section 3. Waiver. 3 Section 4. Subrogation. 3 Section 5. Merger, Consolidation,
etc. 4 Section 6. Representations and Warranties of Each Guarantor. 5 6.1
Authorization, Etc 5 6.2 No Violation or Conflict 5 6.3 Governmental
Authorizations, Etc 5 6.4 Solvency 5 Section 7. Term and Release of Guarantee. 6
Section 8. Additional Guarantors. 6 Section 9. Amendment and Waiver. 6 9.1
Requirements 6 9.2 Binding Effect 7 Section 10. Miscellaneous. 7 10.1 Notices 7
10.2 Successors and Assigns 7 10.3 Entire Agreement 7 10.4 Severability 7 10.5
Headings 8 10.6 Governing Law 8 10.7 Counterparts 8

 

Exhibit A - Guarantee Joinder

  

-i-

 

 

Subsidiary Guarantee

 

This Subsidiary Guarantee, dated as of ________ __, 202__ (this “Guarantee”), is
made by each of the undersigned (each, a “Guarantor” and, together with each of
the other signatories hereto and any other entities from time to time parties
hereto pursuant to Section 10.2 hereof, the “Guarantors”) in favor of the
Holders from time to time of the Notes (as defined below), including without
limitation each Purchaser (as defined below).

 

Capitalized terms used herein have the meanings specified in the Note Agreement
(as defined below), unless otherwise defined herein.

 

Preliminary Statements:

 

WHEREAS, GPAQ Acquisition Holdings, Inc., a Delaware corporation (the
“Company”), entered into a Note Purchase Agreement dated as of July 1, 2020 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”) with the Persons listed on the signature pages thereto (each, a
“Purchaser” and collectively, the “Purchasers”); and

 

WHEREAS, the Company has authorized the issuance and sale, pursuant to the Note
Agreement, of 8.00% Convertible Notes due 2025 in the aggregate principal amount
of $20,721,293 (the “Notes”). The Notes and any other notes that may from time
to time be issued pursuant to the Note Agreement (including any notes issued in
substitution for any of the aforementioned notes) are herein collectively called
the “Notes” and individually a “Note;”

 

Now Therefore, each Guarantor hereby covenants and agrees with, and represents
and warrants to, each of the Holders as follows:

 

Section 1. Guarantee.

 

(a) Each Guarantor hereby irrevocably, unconditionally and jointly and severally
with the other Guarantors, if any, guarantees to each Holder, the due and
punctual payment in full of the principal of, interest on (including, without
limitation, to the fullest extent permitted by applicable law, interest accruing
after the filing of any petition in bankruptcy, or the commencement of any
insolvency, reorganization or like proceeding, regardless of whether a claim for
post-filing or post-petition interest is allowed in such proceeding), and any
other amounts due under, the Notes or the Note Agreement when and as the same
shall become due and payable (whether at stated maturity or upon redemption or
by acceleration or otherwise) (all such payment obligations being collectively
hereinafter referred to as the “Guaranteed Obligations”). The guarantee in the
preceding sentence is an absolute, present and continuing guarantee of payment
and not of collectability and is in no way conditioned or contingent upon any
attempt to collect from the Company or any other guarantor of the Notes
(including, without limitation, any other Guarantor hereunder) or upon any other
action, occurrence or circumstance whatsoever. In the event that the Company
shall fail so to pay any such Guaranteed Obligations, each Guarantor agrees to
pay the same when due to the Holders entitled thereto, without demand,
presentment, protest or notice of any kind, in lawful money of the United States
of America, pursuant to the requirements for payment specified in the Notes and
the Note Agreement. Each Guarantor agrees that the Notes issued in connection
with the Note Agreement may (but need not) make reference to this Guarantee.

 



 

 

 

(b) Each Guarantor hereby acknowledges and agrees that such Guarantor’s
liability hereunder is joint and several with the other Guarantors, if any, and
any other Person(s) who may guarantee any of the Guaranteed Obligations.

 

(c) To the fullest extent permitted by applicable law, each Guarantor, promptly
after demand, will pay to the Holders the reasonable costs and expenses of
collecting such amounts or otherwise enforcing or defending this Guarantee,
including, without limitation, the reasonable fees and expenses of counsel and
all expenses resulting from any legal action commenced to challenge the validity
or enforceability of this Guarantee or any other instrument referred to herein.
To the fullest extent permitted by applicable law, and notwithstanding the
foregoing provisions or any other provision of this Guarantee, if at any time
the Guaranteed Obligations exceed the Maximum Guaranteed Amount (as defined
below) determined as of such time with regard to such Guarantor, then this
Guarantee shall be automatically amended to reduce the Guaranteed Obligations to
the Maximum Guaranteed Amount. Such amendment shall not require the written
consent of any Guarantor or any Holder and shall be deemed to have been
automatically consented to by each Guarantor and each Holder. Each Guarantor
agrees that the Guaranteed Obligations may at any time exceed the Maximum
Guaranteed Amount without affecting or impairing the obligation of such
Guarantor. “Maximum Guaranteed Amount” means, as of the date of determination
with respect to a Guarantor, the lesser of (i) the amount of the Guaranteed
Obligations outstanding on such date and (ii) the maximum amount that would not
render such Guarantor’s liability under this Guarantee subject to avoidance
under Section 548 of the United States Bankruptcy Code (or any successor
provision) or any comparable provisions of applicable state law.

 

Section 2. Obligations Absolute.

 

The obligations of each Guarantor hereunder shall be absolute, irrevocable and
unconditional, shall not be subject to any counterclaim, setoff, deduction or
defense based upon any claim such Guarantor may have against the Company or any
Holder or otherwise, and, to the fullest extent permitted by applicable law,
shall remain in full force and effect (subject to Section 7 hereof) without
regard to, and shall not be released, discharged or in any way affected by, any
circumstance or condition whatsoever (regardless of whether such Guarantor shall
have any knowledge or notice thereof), including, without limitation: (a) any
amendment, modification or restatement of or deletion from or addition or
supplement to any of the Notes or the Note Agreement (it being agreed that the
obligations of each Guarantor hereunder shall apply to the Notes and the Note
Agreement as so amended, modified or restated) or any assignment or transfer of
any thereof or of any interest therein; (b) the addition, substitution or
release of any other Guarantor or any other entity or other Person primarily or
secondarily liable in respect of the Guaranteed Obligations; (c) any waiver,
consent, extension, indulgence or other action or inaction under or in respect
of the Notes or the Note Agreement; (d) any bankruptcy, insolvency, arrangement,
reorganization, readjustment, composition, liquidation or similar proceeding
with respect to the Company or its property; (e) any merger, amalgamation or
consolidation of any Guarantor or of the Company into or with any other Person
or any sale, lease or transfer of any or all of the assets of any Guarantor or
of the Company to any Person; (f) any failure on the part of the Company for any
reason to comply with or perform any of the terms of any agreement with any
Guarantor; or (g) any other event or circumstance that might otherwise
constitute a legal or equitable discharge or defense of a Guarantor (regardless
of whether similar to the foregoing), and in any event however material or
prejudicial it may be to any Guarantor or to any subrogation, contribution or
reimbursement rights any Guarantor may otherwise have. Each Guarantor covenants
to the fullest extent permitted by applicable law that (subject to Section 7
hereof) its obligations hereunder will not be discharged except by indefeasible
payment in full in cash of all of the Guaranteed Obligations and all other
obligations hereunder.

 



-2-

 

 

Section 3. Waiver.

 

Each Guarantor unconditionally waives, to the fullest extent permitted by
applicable law, (a) notice of acceptance of this Guarantee, of any action taken
or omitted in reliance hereon and of any default by the Company in the payment
of any amounts due under the Notes or the Note Agreement, and of any of the
matters referred to in Section 2 hereof, (b) all notices that may be required by
statute, rule of law or otherwise to preserve any of the rights of any Holder
against such Guarantor, including, without limitation, presentment to or demand
for payment from the Company or any Guarantor with respect to any Note, notice
to the Company or to any Guarantor of default or protest for nonpayment or
dishonor, (c) any right to require any Holder to enforce, assert or exercise any
right, power or remedy including, without limitation, any right, power or remedy
conferred in the Note Agreement or the Notes, (d) any requirement for diligence
on the part of any Holder and (e) any other circumstance whatsoever that might
otherwise constitute a legal or equitable discharge, release (other than a
release of such Guarantor from its guarantee of the Guaranteed Obligations
hereunder pursuant to Section 5.12 of the Note Agreement or pursuant to Section
7 hereof) or defense of a guarantor (other than the defense of payment) or that
might otherwise limit recourse against such Guarantor.

 

Section 4. Subrogation.

 

(a) Each Guarantor covenants to the fullest extent permitted by applicable law
that it will not exercise any rights that it may have acquired by way of
subrogation under this Guarantee, by any payment made hereunder or otherwise, or
accept any payment on account of such subrogation rights, or any rights of
reimbursement, contribution or indemnity pursuant to the Notes or this
Guarantee, unless and until all of the Guaranteed Obligations shall have been
indefeasibly paid in full in cash.

 

(b) So long as any of the Guaranteed Obligations remain outstanding, if any
amount shall be paid by or on behalf of the Company to any Guarantor on account
of any of the rights waived in Section 4(a), such amount shall be held by such
Guarantor in trust for the benefit of the Holders and shall, forthwith upon
receipt by such Guarantor, be turned over to the Holders, in the form received
(together with any necessary endorsements) to be applied against the Guaranteed
Obligations, whether matured or unmatured, as may be directed by the Majority
Holders.

 



-3-

 

 

(c) Each Guarantor hereby agrees that, to the extent that a Guarantor shall have
paid an amount hereunder to any Holder that is greater than the net value of the
benefits received, directly or indirectly, by such paying Guarantor as a result
of the issuance and sale of the Notes (such net value, its “Proportionate
Share”), such paying Guarantor shall, subject to Section 4(a), be entitled to
contribution from any Guarantor that has not paid its Proportionate Share of the
Guaranteed Obligations. Any amount payable as a contribution under this Section
4(c) shall be determined as of the date on which the related payment is made by
such Guarantor seeking contribution and each Guarantor acknowledges that the
right to contribution hereunder shall constitute an asset of such Guarantor to
which such contribution is owed. Notwithstanding the foregoing, the provisions
of this Section 4(c) shall in no respect limit the obligations and liabilities
of any Guarantor to the Holders hereunder or under the Notes or the Note
Agreement, and each Guarantor shall remain jointly and severally liable for the
full payment and performance of the Guaranteed Obligations.

 

Section 5. Merger, Consolidation, etc.

 

(a) Each Guarantor hereby agrees that it shall not consolidate with or merge
with any other Person or convey, transfer, lease or otherwise dispose of all or
substantially all of its assets in a single transaction or series of
transactions to any Person unless:

 

(i) the successor formed by such consolidation or the survivor of such merger or
the Person that acquires by conveyance, transfer or lease all or substantially
all of the assets of any such Guarantor as an entirety, as the case may be,
shall be a corporation, limited partnership or limited liability company
organized and existing under the laws of the United States of America or any
state thereof (including the District of Columbia), and, if such Guarantor is
not such corporation, limited partnership or limited liability company, such
corporation, limited partnership or limited liability company shall have
executed and delivered to each Holder of any Notes its assumption of the due and
punctual performance and observance of each covenant and condition of this
Guarantee; and

 

(ii) immediately before and immediately after giving effect to such transaction
or each transaction in any such series of transactions, no Default or Event of
Default shall have occurred and be continuing.

 

(b) Upon any consolidation or merger, or any conveyance, transfer, lease or
other disposition of all or substantially all of the properties or assets of a
Guarantor in a transaction that is subject to, and that complies with the
provisions of Section 5(a) hereof, the successor Person formed by such
consolidation or into or with which such Guarantor is merged or to which such
conveyance, transfer, lease or other disposition is made shall succeed to, and
be substituted for (so that from and after the date of such consolidation,
merger, conveyance, transfer, lease or other disposition, the provisions of this
Guarantee referring to such Guarantor shall refer instead to the successor
Person and not to such Guarantor), and may exercise every right and power of
such Guarantor under this this Guarantee with the same effect as if such
successor Person had been named as such Guarantor herein.

 



-4-

 

 

(c) Notwithstanding any contrary provision of this Guarantee, the Note Agreement
or the Notes, nothing contained in this Guarantee, the Note Agreement or the
Notes will in any way prevent any consolidation or merger of a Guarantor with or
into the Company or another Guarantor, or will prevent any sale, transfer or
conveyance of all or substantially all of the assets of a Guarantor as an
entirety to the Company or another Guarantor.

 

Section 6. Representations and Warranties of Each Guarantor.

 

Each Guarantor represents and warrants to each Holder as follows:

 

6.1 Authorization, Etc. Such Guarantor has taken all actions necessary to
authorize it to execute, deliver and perform all of its obligations under this
Guarantee. This Guarantee is a legally valid and binding obligation of such
Guarantor, enforceable against it in accordance with its terms, except for (a)
the effect thereon of bankruptcy, insolvency, reorganization, moratorium and
other similar laws relating to or affecting the rights of creditors generally
and (b) limitations imposed by equitable principles upon the specific
enforceability of any of the remedies, covenants or other provisions hereof and
upon the availability of injunctive relief or other equitable remedies.

 

6.2 No Violation or Conflict. Neither the execution, delivery or performance of
this Guarantee by such Guarantor, nor the compliance with its obligations
hereunder, will:

 

(a) violate any provision of the Charter Documents of such Guarantor;

 

(b) violate any statute, law, rule or regulation or any judgment, decree, order,
regulation or rule of any court or governmental authority or body to which such
Guarantor or any of its respective properties may be subject;

 

(c) permit or cause the acceleration of the maturity of any debt or obligation
of such Guarantor; or

 

(d) violate, or be in conflict with, or constitute a default under, or permit
the termination of, or require the consent of any Person under, or result in the
creation or imposition of any Lien (other than Permitted Liens) upon any
property of such Guarantor under, any mortgage, indenture, loan agreement, note,
debenture, agreement for borrowed money or any other agreement to which such
Guarantor is a party or by which such Guarantor (or its properties) may be
bound, other than such violations, conflicts, defaults, terminations and Liens,
or such failures to obtain consents, which could not reasonably be expected to
result in a Material Adverse Effect.

 

6.3 Governmental Authorizations, Etc. No consent, approval or authorization of,
or registration, filing or declaration with, any governmental authority or body
is required in connection with the execution, delivery or performance by such
Guarantor of this Guarantee.

 

6.4 Solvency. After giving effect to the transactions contemplated herein and in
the Note Agreement, such Guarantor will be Solvent.

 



-5-

 

 

Section 7. Term and Release of Guarantee.

 

This Guarantee and all guarantees, covenants and agreements of the Guarantors
contained herein shall continue in full force and effect and shall not be
discharged until such time as all of the Guaranteed Obligations shall be
indefeasibly paid in full in cash; provided that notwithstanding any other
provision hereof to the contrary, each Guarantor shall automatically, completely
and immediately be released from its guarantee hereunder of the Guaranteed
Obligations without any further act by any Person upon the occurrence of any of
the following events:

 

(a) any sale or other disposition of all or substantially all of the properties
or assets of such Guarantor, by way of merger, consolidation or otherwise, to a
Person that is not (either before or after giving effect to such transaction)
the Company or a Restricted Subsidiary of the Company;

 

(b) any sale or other disposition of the Capital Stock of such Guarantor (by way
of merger, consolidation or otherwise) to a Person that is not (either before or
after giving effect to such transaction) the Company or a Restricted Subsidiary
of the Company; provided that the Guarantor ceases to be a Restricted Subsidiary
as a result of such sale or other disposition;

 

(c) the designation of such Guarantor to be an Unrestricted Subsidiary in
accordance with the applicable provisions of the Note Agreement;

 

(d) the liquidation or dissolution of such Guarantor: provided that no Default
or Event of Default occurs as a result thereof or has occurred or is continuing;

 

(e) such Guarantor consolidating with, merging into or transferring all of its
properties or assets to the Company or another Guarantor, and as a result of, or
in connection with, such transaction such Guarantor dissolves or otherwise
ceases to exist; or

 

(f) as provided in (and subject to) Section 5.12 of the Note Agreement, the
discharge or other release of such Guarantor from all its Obligations in respect
of its Guarantee of (or other liability for) any Obligations under any Credit
Facility.

 

Section 8. Additional Guarantors.

 

Subsequent to the date hereof, any Person may become a Guarantor under this
Guarantee by executing a Guarantee Joinder substantially in the form of Exhibit
A attached hereto and delivering the same to the Holders. Any such Person shall
thereafter be a “Guarantor” for all purposes under this Guarantee.

 

Section 9. Amendment and Waiver.

 

9.1 Requirements. Except as otherwise provided in Section 1(c) hereof, this
Guarantee may be amended, and the observance of any term hereof may be waived
(either retroactively or prospectively), with (and only with) the written
consent of each Guarantor and the Majority Holders, except that no amendment or
waiver that results in the limitation of the liability of any Guarantor
hereunder (except to the extent provided in Section 1(c) hereof) will be
effective as to any Holder, unless consented to by such Holder in writing.

 



-6-

 

 

9.2 Binding Effect. Any amendment or waiver consented to as provided in this
Section 9 applies equally to all Holders and is binding upon them and upon each
future Holder and upon each Guarantor without regard to whether any Note has
been marked to indicate such amendment or waiver. No such amendment or waiver
will extend to or affect any obligation, covenant or agreement not expressly
amended or waived or impair any right consequent thereon. No course of dealing
between a Guarantor and the Holder nor any delay in exercising any rights
hereunder or under any Note shall operate as a waiver of any rights of any
Holder. As used herein, the term this “Guarantee” and references thereto shall
mean this Guarantee as it may be amended, modified, supplemented or restated
from time to time, including without limitation pursuant to any Guarantee
Joinder.

 

Section 10. Miscellaneous.

 

10.1 Notices. All notices and communications provided for hereunder shall be in
writing and sent (i) by telecopy if the sender on the same day sends a
confirming copy of such notice by a recognized overnight delivery service
(charges prepaid), or (ii) by registered or certified mail with return receipt
requested (postage prepaid), or (iii) by a recognized overnight delivery service
(with charges prepaid). Any such notice must be sent:

 

(a) if to any Guarantor, to such Guarantor at the address specified immediately
under its executed signature block hereto or in any Guarantee Joinder, or such
other address as such Guarantor shall have specified to the Holders in writing;
or

 

(b) if to any Holder, to such Holder at the address specified for such
communications set forth in the Note Agreement, or such other address as such
Holder shall have specified to the Guarantors in writing.

 

10.2 Successors and Assigns. Except as expressly contemplated by Section 5
hereof, each Guarantor may not assign any of its rights, or delegate any of its
obligations, under this Guarantee without the prior written consent of the
Majority Holders, and any such purported assignment by any Guarantor without the
written consent of the Majority Holders shall be null and void ab initio and of
no force or effect. Subject to the foregoing restriction, this Guarantee shall
inure to the benefit of and be binding upon the successors and assigns of each
of the parties hereto.

 

10.3 Entire Agreement. This Guarantee and the Note Agreement embody the entire
agreement and understanding between each Holder and the Guarantors and
supersedes all prior agreements and understandings relating to the subject
matter hereof.

 

10.4 Severability. Any provision of this Guarantee that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall (to the fullest extent permitted by law) not invalidate or
render unenforceable such provision in any other jurisdiction.

 



-7-

 

 

10.5 Headings. The headings in this Guarantee are for convenience of reference
only and shall not limit or otherwise affect the meaning hereof.

 

10.6 Governing Law. THIS GUARANTY AND ALL ISSUES HEREUNDER SHALL BE GOVERNED BY
AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK. TO THE
FULLEST EXTENT IT MAY EFFECTIVELY DO SO UNDER APPLICABLE LAW, EACH GURANTOR
HEREBY IRREVOCABLY SUBMITS TO THE JURISDICTION OF ANY NEW YORK STATE COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK OR ANY FEDERAL COURT
SITTING IN THE BOROUGH OF MANHATTAN IN THE CITY OF NEW YORK IN RESPECT OF ANY
SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE
NOTES, AND IRREVOCABLY ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY,
GENERALLY AND UNCONDITIONALLY, JURISDICTION OF THE AFORESAID COURTS. EACH
GUARANTOR IRREVOCABLY WAIVES, TO THE FULLEST EXTENT IT MAY EFFECTIVELY DO SO
UNDER APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE
LAYING OF THE VENUE OF ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT AND ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY SUCH
COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEEDING AGAINST ANY
GUARANTOR IN ANY OTHER JURISDICTION.

 

10.7 Counterparts. This Guarantee may be executed in any number of counterparts
and by the parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

 

(Signature page(s) follow)

  

-8-

 

 

IN WITNESS WHEREOF, each Guarantor has caused this Guarantee to be duly executed
and delivered as of the date and year first above written.

 

  [Name of Guarantor]         By:     Name:     Title:  

 

  Notice Address for such Guarantor                 Attn:         

  

 

 

 

Exhibit A

 

Guarantee Joinder

 

This Guarantee Joinder (this “Guarantee Joinder”), dated as of ________ __,
202__ is made by ______________________, a ____________ (the “Additional
Guarantor”), in favor of the Holders from time to time of the Notes issued
pursuant to the Note Agreement (as defined below).

 

Capitalized terms used and not otherwise defined herein have the definitions set
forth in the Note Agreement or the Guarantee (as defined below).

 

Preliminary Statements:

 

WEHEREAS, pursuant to the Note Purchase Agreement dated as of July 1, 2020 (as
amended, modified, supplemented or restated from time to time, the “Note
Agreement”), by and among GPAQ Acquisition Holdings, Inc., a Delaware
corporation (the “Company”), and the Purchasers listed on the signature pages
thereto (the “Purchasers”), the Company has issued and sold $20,726,047
aggregate principal amount of its 8.00% Convertible Notes due 2025 (the
“Notes”);

 

WHEREAS, prior to the date hereof, one or more Subsidiaries of the Company have
entered into the Subsidiary Guarantee dated as of ________ __, 202__ (the
“Guarantee”), pursuant to which such Subsidiary or Subsidiaries guaranteed all
the Company’s obligations under the Notes and the Note Agreement; and

 

WHEREAS, the Company is required pursuant to the Note Agreement to cause the
Additional Guarantor to deliver this Guarantee Joinder in order to cause the
Additional Guarantor to become a Guarantor of the Notes pursuant to a Subsidiary
Guarantee;

 

NOW THEREFORE, the Additional Guarantor hereby becomes a Guarantor (as defined
in the Guarantee) for all purposes of the Guarantee and accordingly assumes all
obligations as such. Without limiting the foregoing, the Additional Guarantor
hereby (a) jointly and severally with the other Guarantors under the Guarantee,
guarantees to the Holders the prompt payment in full when due (whether at stated
maturity, upon redemption, by acceleration or otherwise) and the full and prompt
performance and observance of all of the Guaranteed Obligations in the same
manner and to the same extent as is provided in the Guarantee, (b) accepts and
agrees to perform and observe all of the covenants set forth therein, (c) waives
the rights set forth in Section 3 of the Guarantee, (d) agrees to perform and
observe the covenants contained in the Guarantee and (e) makes the
representations and warranties set forth in Section 6 of the Guarantee.

 

The address for notices and other communications to be delivered to the
Additional Guarantor pursuant to 10.1 of the Guarantee is set forth below the
signature of the Additional Guarantor on this Guarantee Joinder.

 



 

 

 

In Witness Whereof, the Additional Guarantor has caused this Guarantee Joinder
to be duly executed and delivered as of the date first above written.

 

(Signature page follows)

 

A-2

 

 

  [Name of Guarantor]         By:     Name:     Title:  

 

  Notice Address for such Guarantor                

 

A-3

 



 

ANNEX F

 

[Form of Officer’s Certificate]

 

GPAQ ACQUISITION HOLDINGS, INC.

 

_______, ______

 

Pursuant to Section 2.1(f) of the Note Purchase Agreement by and among GPAQ
Acquisition Holdings, Inc., a Delaware corporation (the “Company”), and each of
the Purchasers party thereto, dated July 1, 2020 (the “Purchase Agreement”), the
undersigned, being the Chief Executive Officer of the Company hereby certifies
as follows:

 

1. All of the conditions set forth in Sections 2.2, 2.3, 2.4 and 2.5 of the
Purchase Agreement are satisfied on and as of the date hereof.

 

2. The representations and warranties of the Company contained or incorporated
by reference in the Purchase Agreement were true and correct on and as of such
date as though made on and as of the date hereof (unless stated to relate to
another date).

 

3. Hunton Andrews Kurth LLP is entitled to rely on this certificate in
connection with the legal opinions that they are rendering on the date hereof.

 

Capitalized terms used but not defined in this Officer’s Certificate shall have
the respective meanings ascribed to them in the Purchase Agreement.

 

(Signature page follows)

 





 

 

The undersigned has executed this Officer’s Certificate as of the date first
written above, in his capacity as Chief Executive Officer of GPAQ Acquisition
Holdings, Inc.

 

      Name:   Title:

 

 

 



 

 